Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 1 of 854

 

As of: 7/17/18 10:41 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posed
Tracking No. 1k2-9431-6o0iy
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1487
Public Comment 1156. Individual. HENRY PARADIS. 7-4-18

 

Submitter Information

Name: HENRY PARADIS

 

General Comment

Save the world, limit the guns sold!

WASHSTATEC01 7967
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 2 of 854

 

As of: 7/17/18 10:42 AM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9431-fi5u

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1488
Public Comment 1157. Individual. Emma Bradshaw. 7-4-18

 

Submitter Information

Name: Emma Bradshaw
Address:
2868 Valley Forge Road
Lisle, IL, 60532
Email: emmabradshaw@comcast.net
Phone: 6309612868
Fax: 60532

 

General Comment

Control of firearms, guns, ammunition, and related articles continue to warrant control under the USML. Keep
the U.S.
State Department in control, not the Department of Commerce. Thank you.

WASHSTATEC01 7968
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 3 of 854

 

As of: 7/17/18 10:43 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9431-3g3b
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1489
Public Comment 1158. Individual. Helen Yeomans. 7-4-18

 

Submitter Information

Name: Helen Yeomans

 

General Comment

No gun sales without security check!

WASHSTATEC017969
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 4 of 854

 

As of: 7/17/18 10:43 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9432-z32j
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1490
Public Comment 1159. Individual. Judith Greenberg. 7-4-18

 

Submitter Information

Name: Judith Greenberg
Address:
1800 Clairmont Lake Unit 101
Decatur, GA, 30033
Email: jgreenb@bellsouth.net
Phone: 4043251504
Fax: 30033

 

General Comment

I oppose this rule change that would switch regulation of firearms from the U.S. State Department to the U.S.
Commerce Dept.

WASHSTATEC017970
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 5 of 854

 

As of: 7/17/18 12:32 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9432-22ws
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1551
Public Comment 1160. Individual. Rochelle La Frinere. 7-4-18

 

Submitter Information

Name: Rochelle La Frinere

 

General Comment

The regulation of firearms export must remain with the State department, not Commerce.

WASHSTATEC017971
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 6 of 854

 

As of: 7/17/18 12:33 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9432-rym9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1553
Public Comment 1161. Individual. Mike M. 7-4-18

 

Submitter Information

Name: Mike M

 

General Comment

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

[1] Trump move would make it easier for U.S. gun manufacturers to export firearms, The Washington Times,
May 14, 2018.

[2] Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.
[3] Ibid., The Boston Globe
[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25, 2017.

[5] The Trump administration proposes making gun exports easier. Heres how to submit your public comment on
this dangerous proposal, Violence Policy Center.

[6] Ibid., Violence Policy Center.

WASHSTATEC017972
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 7 of 854

[7] "U.S. requires group to remove 3-D gun instructions from its website," CNN.com, May 13, 2013.

WASHSTATEC017973
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 8 of 854

 

As of: 7/17/18 12:34 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9432-02id
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1555
Public Comment 1162. Individual. Shari Draayer. 7-4-18

 

Submitter Information

Name: Shari Draayer
Address:

437 W Valley Forge Rd

King Of Prussia, 19406
Email: shari.draayer@eastern.edu
Phone: 2158696249
Fax: 19406

 

General Comment

I am writing to you to formally oppose this dangerous rule change switching the regulations of firearms export
from the U.S. State Department to the U.S. Commerce Department. Firearms are dangerous; they are intended to
be deadly. They are used to kill people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. In a sane and just world they would be subject to more controls, not less!
Forget making America great again; could we make it sane and just first?!

WASHSTATEC017974
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 9 of 854

 

As of: 7/17/18 12:35 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posed
Tracking No. 1k2-9432-ravi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1557
Public Comment 1163. Individual. Laura Meisler. 7-4-18

 

Submitter Information

Name: Laura Meisler

 

General Comment

I oppose switching regulation of sales of firearms from the State Department to the Commerce Department. Do
not make this proposed change!

WASHSTATEC017975
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 10 of 854

 

As of: 7/17/18 12:36 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9432-4yc3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1558
Public Comment 1164. Individual. Sybil Schlesinger. 7-4-18

 

Submitter Information

Name: Sybil Schlesinger
Address:
22 Rockland Street
Natick, MA, 01760
Email: sybil.sch@gmail.com
Phone: 5084048192

 

General Comment

Please do not enact this rule change. This proposed rule change eliminate the State Departments Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections and
publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

There are enough weapons in the world now. We do not need to enrich gun manufacturers at the expense of all
the rest of humanity. Do not change this rule.

WASHSTATEC017976
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 11 of 854

 

As of: 7/17/18 12:36 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9432-wjtl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1560
Public Comment 1165. Individual. John McAllister. 7-4-18

 

Submitter Information

Name: John McAllister

 

General Comment

I am against the transfer of control of international firearms sales to the Commerce Department Bureau of
Industry and Security. To do so would needlessly endanger the international community with lack of appropriate
regulation.J

WASHSTATEC017977
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 12 of 854

 

As of: 7/17/18 12:37 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9432-jmw7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1562
Public Comment 1166. Individual. Linda Curtin. 7-4-18

 

Submitter Information

Name: Linda Curtin

 

General Comment

The Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

WASHSTATEC017978
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 13 of 854

 

As of: 7/17/18 12:39 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9432-pgv3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1565
Public Comment 1167. Individual. Judith Fardig. 7-4-18

 

Submitter Information

Name: Judith Fardig
Address:
1066 SW Westwood Dr
Portland, 97239-2747
Email: pjfardig@comcast.net

 

General Comment

I am a retired nurse-midwife, very concerned about the public health impacts in the U.S. and globally of too
many guns in the hands of dangerous people. Let's not export our lethal problem to other countries.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migrations.

Keep the regulation in the State Department with stronger safeguards and a history of trained personnel to
enforce them.

The N.R.A. is becoming a toxic brand, so they are looking to develop a new money stream for U.S. guns and
ammunition manufacturers. Do not be cowed by their pressure.

WASHSTATEC017979
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 14 of 854

 

As of: 7/17/18 12:40 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9432-bp7x
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1567
Public Comment 1168. Individual. Philip Tobias. 7-4-18

 

Submitter Information

Name: Philip Tobias
Address:
1750 30th St. #603
Boulder, CO, 80301
Email: philtobias@aol.com
Organization: Philip Tobias Enterprises (and various clients or other companies)

 

General Comment

Please reject the proposed rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Firearms have caused the deaths of several people I knew, in several different incidents. Firearms are dangerous.
They are used to kill people every day around the world in acts of organized crime, political violence, terrorism,
and human rights violations. They should be subject to more controls, not less!

Switching regulation of gun exports from the State Department to the Commerce Department would facilitate
firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and
causes mass migration, such as our country is currently experiencing on our southern border.

To protect human safety and societal stability, please reject this rule change.

Thank you.

WASHSTATEC017980
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 15 of 854

 

As of: 7/17/18 12:42 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9432-xcrw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1568
Public Comment 1169. Individual. Lynn Mignola. 7-4-18

 

Submitter Information

Name: Lynn Mignola

 

General Comment

I oppose any rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. A rule change like this would increase the likelihood of large weapons caches
getting into the hands of violent and dangerous agents and decrease safeguards for American Citizens. Arms
sales are not about commerce and should not be treated as such.

WASHSTATEC017981
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 16 of 854

 

As of: 7/17/18 12:42 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9432-fway
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1569
Public Comment 1170. Individual. Pauline Alama. 7-4-18

 

Submitter Information

Name: Pauline Alama

 

General Comment

I oppose this rule change, which would transfer the regulation of firearms export from the U.S. State Department
to the U.S. Commerce Department. I don't want my country to be the arms dealer to the world. What the world
needs now is not more guns. More guns going around the world, possibly getting in the hands of terrorists, do not
make our country or our world safer.

WASHSTATEC017982
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 17 of 854

 

As of: 7/17/18 12:43 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9432-v609
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1570
Public Comment 1171. Individual. William Larson. 7-4-18

 

Submitter Information

Name: William Larson
Address:
304 AN Hillcrest Dr
Goldsboro, NC, 27534-4332
Email: larson266@aol.com
Phone: 9197509592

 

General Comment

The sale of firearms should remain with the US Department of State. There is too big a risk that weapons could
fall into the hands of terrorists. The US Department of State is better equipped to vet where and to who these
weapons are sold.

WASHSTATEC017983
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 18 of 854

 

As of: 7/17/18 12:44 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9432-x001
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1571
Public Comment 1172. Individual. Jessica Donato. 7-4-18

 

Submitter Information

Name: Jessica Donato

 

General Comment

I am writing to you because I oppose this rule change that would switch the regulations of firearms export from
the U.S. State Department to the U.S. Commerce Department.

WASHSTATEC01 7984
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 19 of 854

 

As of: 7/17/18 12:45 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posed
Tracking No. 1k2-9432-i9iv
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1572
Public Comment 1173. Individual. Joan Farber. 7-4-18

 

Submitter Information

Name: Joan Farber

 

General Comment

I am writing in opposition to the proposed change in regulations regarding the export of firearms. I believe that
this change endangers this country in serious ways. My concerns are as follows:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]

I believe that in the interest of national security we must not change the existing regulations.

Yours truly,
Joan C. Farber, Ph.D.

WASHSTATEC017985
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 20 of 854

 

As of: 7/17/18 12:46 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9432-falg
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1573
Public Comment 1174. Individual. Gania Barlow. 7-4-18

 

Submitter Information

Name: Gania Barlow

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The rule change would make the world a far more dangerous place.

WASHSTATEC01 7986
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 21 of 854

 

As of: 7/17/18 12:47 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9432-057s
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1574
Public Comment 1175. Individual. LORI BUNTON. 7-4-18

 

Submitter Information

Name: LORI BUNTON

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Firearms exports are classified as military. This is why they are under the
regulation of the State Department, and why Congress can block sales of large batches of firearms to foreign
countries.[2] With the rule change, Congress would no longer be automatically informed about sizable weapons
sales that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition. This new regulation is wrong and dangerous not only for U.S.
national security but for global security as we know that the greed of firearm manufacturers will surely trump
their aversion to selling arms to dangerous countries.

WASHSTATEC017987
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 22 of 854

 

As of: 7/17/18 12:48 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9432-sswp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1575
Public Comment 1176. Individual. Douglas Godfrey. 7-4-18

 

Submitter Information

Name: Douglas Godfrey

 

General Comment

I oppose this or any other rule change that would transfer authority to grant licenses for the export of firearms
from the U.S. State Department to the U.S. Commerce Department.

Firearms in international trade are used as weapons of war. Neither the US State Department, nor the US
Commerce Department should not be in the business or promoting War.

The United States should not be exporting our problems with automatic and semi-automatic weapons to the rest
of the world.

WASHSTATEC017988
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 23 of 854

 

As of: 7/17/18 12:48 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9432-4r80
Comments Due: July 09, 201
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1576
Public Comment 1177. Individual. Linda Murphy. 7-4-18

 

Submitter Information

Name: Linda Murphy
Address:

Hyattsville, MD, 20782
Email: lindaSok@verizon.net
Phone: 3012776544

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department would
make it easier for the export of firearms to oppressive regimes; it would remove safeguards that help keep
organized crime and terrorist organizations from obtaining weapons; it would increase the kind of violence that
destabilizes countries and causes mass migration, which is already occurring at alarming rates due to wars, and
criminal gang activity.

The rule change would eliminate the State Departments Blue Lantern program, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them. This would be devastating to civilian
populations.

The rule change would remove: (1) the licensing requirements for brokers, expanding the risk of trafficking; (2)
the blocking ability of the State Department on the 3D printing of firearms. Without this capability, the State
Department would lose an important tool for charging individuals, who use 3D printers to print firearms, with
violating arms export laws. The rule switch would remove this block, and expose civilians everywhere to an
exponentially larger risk of dying from the expanded use of these lethal weapons.

Please do NOT make this rule change, which will endanger innocent people's lives worldwide.

WASHSTATEC017989
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 24 of 854

 

As of: 7/17/18 12:49 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posed
Tracking No. 1k2-9432-znjn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1577
Public Comment 1178. Individual. Victoria DeSarno. 7-4-18

 

Submitter Information

Name: Victoria DeSarno

 

General Comment

I oppose the rule change that would switch the control of weapons from the State Department to the Commerce
Department

WASHSTATEC017990
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 25 of 854

 

As of: 7/17/18 12:50 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9432-ebiu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1578
Public Comment 1179. Individual. christine maciel. 7-4-18

 

Submitter Information

Name: christine maciel
Address:
258 riley road
new windsor,, 12553
Email: ticketpockets@gmail.com
Phone: 8455646972
Fax: 12553

 

General Comment

Please do not accept the regulation of firearm exports to be changed from the State Department to the Commerce
Dept.

This kind of business requires oversight from Congress, our elected representatives. The exports of firearms is
too important to be considered just commerce, there are dangerous consequences to exporting firearms; we
cannot consider this 'business as usual’. Oversight is required. No change!

WASHSTATEC017991
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 26 of 854

 

As of: 7/17/18 12:51 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9432-84ys
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1579
Public Comment 1180. Individual. Timothy Bailey. 7-4-18

 

Submitter Information

Name: Timothy Bailey
Address:

P.O.Box 261

John Day, OR, 97845
Email: ktsk@ortelco.net

 

Phone: (541) 792-0569
General Comment

I strongly oppose this rule change that would change the regulations of firearms export from U.S. State
Department to U.S.Commerce Department.

WASHSTATEC017992
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 27 of 854

 

As of: 7/17/18 12:51 PM
Received: July 04, 2018

PUBLIC SUBMISSION Posted: July 17,2018

Tracking No. 1k2-9433-mg7k
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1580
Public Comment 1181. Individual. Lyn Bober. 7-4-18

 

Submitter Information

Name: Lyn Bober
Address:
500 N.Portahe Path
Akron, OH, 44303-1222
Email: lynbober@aol.com
Phone: 3307014421

 

General Comment

I am very concermed about this. I strongly oppose this rule change that would switch the regulations of firearms
export from the U.S. State Department to the U.S. Commerce Department. The safety of our country, its people
AND the world, depends upon keeping this under the governance & control of our State Department. Thank you
for your consideration.

WASHSTATEC017993
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 28 of 854

 

As of: 7/17/18 12:52 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posed
Tracking No. 1k2-9433-3t9x
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1581
Public Comment 1182. Individual. Marge Schwartz. 7-4-18

 

Submitter Information

Name: Marge Schwartz

 

General Comment

Gun sales should remain under the Jurisdiction of the State Dept. The Commerce Dept. would enable guns to be
sold to enemies of the U.S. because their job is to promote sales.

WASHSTATEC01 7994
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 29 of 854

 

As of: 7/17/18 12:56 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9433-hvki
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1585
Public Comment 1183. Individual. E Luckring. 7-4-18

 

Submitter Information

Name: E Luckring
Address:

3641 Lavell Drive

Los Angeles, CA, 90065

 

General Comment

I oppose the proposed rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

I believe firearms exports should stay under the regulation of the State Department and that Congress should
have the power to block sales of large batches of firearms to foreign countries. With the rule change, Congress
would no longer be automatically informed about sizable weapons sales that it might see reason to stop in the
name of national security, or to prohibit sales to countries where there are serious human rights concerns.

Moreover, the Commerce Department does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

This proposed change would make our country less safe by fueling terrorism and organized crime around the
world.

Please keep firearms exports under the regulation of the State Department.
Thank You,

Eve Luckring
3641 Lavell Drive

WASHSTATEC017995
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 30 of 854
Los Angeles, CA 90065

WASHSTATEC017996
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 31 of 854

 

As of: 7/17/18 12:57 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posed
Tracking No. 1k2-9433-kbzi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1587
Public Comment 1184. Individual. karyn barry. 7-4-18

 

Submitter Information

Name: karyn barry

 

General Comment

I STRONGLY oppose the switching of firearms exports from the State Department to the Commerce
Department!

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

We do not need to PROFIT from the selling of guns around the world!

WASHSTATEC017997
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 32 of 854

 

As of: 7/17/18 12:59 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9433-zq4s
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1589
Public Comment 1185. Individual. James Melloh. 7-4-18

 

Submitter Information

Name: James Melloh
Address:

S Portland, ME, 04106
Email: jmelloh@roadrunner.com
Phone: 2077862346
Organization: maine pst

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Weapons of war, now used to massacre children in our country, should not be
sold for profit overseas. This in now way makes us more secure. It makes us sorry souls who would sell the lives
of children for profit.

WASHSTATEC017998
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 33 of 854

 

As of: 7/17/18 12:59 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posed
Tracking No. 1k2-9433-e9ng
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1590
Public Comment 1186. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I am very much opposed to this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the State
Department to the Commerce Department would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration. Firearms are
dangerous. They are used to kill people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. They should be subject to more controls, not less!

Thank you for considering the safety of the citizens and not the profits of the gun industry.

WASHSTATEC017999
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 34 of 854

 

As of: 7/17/18 1:00 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9433-ulwo
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1592
Public Comment 1187. Individual. Nancy Chismar. 7-4-18

 

Submitter Information

Name: Nancy Chismar

 

General Comment

A tule change that would move the handling of export licenses of semiautomatic assault weapons and other
powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S. Commerce
Department (focused on promoting American business) would open new floodgates for arms sales
internationally, with serious implications for our national security. This is NOT acceptable.

WASHSTATEC018000
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 35 of 854

 

As of: 7/17/18 1:01 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9433-zfe0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1594
Public Comment 1188. Individual. Thomasin Willard. 7-4-18

 

Submitter Information

Name: Thomasin Willard

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This transfer of authority would open new floodgates for arms
sales internationally, with serious implications for our national security. Right now, firearms exports are
classified as military. This is why they are under the regulation of the State Department, and why Congress can
block sales of large batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security, even to
countries where there are serious human rights concerns, such as the Philippines and Turkey. Meanwhile, the
Commerce Department just does not have the resources to adequately enforce export controls. This means that
firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Please keep these regulations under the authority of the State Department - the proposed rule change benefts the
NRA and arms profiteers, and no one else.

WASHSTATEC018001
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 36 of 854

 

As of: 7/17/18 1:01 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posed
Tracking No. 1k2-9433-zt8i
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1595
Public Comment 1189. Individual. Ursula Cohrs. 7-4-18

 

Submitter Information

Name: Ursula Cohrs
Address:

PO Box 40065

Bay Village, OH, 44140
Email: ursulacohrs@gmail.com
Phone: 4408350355

 

General Comment

I m writing because I am against moving the handling of export licenses of semiautomatic assault weapons and
other powerful firearms from the U.S. State Department which is focused on safeguarding our nation, to the U.S.
Commerce Department which is focused on promoting American business.

This transfer of authority would open floodgates for arms sales internationally, with serious implications for our
national security.

- It would eliminate the State Departments Blue Lantern program (in place since 1940) which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

- It would also remove licensing requirements for brokers, increasing the risk of trafficking.

- And it would remove the State Departments block on the 3D printing of firearms.

As an example to the last comment: When Defense Distributed founder Cody Wilson posted online instructions
for how to 3D print weapons, the State Department successfully charged him with violating arms export laws,
since his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon. The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S.
and around the globe.

We all know that firearms are dangerous. They are used to kill people every day around the world in acts of
organized crime, political violence, terrorism, and human rights violations.

WASHSTATEC018002
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 37 of 854

This is why fireamrs should be subject to more controls, not less!

WASHSTATEC018003
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 38 of 854

 

As of: 7/17/18 1:02 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9433-njqg
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1596
Public Comment 1190. Individual. James Klein. 7-4-18

 

Submitter Information

Name: James Klein
Address:

3501 Monterrey St.
Corpus Christi, 78411
Email: jeklein64@yahoo.com

Phone: 361-334-3908

 

General Comment

I strongly Oppose a rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

The rule change would make the world a far more dangerous place.

Common sense gun safety measures, like numerous other issues (climate change, food labeling, immigration
reform, prison reform, education reform, short-term lending regulation, healthcare reform, banking regulation,
opioid regulation) remains a vexing problem primarily due to corporations’ ability to curry favor with elected
officials. The corrupting influence of money in our political system is undermining our democratic traditions and
discouraging Americans from voting and/or running for office. This ominous development may well end our
experiment in representative democracy unless we alter this decades-long trend. For the sake of the republic, we
must amend the US Constitution to state that corporations are not people (and do not have constitutional rights)
and money is not speech (and thus can be regulated by state and/or federal campaign finance laws). Short of
accomplishing this, no other reform of significance will be achieved. The moneyed interests will turn any reform
to their benefit, often at the expense of the nation as a whole.

WASHSTATEC018004
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 39 of 854

WASHSTATEC018005
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 40 of 854

 

As of: 7/17/18 1:04 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9433-tphs
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1597
Public Comment 1191. Individual. Cindy Ware. 7-4-18

 

Submitter Information

Name: Cindy Ware
Address:
$100 Peyton Chapel
Haymarket, 20169
Email: sheltiemom47@gmail.com
Phone: 919-360-0546

 

General Comment

I oppose this rule change that would switch the regulation of firearms export from the US State Dept. to to US
Commerce Dept.

WASHSTATEC018006
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 41 of 854

 

As of: 7/17/18 1:06 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9433-Suth
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1598
Public Comment 1192. Individual. Therese Wilson. 7-4-18

 

Submitter Information

Name: Therese Wilson

 

General Comment

I am writing to say that I am absolutely opposed to the rule change

that would transfer the regulation of firearms export licenses of semiautomatic weapons and other powerful
weapons

from the State Department to the Department of Commerce.

Congressional oversight of the movement of these weapons must remain intact and be strengthened.

We need more oversight, not less! This rule change could mean that congress is no longer automatically
informed

about sizeable weapons sales that it could stop in the interest of national security,

even to countries where there are serious human rights issues.

The Department of Commerce lacks the resources to adequately enforce export controls.

Its Bureau of Industry and Security does not have the staff it would need for this important work.

It is completely unacceptable to me

that firearms traffickers, organized crime, terrorist organizations and other violent, dangerous agents
would have their way facilitated by a lack of vigilance on our part.

WASHSTATEC018007
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 42 of 854

 

As of: 7/17/18 3:43 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9433-s99e
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1620
Public Comment 1193. Individual. Kimberly Thompson. 7-4-18

 

Submitter Information

Name: Kimberly Thompson
Address:
6400 Christie Ave.#5302
Emeryville, 94608-1047
Email: kmt6401@yahoo.com
Phone: 5104200917
Fax: 94608

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey. President Trump and his administration don't seem to care about America’s standing
with other countries or preserving life and health of anyone who's not a billionaire. America needs to remain a
safe, diverse country to keep functioning.

WASHSTATEC018008
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 43 of 854

 

As of: 7/17/18 3:44 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9433-2ipy
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1621
Public Comment 1194. Individual. Karen Cohen. 7-4-18

 

Submitter Information

Name: Karen Cohen

 

General Comment

My family and I have just learned the the NRA is lobbying to move regulations of sales from US gun
manufacturers from this Department to that of Commerce Dept. This UTTERLY UNACCEPTABLE!

No other nation in the world has a civilian population that is armed as ours is here. Who are the customers for
these weapons? Terrorists, paramilitary groups and criminals. Will US weapons be used to kill our own military
personnel? To kill our allies and friends? To kill vulnerable population groups? To kill American tourists?
Without a doubt!

Putting regulation of weapons sales in the hands of Commerce is a complete renunciation of every effort to
control the flow of weapons that can and will be used against Americans ( and other humans)! This is such

insanity, it crossed the line to treason, as it aids and abets the enemies of the United States of America.

You must use everything in your power to stop this descent into chaos.

WASHSTATEC018009
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 44 of 854

 

As of: 7/17/18 3:45 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9433-8msg
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1622
Public Comment 1195. Individual. Damon Mills. 7-4-18

 

Submitter Information

Name: Damon Mills

 

General Comment

The state department should continue the regulation of fire arms exports. I am against the department of
commerce handling this important and supposedly secure job.

WASHSTATEC018010
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 45 of 854

 

As of: 7/17/18 3:46 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9433-agzw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1623
Public Comment 1196. Individual. Suzy Clarkson Holstein. 7-4-18

 

Submitter Information

Name: Suzy Clarkson Holstein
Address:

Shorewood, WI, 53211
Email: clarkson@wi.tr.com
Phone: 4143323517

 

General Comment

I oppose the rule change which would put international fire arms sales under the jurisdiction of the Commerce
Department. In an era when we are concerned about terrorism and weapons availability, it seems very wrong to
move gun sales into a sphere where buying and selling would be the chief concern rather than national security.
Please leave arms sales under the oversight of Defense.

WASHSTATECO018011
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 46 of 854

 

As of: 7/17/18 3:47 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9433-ntp8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1624
Public Comment 1197. Individual. Gary Korengel. 7-4-18

 

Submitter Information

Name: Gary Korengel
Address:
13921 Raie Ave
Hudson, FL, 34667
Email: garydkorengel@yahoo.com
Phone: 727-378-7169

 

General Comment

Do not transfer the responsibility of regulating and approving the export of US guns to the US Department of
Commerce.

Company's goals are to increase sales and shareholder dividends, not screen if their weapons are being shipped to
Terrorist Nations or Terrorist Organizations.

The US Department of State is much better equipped to assure that US guns are not used in the future against US
Soldiers and Citizens.

WASHSTATEC018012
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 47 of 854

 

As of: 7/17/18 3:47 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9433-9dsk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1625
Public Comment 1198. Individual. Frank Wissler. 7-4-18

 

Submitter Information

Name: Frank Wissler
Address:

695 Hillcrest Trl

Spring Branch, TX, 78070
Email: destinys1stmate@hotmail.com
Phone: 2108704010
Organization: 695 Hillcrest Trl

 

General Comment

The president is wrong. Again. He is pandering to weapons manufacturers because fascism believes corporate
profits trump (pun intended) everything else. Including the security of the nation. Less control over arms sent to
questionable locations (Mexico anyone?) results in those arms being used against Americans. There are
important issues to be resolved in this country and this one is so far from the top it doesn't deserve any
consideration.

WASHSTATEC018013
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 48 of 854

 

As of: 7/17/18 3:48 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9433-7xoa
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1626
Public Comment 1199. Individual. James Krist. 7-4-18

 

Submitter Information

Name: James Krist
Address:
1420 Gilbert Rd
Amold, 21012
Email: jtkrist@gmail.com
Phone: 410-212-4585

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. THE US SHOULD NOT BE EXPORTING MILITARY FIREARMS!!!

WASHSTATEC018014
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 49 of 854

 

As of: 7/17/18 3:49 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9433-pjkj
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1627
Public Comment 1200. Individual. Jessica Livingston. 7-4-18

 

Submitter Information

Name: Jessica Livingston

 

General Comment

Keep firearms classified as "military" to keep Americans safe. Switching the regulation of firearms exports from
the State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC018015
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 50 of 854

 

As of: 7/17/18 3:51 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9433-sd9v
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1628
Public Comment 1201. Anonymous. 7-4-18

 

Submitter Information

Name: anonymous Anonymous

 

General Comment

There should be no transfer from the US State Dept. to the US Commerce Dept. of the regulation and supervision
of firearms
exports.

WASHSTATEC018016
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 51 of 854

 

As of: 7/17/18 3:51 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9433-r45r
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1629
Public Comment 1202. Individual. Brad Johnson. 7-4-18

 

Submitter Information

Name: Brad Johnson

 

General Comment

This is horrible. The consequences will be dire.

WASHSTATEC018017
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 52 of 854

 

As of: 7/17/18 3:52 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9433-uzk1

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1630
Public Comment 1203. Individual. Cheryl Ritch. 7-4-18

 

Submitter Information

Name: Cheryl Ritch

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I do not believe that this proposed change is in the best interest of the people of
this country or the people in the world at large.

WASHSTATEC018018
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 53 of 854

 

As of: 7/17/18 3:53 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9433-7fjl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-163 1
Public Comment 1204. Individual. Kim Kensler-Prager. 7-4-18

 

Submitter Information

Name: Kim Kensler-Prager
Address:

2700 PELHAM RD

Apt 320

Toledo, 43606
Email: kkensler@msn.com
Phone: 4194918268
Fax: 43606

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We need gun safety in our country not pandering to the NRA.

WASHSTATEC018019
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 54 of 854

 

As of: 7/17/18 3:53 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9433-dono
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1632
Public Comment 1205. Individual. Pamela Elliott. 7-4-18

 

Submitter Information

Name: Pamela Elliott

 

General Comment

The control of firearm sales should always be under the warrant control of USML and never Commerce
department. These are not toys or produce. These are military weapons of death and destruction never meant to
be out of the hands of the military! The regulations on sales need to be kept as is and tightened even more per
states so we have a trail of each weapon sold by whom.

I do not agree with changing the control of firearms, guns, ammunition & related articles like the President wants
to in this rule!

Selling guns like candy to the highest bidder! OMG!

WASHSTATEC018020
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 55 of 854

 

As of: 7/17/18 3:54 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9433-vOkp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1633
Public Comment 1206. Individual. Ruth Neifeld. 7-4-18

 

Submitter Information

Name: Ruth Neifeld
Address:
7218 Lincoln Drive
Phila., PA, 19119
Email: jacneif@gmail.com
Phone: 215-247-8608

 

General Comment

I am writing to express my strong opposition to the proposal that firearms exports be moved from the US State
Department to the Commerce Department. These sales should be closely monitored; weaponry should not be
regarded as exports like wheat or autos.

Thanks for your consideration.

WASHSTATEC018021
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 56 of 854

 

As of: 7/17/18 3:55 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9433-fedf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1634
Public Comment 1207. Individual. Patricia Copenhaver. 7-4-18

 

Submitter Information

Name: Patricia Copenhaver
Address:

710 Union St.

Iowa Falls, IA, 50126
Email: patcope@ymail.com
Phone: 641-640-0754

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S> Commerce Department, which does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

In addition, this rule change would mean that Congress would no longer be able to watch for guns going to

countries guilty of human rights violations. This is something that Commerce, frankly, would not especially care
about. They would only care about sales.

WASHSTATEC018022
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 57 of 854

 

As of: 7/17/18 3:56 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9433-4ghq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1635
Public Comment 1208. Individual. Janet Anonymous. 7-4-18

 

Submitter Information

Name: Janet Anonymous
Address: United States,

 

General Comment

As a concerned American and member of the world's human race, I urge you to do whatever is necessary to
reject the move of international sale of American firearms to your department. Your goal is to increase access to
the world for American business, and while it is a worthy mission, to move weapon sales flips the focus from
safety and peace to making money. This is where our wonderful capitalist system can easily run amok because,
all too often, with money as a motivator, it's much easier for deals to be made that may not be in our country's -
or the world's - best interests.

Please reject the pressures of the NRA and gun manufacturers and, instead, stand up for humanity rather than for
money-making. Thank you for doing the right thing.

WASHSTATEC018023
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 58 of 854

 

‘As of: 7/17/18 3:57 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9433-8atl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1636
Public Comment 1209. Individual. Lisa Holm. 7-4-18

 

Submitter Information

Name: Lisa Holm
Address:

143 Northpark Dr

Vacaville, CA, 95688
Email: Lisah2olm@comcast.net

 

General Comment

I am writing to oppose the transfer of gun export permitting from the State Department to the Department of
Commerce. State and Congress must continue its efforts to keep large scale gun sales out of the hands of tyrants,
human rights abusers, and terrorists. Please support State retaining this important responsibility. Otherwise,
Commerce will be complicit with the NRA and gun manufacturers in widespread violence, abuse, and terrorism
around the world.

WASHSTATEC018024
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 59 of 854

 

As of: 7/17/18 3:58 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9433-9kn2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1637
Public Comment 1210. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous
Address:

17560 SW 29th Ct.

Miramar, FL, 33029

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It would eliminate the State Departments Blue Lantern program, in place since
1940, which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It
would remove licensing requirements for brokers, increasing the risk of trafficking. It would also remove the
State Departments block on the 3D printing of firearms. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC018025
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 60 of 854

 

As of: 7/17/18 3:58 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9433-gh3f
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1638
Public Comment 1211. Individual. Steven Winston. 7-4-18

 

Submitter Information

Name: Steven Winston

 

General Comment

I'm a teacher. I was teaching 30 minutes away from Newtown, CT when the Sandy Hook massacre occurred. I
had students who knew murdered first graders. There was an active shooter situation near a college campus 30
minutes from my current house this week in which a New York State Trooper was killed. The gun violence in
this country needs to be reigned in. In the interests of National Security, arms regulations must be regulated by a
department interested in national security, NOT commerce. Please, we are failing to protect our citizens from
firearms badly enough as it is.

WASHSTATEC018026
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 61 of 854

 

As of: 7/17/18 3:59 PM
Received: July 04, 2018

PUBLIC SUBMISSION Posted: fuly 17, 2018

Tracking No. 1k2-9434-2oey
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1639
Public Comment 1212. Individual. Janet Pecci. 7-4-18

 

Submitter Information

Name: Janet Pecci
Address:
3704 Swift Drive
Raleigh, NC, 27606
Email: jpecci@att.net
Phone: 919-851-1112

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce. The proposed rule treats semi-automatic weapons as non-military when they are, in fact, used by the
military. We need Congressional oversight for important gun export deals. The Commerce Department promotes
trade at the expense of public safety.

WASHSTATEC018027
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 62 of 854

 

As of: 7/17/18 4:00 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION State: Pond
Tracking No. 1k2-9434-y0sn

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1640
Public Comment 1213. Individual. Beverly Railsback. 7-4-18

 

Submitter Information

Name: Beverly Railsback
Address:

103 N Franklin St
Lambertville, NJ, 08530
Email: bdrailsback@yahoo.com

Phone: 6093972658

 

General Comment

I oppose this rule change which would switch the regulation of firearms exports from the US State Department to
the US Department of Commerce. This would remove any congressional oversight of firearms exports and
potentially allowing exports to dangerous foreign parties.

WASHSTATEC018028
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 63 of 854

 

As of: 7/17/18 4:01 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9434-gyp9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1641
Public Comment 1214. Individual. Lily Lau-Enright. 7-4-18

 

Submitter Information

Name: Lily Lau-Enright
Address:
5321 Spilman Ave
Sacramento, CA, 95819
Email: lilomama@gmail.com
Phone: 9164575818

 

General Comment

I oppose in the strongest voice this rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department. Our world is already in an unsafe and perilous state
with rampant uncontrolled gun violence here and abroad. Allow the State Dept to continue its authority to
oversee the sale and transfer of firearms. Do not transfer this authority to the Dept of Commerce that has no
experience with national security and does not have adequate staff to enforce these new functions. This rule
change would hugely threaten the safety and security of our own country as well as internationally.

WASHSTATEC018029
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 64 of 854

 

As of: 7/17/18 4:02 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9434-sqoo
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1642
Public Comment 1215. Individual. Amy Posner. 7-4-18

 

Submitter Information

Name: Amy Posner
Address:

2 Royat St

Lido Beach, 11561
Fax: 11561

 

General Comment

To Whom It Concerns:

I oppose this rule switching the responsibility for regulatory oversight of firearms exports from the U.S. State
Department to the U.S. Commerce Department. Diplomacy not weapons should be our chief export.

If the switch is made, the DOC will have to fulfill its charter to US businesses. Avoid having to aid the
distribution of more weapons abroad! Imagine if we retained credibility to solve through diplomacy conflicts
around the world. Not only have we been ceding that ground, but now will we increase our presence through
even more weaponry? Is my beloved country becoming an evil empire? Please, please, please do not allow this
change! Save yourselves from that burden!

Patriotically yours,

WASHSTATEC018030
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 65 of 854

 

As of: 7/17/18 4:02 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9434-qlqw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1643
Public Comment 1216. Individual. Katherine Slawinski. 7-4-18

 

Submitter Information

Name: Katherine Slawinski

 

General Comment

I am opposed to the rule change that would allow the management of export licenses to be regulated by the U.S.
Commerce Department. This function should remain with the U.S. State Department, to discourage trade in high-
powered firearms.

Thank You.

WASHSTATEC018031
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 66 of 854

 

As of: 7/17/18 4:03 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9434-8smn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1644
Public Comment 1217. Individual. Ann Rogers. 7-4-18

 

Submitter Information

Name: Ann Rogers

 

General Comment

This gives freedom to all who trade in guns, and will foster violence on both sides of the border.
The drug war will never be one until we quit selling guns to Mexico, and reduce the violence involved.

WASHSTATEC018032
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 67 of 854

 

As of: 7/17/18 4:04 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9434-6i1m

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1645
Public Comment 1218. Individual. Gail Fleischaker. 7-4-18

 

Submitter Information

Name: Gail Fleischaker
Address:
62 W Pelham Rd
Shutesbury, MA, 01072
Email: gailflei1@gmail.com
Phone: 4132530565

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It is a naked attempt to allow greater export, hence greater production -- all for
the interests of U.S. arms manufacturers and against the interests of U.S. safety and security.

WASHSTATEC018033
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 68 of 854

 

‘As of: 7/17/18 4:06 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9434-wda7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1646
Public Comment 1219. Individual. Deborah Doane. 7-4-18

 

Submitter Information

Name: Deborah Doane

 

General Comment

Commerce Department.

You should not have control over the sale of firearms. The State Department will protect us against terrorism.
We do not want to enable anti-American factions to arm themselves and attack us.

Don't do it!

WASHSTATEC018034
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 69 of 854

 

‘As of: 7/17/18 4:06 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9434-5rx3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1647
Public Comment 1220. Individual. A.M. Hess. 7-4-18

 

Submitter Information

Name: A.M. Hess

 

General Comment

I oppose changing the rules to change regulations of firearms exports from the U.S. State Department to the U.S.
Commerce Department. U.S. weapons already flood the globe, fueling deadly conflicts worldwide, and I do not
want Commerce pushing weapons as a business interest. The State Department's job is protecting our country,
and they need to oversee firearms exports in order to do so.

Keep firearms exports under the purview of the U.S. State Department. Thank you.

WASHSTATEC018035
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 70 of 854

 

As of: 7/17/18 4:07 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9434-o5qm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1648
Public Comment 1221. Individual. Ann Thryft. 7-4-18

 

Submitter Information

Name: Ann Thryft

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. With this rule change, Congress would no longer be able to block sales of large
batches of firearms to foreign countries, because it would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are serious human
rights concerns, such as the Philippines and Turkey. The Commerce Department does not have the resources to
adequately enforce export controls and its Bureau of Industry and Security does not have staff everywhere.

WASHSTATEC018036
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 71 of 854

 

‘As of: 7/17/18 4:08 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9434-s24¢
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1649
Public Comment 1222. Individual. Karl Sklar. 7-4-18

 

Submitter Information

Name: Karl Sklar

 

General Comment

How incredibly immoral; do we stand for nothing but commerce any more? Were rapidly becoming a ghastly
parody of banana republics; decency, responsibility, moral stature, going, going, gone, to the highest bidders.

WASHSTATEC018037
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 72 of 854

 

As of: 7/17/18 4:09 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9434-jors
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1650
Public Comment 1223. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

This absolutely and incredibly absurd!

WASHSTATEC018038
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 73 of 854

 

As of: 7/17/18 4:09 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9434-ml48
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1651
Public Comment 1224. Individual. Karen Resciniti. 7-4-18

 

Submitter Information

Name: Karen Resciniti

 

General Comment

I am opposed to switching the regulation of firearms exports from
the State Department to the Commerce Department because it would
facilitate firearms exports to oppressive regimes, remove safeguards
that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and it would further fuel
violence that destabilizes countries and causes mass migration.

WASHSTATEC018039
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 74 of 854

 

As of: 7/17/18 4:10 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9434-fsn7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1652
Public Comment 1225. Individual. Robert Handelsman. 7-4-18

 

Submitter Information

Name: Robert Handelsman
Address:

2643 Central Park
EVanston, IL, 60201
Email: trtfmnlwr@aol.com

Phone: 847-491-1950

 

General Comment

Keep arms export licenses in the State Department

WASHSTATEC018040
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 75 of 854

 

As of: 7/17/18 4:13 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9434-7ph8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1653
Public Comment 1226. Individual. Dave Batten. 7-4-18

 

Submitter Information

Name: Dave Batten

 

General Comment

It would be a colossal mistake to treat firearms, particularly semi-automatic weapons, as commodity for export.
Providing lethal weapons abroad requires thoughtful review and followup that should remain with the State
Department. Let's not export violence to the world in the name of making a buck for weapons manufacturers.

WASHSTATEC018041
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 76 of 854

 

As of: 7/17/18 4:14 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9434-pbua
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1654
Public Comment 1227. Individual. Eve Gregg. 7-4-18

 

Submitter Information

Name: Eve Gregg
Address:

3307 Briarwood Ln

Safety Harbor, 34695
Email: evefgregg@gmail.com
Phone: 7274176680
Fax: 34695

 

General Comment

Why does the government allow itself to be bullied by the NRA?!?! Regulating arms sales is the job of the State
department. Gun manufacturers already profit enough from guns terrorizing U.S. citizens--don't open new
floodgates for arms sales internationally and further jeopardize our national security.

WASHSTATEC018042
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 77 of 854

 

As of: 7/17/18 4:15 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9434-8td5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1655
Public Comment 1228. Individual. Elizabeth Milliken. 7-4-18

 

Submitter Information

Name: Elizabeth Milliken
Address:

1256 Hudson Avenue

St. Helena, CA, 94574
Email: beth@spottswoode.com
Phone: 7079638754
Fax: 94574

 

General Comment

I write this to let you know that I strongly oppose this rule change that would switch the regulations of firearms
export from the U.S. State Department to the U.S. Commerce Department.

WASHSTATEC018043
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 78 of 854

 

‘As of: 7/17/18 4:16 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9434-jtqp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1656
Public Comment 1229. Individual. Caitlin Johnston. 7-4-18

 

Submitter Information

Name: Caitlin Johnston

 

General Comment

I am against any change to the regulations governing the international sale/export/import of fire arms!

WASHSTATEC018044
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 79 of 854

 

‘As of: 7/17/18 4:16 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9434-4aev
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1657
Public Comment 1230. Individual. Robert Hanson. 7-4-18

 

Submitter Information

Name: Robert Hanson

 

General Comment

Let's work for a world with less guns...not more.
Please reject the proposed changes.

Bob Hanson, Professor-Emeritus
San Diego State University

WASHSTATEC018045
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 80 of 854

 

‘As of: 7/17/18 4:17 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9434-xIrh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1659
Public Comment 1231. Individual. Mary Jane Engh. 7-4-18

 

Submitter Information

Name: Mary Jane Engh
Address:

PO Box 97

Garfield, WA, 99130
Email: enghmje@frontier.com
Phone: 5096351402
Fax: 99130

 

General Comment

I strongly oppose changing the control of arms exports from the State Department to the Commerce Department.
This would deprive Congress and the State Department of the ability to prevent U.S. gun manufacturers from
arming dictators, rebels, civil wars, criminals, and enemy regimes around the world, all in the name of profit.

WASHSTATEC018046
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 81 of 854

 

As of: 7/17/18 4:18 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9434-xugx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1660
Public Comment 1232. Individual. Sr. Margaret Ann Arnold. 7-4-18

 

Submitter Information

Name: Sr. Margaret Ann Arnold
Address: United States,

 

General Comment

I oppose the rule change that would switch regulations of firearms from the US State Dept to the US Commerce
Dept.

WASHSTATEC018047
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 82 of 854

 

‘As of: 7/17/18 4:19 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9434-luoy
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1661
Public Comment 1233. Individual. Vanna Cleary. 7-4-18

 

Submitter Information

Name: Vanna Cleary

 

General Comment

I am totally against switching the regulation of gun sales and munitions to international buyers from the State
Department to the Commerce Department. This move would make weapons of war just money-making
opportunities for selected businessmen while substantially increasing the risk of war and death in the receiving
countries. Guns and other munitions should not be made equivalent to clothing, farm implements and other
exports. These exports kill people.

WASHSTATEC018048
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 83 of 854

 

‘As of: 7/17/18 4:19 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9434-amr6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1662
Public Comment 1234. Individual. Raven Deerwater. 7-4-18

 

Submitter Information

Name: Raven Deerwater
Address:

PO Box 1786

Mendocino, CA, 95460
Email: raven@taxpractitioner.com
Phone: 7079371099

 

General Comment

On this Independence day, please do not shift the exporting of military grade firearms to the Commerce
Department -- all it will do is fuel terrorism and make the world less safe. Do not trifle with US Security so gun
manufacturers can get more sales.

WASHSTATEC018049
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 84 of 854

 

As of: 7/17/18 4:20 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9434-y5b2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1663
Public Comment 1235. Individual. Jeannette Stokols. 7-4-18

 

Submitter Information

Name: Jeannette Stokols
Address:

1 Butler St

Irvine, CA, 92612-2724
Email: jstokols@gmail.com

 

General Comment

I strongly oppose any change in regulation of firearms from the State Department to the Commerce Department.
There are so many countries and non-state actors that would take advantage of any laxity in this regulation and
this could create more violence, chaos, repression in countries around the world. There is already enough
violence in the world without making it even easier to enact it.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.[4]

All of the effects below would be highly detrimental to safety around the world and ultimately, hurtful as well for
U.S. citizens:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

WASHSTATEC018050
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 85 of 854

WASHSTATEC018051
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 86 of 854

 

As of: 7/17/18 4:21 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9434-hj11
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1664
Public Comment 1236. Individual. Jud Lawrie. 7-4-18

 

Submitter Information

Name: Jud Lawrie

 

General Comment

It makes no sense to transfer the regulation of firearms export from the U.S. State Department to the U.S.
Commerce Department. Firearms exports need to be regulated, not promoted. American-made guns do enough
damage here at home. We dont want to become responsible for exporting the carnage caused by firearms to other
parts of the world. This is wrong-headed and immoral, and I strongly oppose it.

WASHSTATEC018052
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 87 of 854

 

As of: 7/17/18 4:22 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9435-2ax4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1665
Public Comment 1237. Individual. David Besser. 7-4-18

 

Submitter Information

Name: David Besser

 

General Comment

You can write in something like: I oppose this rule change that would switch the regulations of firearms export
from the U.S. State Department to the U.S. Commerce Department.

Turning firearm sales into a commodity is not the way to address gun violence; it would just be another score for
the NRA and the gun industry.

WASHSTATEC018053
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 88 of 854

 

As of: 7/17/18 4:22 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9435-57d7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1666
Public Comment 1238. Individual. Don Hunter. 7-4-18

 

Submitter Information

Name: Don Hunter
Address:
686 Meadow Wood Cir NW
Arab, 35016
Email: donchunter@comcast.net
Phone: 2569314350

 

General Comment

I believe the U.S. should strictly regulate the sale of firearms to other countries. The State Department is more
appropriate than Commerce to oversee the sales. Further, the U.S. government should not encourage sales of
firearms to other countries. The gun industry has shown that it will go to extreme lengths to promote firearm
sales, without consideration for the societal impacts of doing so.

WASHSTATEC018054
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 89 of 854

 

‘As of: 7/17/18 4:23 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9435-vez0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1667
Public Comment 1239. Individual. Robert Kuning. 7-4-18

 

Submitter Information

Name: Robert Kuning
Address:

Albuquerque, NM, 87114
Email: bobkuning@comcast.net
Phone: 5058988184

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The bottom line is that switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration. The NRA is supporting
and pushing this legislation to enable gun manufacturers to reap more profits at the cost of more innocent lives.

WASHSTATEC018055
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 90 of 854

 

‘As of: 7/17/18 4:23 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9435-a3fh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1668
Public Comment 1240. Individual. Leslie Herman. 7-4-18

 

Submitter Information

Name: Leslie Herman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

This rule change would make the world a far more dangerous place:

- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[1]

- It would remove licensing requirements for brokers, increasing the risk of trafficking.[2]

- It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.[3]

[1] The Trump administration proposes making gun exports easier. Heres how to submit your public comment on
this dangerous proposal, Violence Policy Center.

[2] Ibid., Violence Policy Center.

[3] "U.S. requires group to remove 3-D gun instructions from its website," CNN.com, May 13, 2013.

WASHSTATEC018056
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 91 of 854

 

As of: 7/17/18 4:24 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9435-tecr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1669
Public Comment 1241. Individual. Michael Loewenstein. 7-4-18

 

Submitter Information

Name: Michael Loewenstein

 

General Comment

1. Do not eliminate the Blue Lantern Program.
2. Do not eliminate licensing for brokers.
3. Do not remove block on 3d printing of firearms.

Firearms are dangerous. Most people know how to use them, what the don't know is WHEN to use them if ever.

WASHSTATEC018057
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 92 of 854

 

‘As of: 7/17/18 4:25 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9435-4t3m
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1670
Public Comment 1242. Individual. Janet Muir. 7-4-18

 

Submitter Information

Name: Janet Muir
Address:
2679 Dunbar Woods Rd
Marcellus, NY, 13108
Email: jmmuir66@tweny.rr.com
Phone: 3156737013

 

General Comment

I oppose this rule change that would switch the regulation of firearms export from the U.S. State Department to
the U.S. Commerce Department. If this change is made, Congress would no longer be informed of large arms
sales or be able to block them. Military-style weapons, such as semiautomatic assault weapons and other
powerful firearms, could be exported to dangerous foreign countries, threatening our national security.

Furthermore, the Commerce Department is focused on promoting the U.S. business interests, not national
security. It does not have the resources to adequately enforce export controls, so firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

This change would also eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It would remove
licensing requirements for brokers, increasing the risk of trafficking. And it would remove the State Departments
block on the 3D printing of firearms, allowing anyone to make unlimited numbers of weapons.

This administration has claimed that our national security is risked by immigrants at our borders, but this change
-- initiated only for motives of profit -- would have the effect of increasing civil wars and gang violence in
foreign countries that would bring more people seeking asylum to our borders. Our non-stop wars on terrorism
would be made more difficult and costly if our enemies can purchase military-style weapons with impunity.

WASHSTATEC018058
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 93 of 854
For all these reasons, this change of regulatory control would be serving the arms makers, but hurting the country
as a whole. I oppose it and I hope you will too.

WASHSTATEC018059
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 94 of 854

 

‘As of: 7/17/18 4:25 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9435-1bs6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1671
Public Comment 1243. Individual. Sandra Rohde. 7-4-18

 

Submitter Information

Name: Sandra Rohde
Address:
W3059 Pinecrest Ct
Appleton, WI, 54915-8197
Email: rohde.sandi@gmail.com
Phone: 9208502012
Fax: 54915-8197

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.
I want to keep our country safe & the world safe.

WASHSTATEC018060
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 95 of 854

 

‘As of: 7/17/18 4:26 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9435-6ajw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1672
Public Comment 1244. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the proposed rule change that would put the regulation of exports of firearms in the hands of the
Commerce Department rather than the State Department. Terrorists could buy these weapons. I see this rule
change as opening up massive sales of firearms throughout the world. This would be a threat to both our national
security and the security of the world. Again, I oppose this rule change.

WASHSTATEC018061
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 96 of 854

 

As of: 7/17/18 4:27 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9435-Irsy

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1673
Public Comment 1245. Individual. Marianne Ludwig. 7-4-18

 

Submitter Information

Name: Marianne Ludwig
Address:
1420 Saint Clair Avenue
Saint Paul, 55105
Email: marianneludwig1420@gmail.com
Phone: 2165980259

 

General Comment

If in some alternate universe the Department of State thinks a foreign country needs more automatic weapons,
they are far better able to assess that need than the commerce department. Please dont change this rule. We have
enough problems with the guns we already have. We dont need to ruin someone rises Homeland by selling them
more unnecessary weapons.

WASHSTATEC018062
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 97 of 854

 

‘As of: 7/17/18 4:28 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9435-9p72
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1674
Public Comment 1246. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

With this rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC018063
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 98 of 854

 

As of: 7/17/18 4:29 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9435-onet
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1675
Public Comment 1247. Individual. Leslee McPherson. 7-4-18

 

Submitter Information

Name: Leslee McPherson
Address:

3200 Monterey St.

san Mateo, CA, 94403
Email: lesleemcp@att.net
Phone: 6505706836
Fax: 94403

 

General Comment

I oppose changing oversight of gun sales from the State Department to the Commerce Department. Commerce
does not have the resources to take on this job.

WASHSTATEC018064
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 99 of 854

 

As of: 7/17/18 9:17 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-942z-uwrp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1411
Public Comment 1090. Individual. Denise Kline. 7-4-18

 

Submitter Information

Name: Denise Kline

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The U.S. State Department must remain focused on safeguarding our nation
while the U.S. Commerce Department should continue promoting American business. This proposed rule change
will have profound impact on our national security as well as the security of nations around the world as new
avenues are opened for the worldwide sale of arms. We must work to make our nation and the world safer. This
proposed rule will only increase danger here and around the world.

WASHSTATEC018065
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 100 of 854

 

‘As of: 7/17/18 4:17 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9434-9mtz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1658
Public Comment 1230. Individual. Esther Diamondstone. 7-4-18

 

Submitter Information

Name: Esther Diamondstone

 

General Comment

Haven't we already had enough of Americans being killed abroad with American weaponry in someone else's
hands? I oppose moving the regulation of firearms exports from the State Department to the Commerce
Department.

WASHSTATEC018066
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 101 of 854

 

As of: 7/17/18 5:52 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9437-4f10

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1707
Public Comment 1250. Individual. Patricia Malone. 7-4-18

 

Submitter Information

Name: Patricia Malone
Address:

STONE RIDGE, NY, 12484-5249
Email: uncertaintyguru@joimail.com
Phone: 8456878707

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Help keep our nation safer from groups who would rapidly take advantage of
this change to stockpile more arms.

WASHSTATEC018067
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 102 of 854

 

As of: 7/17/18 5:51 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9437-9e4w
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1706
Public Comment 1251. Individual. Bertino Marro. 7-4-18

 

Submitter Information

Name: Bertino Marro
Address:
578 10th St.
Brooklyn, NY 11215-4402, NY, 11215
Email: bertmarro@hotmail.com
Phone: 7188323018

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Currently, firearms exports are classified as military and are under the regulation of the State Department,
enabling Congress to block sales of large batches of firearms to foreign countries. With the rule change,
Congress would no longer be automatically informed about sizable weapons sales that should be stopped in the
name of national security - even to countries where there are serious human rights concerns.

Furthermore, the Commerce Department does not have adequatel resources to enforce export controls. Its Bureau
of Industry and Security does not have staff everywhere. Thus firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of
American guns and ammunition.

WASHSTATEC018068
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 103 of 854

 

‘As of: 7/17/18 5:50 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9437-10dr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1705
Public Comment 1252. Individual. Elizabeth Russell. 7-4-18

 

Submitter Information

Name: Elizabeth Russell

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We can't even keep our own citizens from using firearms on one another. Why
on earth would we want to make it easier to arm the world, just for a buck? Please don't let this insanity move
forward.

WASHSTATEC018069
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 104 of 854

 

‘As of: 7/17/18 5:49 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9437-40vp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1704
Public Comment 1253. Individual. Amy Schneider. 7-4-18

 

Submitter Information

Name: Amy Schneider
Address:

48 Oxford RD

Newton, MA, 02459
Email: amyshome@yahoo.com
Phone: 6173324380

 

General Comment

Do not let the NRA push a rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the
U.S. Commerce Department (focused on promoting American business)

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.[4]

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]|

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

WASHSTATEC018070
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 105 of 854

 

As of: 7/17/18 5:47 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9437-fsnr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1703
Public Comment 1254. Individual. Carol Emrick. 7-4-18

 

Submitter Information

Name: Carol Emrick

 

General Comment

This president does not speak for me. We have lax gun laws and too may Americans are killed or injured
seriously on a daily basis.Until gun owners are responsible for their actions and trained properly on gun
ownership this is a ridiculous request.Do not relinquish this control.

WASHSTATEC018071
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 106 of 854

 

‘As of: 7/17/18 5:46 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9437-Sicj
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1702
Public Comment 1255. Individual. Paula H. 7-4-18

 

Submitter Information

Name: Paula H.
Address:
Richmond, CA, 94801

 

General Comment

I am appalled and outraged by the fact that congress no longer declares war in order for US involvement to take
place. I want congress to decide on weapons sales to foreign countries and forces. To have weapons
manufacturers benefiting from foreign wars is a paving stone toward fascism. Our president should not be a
dictator deciding upon these sales on his own. Congressional debate and decision making must be the process we
follow.

WASHSTATEC018072
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 107 of 854

 

‘As of: 7/17/18 5:44 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9437-s6zc
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1701
Public Comment 1256. Individual. Katherine Wood. 7-4-18

 

Submitter Information

Name: Katherine Wood
Address:

19 Maka Hou Loop

Wailuku, HI, 96793
Email: ka.wood2011@gmail.com
Phone: 808-344-0472

 

General Comment

The control of guns, ammunition, and related articles DOES still BELONG under the Control of US Munitions
List. We need the US State Dept. responsible for national security responsible for who gets to buy large batches
of weapons, etc. It makes no sense to have the Dept. of Commerce whose primary goal is to promote business &
profits to "really" care about protection of the country over profit.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

Sometimes changes can be good BUT this places the entire country at risk.

WASHSTATEC018073
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 108 of 854

 

‘As of: 7/17/18 5:43 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9437-5103
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1700
Public Comment 1257. Individual. Elaine Fisher. 7-4-18

 

Submitter Information

Name: Elaine Fisher

 

General Comment

I oppose this change. Don't make it easier to get guns.

WASHSTATEC018074
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 109 of 854

 

‘As of: 7/17/18 5:42 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9437-upk9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1699
Public Comment 1258. Individual. Elizabeth McCloskey. 7-4-18

 

Submitter Information

Name: Elizabeth McCloskey
Address:
1602 Michigan Avenue
LaPorte, IN, 46350
Email: tmconservation@csinet.net

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. The Commerce Department does not have the resources to adequately
enforce export controls. This means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition.

The proposed rule would eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It would remove
licensing requirements for brokers, increasing the risk of trafficking. And it would remove the State Departments
block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions
for how to 3D print weapons, the State Department successfully charged him with violating arms export laws.
The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

The world does not need any more weapons and the U.S. does not need this rule change. I strongly oppose this
proposed rule to change U.S. international arms regulations.

WASHSTATEC018075
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 110 of 854

 

‘As of: 7/17/18 5:41 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9437-09p7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1698
Public Comment 1259. Individual. Gay Kramer-Dodd. 7-4-18

 

Submitter Information

Name: Gay Kramer-Dodd

 

General Comment

I am quite disturbed to learn that our government wants to contribute to greater violence, instability, and war in
the world. Yet that is what this rule would do, by moving the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce Department.
This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security.

I can see why the National Rifle Association is promoting this -- they want to encourage more gun sales. But
other than arms manufacturers profits, there is only detriment, not benefit, to everyone else.

This rule change would It would eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It would
remove licensing requirements for brokers, increasing the risk of trafficking. It would remove the State
Departments block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson posted
online instructions for how to 3D print weapons, the State Department successfully charged him with violating
arms export laws, since his open-source posting made it possible for anyone with access to a 3D printer,
anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D printing
of firearms in the U.S. and around the globe.

In the interest of our national security and the safety of people in the US and all over the world, please reject this
rule change.

WASHSTATEC018076
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 111 of 854

 

As of: 7/17/18 5:40 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION State: Pond
Tracking No. 1k2-9437-40xq

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1697
Public Comment 1260. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!
Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

WASHSTATEC018077
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 112 of 854

 

‘As of: 7/17/18 5:39 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9437-wrwn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1696
Public Comment 1261. Individual. Joe Veltri. 7-4-18

 

Submitter Information

Name: Joe Veltri

 

General Comment

This is insanity! Please don't allow more weapons in this violent world. Think about humanity. I strongly oppose
this change.

WASHSTATEC018078
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 113 of 854

 

As of: 7/17/18 5:37 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9437-r8ha
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1695
Public Comment 1262. Individual. Julia Knight. 7-4-18

 

Submitter Information

Name: Julia Knight

 

General Comment

I oppose the firearms rule change!

WASHSTATEC018079
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 114 of 854

 

As of: 7/17/18 5:36 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9437-ct3i
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1694
Public Comment 1263. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I strongly oppose relaxing rules to make it easier for U.S. firearm manufacturers to export assault rifles and other
guns, with less oversight and accountability. With gun violence killing 1,000 people around the world every day,
I support saving lives as a priority. Thank you for considering my views.

WASHSTATEC018080
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 115 of 854

 

‘As of: 7/17/18 5:35 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9437-lyqn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1693
Public Comment 1264. Individual. Susan Singh. 7-4-18

 

Submitter Information

Name: Susan Singh

 

General Comment

Under no circumstances should the sale of firearms abroad by put under the Commerce Department. Then we
will clearly have the situation we have now in the U.S. - the burgeoning and unregulated sale of deadly weapons
to mentally ill people, criminals, youth, against the will and welfare of the majority of people in the U.S. Now,
already the biggest arms sales purveyor in the world, we want to sell more arms around the world, so other
cultures will have our problem of way too many very dangerous firearms in the hands of the wrong people. I am
not opposed to all business, just opposed to businesses that harm people such as weapons manufacturers.

WASHSTATEC018081
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 116 of 854

 

As of: 7/17/18 5:34 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9437-ho5w
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1692
Public Comment 1265. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

As a US Citizen I do not approve of this change in regulations.

WASHSTATEC018082
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 117 of 854

 

As of: 7/17/18 5:33 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9437-6hOw

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1691
Public Comment 1266. Individual. Tina McKim. 7-4-18

 

Submitter Information

Name: Tina McKim

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. International arm sales should absolutely be under state control, not controlled
by profit margins. Treating international gun sales as a commodity to be ever increased will increase global
violence and threaten national security. It would put so many guns into the wrong hands and would be disastrous.

WASHSTATEC018083
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 118 of 854

 

As of: 7/17/18 5:32 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9437-zs|2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1690
Public Comment 1267. Individual. Marietta Carter. 7-4-18

 

Submitter Information

Name: Marietta Carter

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. With the rule change, Congress would no longer be automatically informed
about sizable weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

Here are more details on how the rule change would make the world a far more dangerous place:

1) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2) It would remove licensing requirements for brokers, increasing the risk of trafficking.

3) It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC018084
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 119 of 854

 

As of: 7/17/18 5:31 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION State: Pond
Tracking No. 1k2-9437-upyx

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1689
Public Comment 1268. Individual. Jennifer Loudon. 7-4-18

 

Submitter Information

Name: Jennifer Loudon
Address:
54 Tryon Farm Lane
Michigan City, 46360

 

General Comment

I absolutely oppose this change. These are weapons of war, and their regulation belongs fully and permanently
under the authority of the State Department.

WASHSTATEC018085
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 120 of 854

 

‘As of: 7/17/18 5:30 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9438-119p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1688
Public Comment 1269. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

My husband and I oppose the rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

WASHSTATEC018086
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 121 of 854

 

‘As of: 7/17/18 5:29 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9438-5gmr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1687
Public Comment 1270. Individual. Nancy Roberts-Moneir. 7-4-18

 

Submitter Information

Name: Nancy Roberts-Moneir

 

General Comment

As long as the export of firearms is under the regulation of the State Department, Congress can block sales of
large batches of firearms to foreign countries. A rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the U.S.
Commerce Department, would eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. With a
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

In addition, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have adequate staff available at the multiple locations necessary.
Without adequate controls, firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.
The obvious security nightmare such a change would create far outweighs financial benefits to private American
weapons manufacturers, and the plan should be not just shelved, but tossed out permanently.

WASHSTATEC018087
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 122 of 854

 

‘As of: 7/17/18 5:25 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9438-sqyl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1686
Public Comment 1271. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the rule change switching the regulation of gun exports from State Dept. to Commerce.

The Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

The safety and security of American citizens requires that large gun sales continue to be classed as "military" and
overseen by the State Dept. and Congress.

WASHSTATEC018088
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 123 of 854

 

As of: 7/17/18 5:27 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9438-uwop
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1685
Public Comment 1272. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. Ifa rule change occurs that would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department (focused on safeguarding our
nation) to the U.S. Commerce Department (focused on promoting American business), it would open new
floodgates for arms sales internationally, with serious implications for our national security.

Now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the insane
rule change, Congress would no longer be automatically informed about sizable weapons sales that it could stop
in the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

The rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

The Commerce Department does not have the resources or mission to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. Firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of
American guns and ammunition.

Firearms are used to kill people every day around the world in acts of organized crime, political violence,

WASHSTATEC018089
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 124 of 854
terrorism, and human rights violations. They should be subject to more controls, not less!
I vigorously oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. I demand that rule change die before human beings do.

WASHSTATEC018090
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 125 of 854

 

As of: 7/17/18 5:21 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9438-ubb6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1684
Public Comment 1273. Individual. Nancy Morimoto. 7-4-18

 

Submitter Information

Name: Nancy Morimoto
Address:

115 Whits Road

Mountain View, CA, 94040
Email: nancy94040@gmail.com

 

General Comment

I oppose switching the regulation of firearms exports from the State Department to the Commerce Department.
Guns are clearly in a very separate category from other commercial products. Toasters are not used by terrorists,
organized crime, or for political violence.

The United States needs to maintain or even increase strict export controls and rigorous enforcement of firearms
trade. The proposed change would remove licensing requirements for brokers, resulting in increased firearms

trafficking. This will put many more lives around the world in danger from the unscrupulous use of firearms.

This change would also result in the elimination of the State Department's Blue Lantern program, which carries
out hundred of pre-license and post-shipment inspections and publicly reports on them.

The oversight of the export of items with clear potential military or illegal use should remain with the State
Department.

WASHSTATEC018091
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 126 of 854

 

As of: 7/17/18 5:22 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9438-guxz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1683
Public Comment 1274. Individual. Henriet Nadler Cohen. 7-4-18

 

Submitter Information

Name: Henriet Nadler Cohen
Address:

2727 Palisade Ave.

Bronx, NY, 10463
Email: henrietcohen22@gmail.com

 

General Comment

To Whom It May Concern,

I am a mother, grandmother and Social Worker. In my work with children, I saw first hand the devastating
effects of gun violence on families. I am writing because the spread of guns, automatic assault rifles is a truly an
assault on civil society.

This is why I am writing in opposition to moving export license oversight for firearms from the Department of
State to the Department of Commerce because the proposed rule change treats semi automatic assault rifles as
non-military". This is despite the fact that U.S troops routinely use their military rifles in semi automatic mode,
these weapons are used by state and non-state groups in armed conflicts, and the civilian possesssion of such
weapons is prohibited in many countries. The proposed rule also: eliminates Congressional oversight for
important gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and,
enables unchecked gun production in the U.S and exports abroad by removing the block on 3D printing of
firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export licensing
from an agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

This is why I am opposed to moving oversight for firearms from the State Department.

Firearms unnecessarily kill a thousand people every day in acts of organized crime, political violence, terrorism
and human rights violations. They should be subject to MORE CONTROLS, not fewer.

Respectfully,

Henriet Nadler Cohen

WASHSTATEC018092
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 127 of 854

 

As of: 7/17/18 4:46 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9438-xsal

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1682
Public Comment 1275. Individual. Jean Grattet. 7-4-18

 

Submitter Information

Name: Jean Grattet

 

General Comment

Allowing unregulated sale of weapons to foreign countries is an obvious ploy by the NRA representing Gun
Manufacturers would be a disastrous action. It is difficult to understand how any moral person would support
this.

WASHSTATEC018093
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 128 of 854

 

As of: 7/17/18 4:45 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9438-dvzf
Comments Due: July 09, 201
Submission Type: Web

oO

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1681
Public Comment 1276. Individual. DeeDee Tostanoski. 7-4-18

 

Submitter Information

Name: DeeDee Tostanoski
Address:

400 Madison St

#901

Alexandria, VA, 22314
Email: ddtmagnolia@gmail.com
Phone: 703-548-9060

 

General Comment

I strongly oppose the removal of international arms regulation from the State Dept to the Commerce Dept. State
is in the unique position to evaluate the international impact of arms sales to particular individuals and areas of
the world, as well as to identify likely bad actors in this exchange. Arms dealers around the world have been
contributing to making the world a more dangerous place, and State has been able to limit some of that impact.
The mission of the Department of Commerce is to promote commerce, not to secure the safety of the world's
citizens. This shift in responsibility is ill-advised and will have dangerous repercussions.

WASHSTATEC018094
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 129 of 854

 

‘As of: 7/17/18 4:44 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9438-u3yz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1680
Public Comment 1277. Individual. Emma Houseman. 7-4-18

 

Submitter Information

Name: Emma Houseman

 

General Comment

Please refuse to accept the regulation of semiautomatic guns and similar devices to foreign countries or
individuals. This can only lead to far greater danger to our country and its people. This regulation must remain
under the US State Department whose mandate is to protect our countrry's safety, rather than your's whose
mandate is to increase foreign sales.

WASHSTATEC018095
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 130 of 854

 

As of: 7/17/18 4:42 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9438-cgdx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1679
Public Comment 1278. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

To whom it may concern - as a U.S. resident in the state of Texas, I oppose this rule change that would enable
gun sales to other countries. Our own current state of gun mania and lax regulations is killing too many young
Americans, we have a moral obligation not to perpetuate this problem in other countries for the sake of corporate
greed.

WASHSTATEC018096
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 131 of 854

 

‘As of: 7/17/18 2:48 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9438-r0if
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1619
Public Comment 1279. Individual. Judith Herzfeld. 7-4-18

 

Submitter Information

Name: Judith Herzfeld

 

General Comment

Increasing international commerce in guns will just increase violence in receiving countries and drive more
refugees to our borders. Don't we have more than enough of that already?

WASHSTATEC018097
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 132 of 854

 

‘As of: 7/17/18 2:48 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9438-m564
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1618
Public Comment 1280. Individual. George Fuller. 7-4-18

 

Submitter Information

Name: George Fuller
Address:
4624 SW 333rd Ct
Federal Way, WA, 98023
Email: george-fuller@att.net
Phone: 2538785638

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use
rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability of
firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Because military-style assault rifles
clearly have substantial military utility, transfer of these firearms to Commerce Department control is
inconsistent with the statutory framework enacted by the Congress to regulate the export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns, as it recently did on the Philippines and Turkey.[2] Congressional action in 2002
required sales of firearms regulated by the US Munitions List valued at $1 million or more be notified to
Congress. Items moved to Commerce control would no longer be subject to such notification. In a September 15,
2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this move
would violate Congressional intent and effectively eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers. Registration
fees that since the 1940s have been used to offset the costs to the government of tracking who is manufacturing
weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce does not charge
any fee for licensing. So the government 1.c., taxpayers will absorb the cost of reviewing applications and
processing licenses.

WASHSTATEC018098
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 133 of 854
The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators.End-use controls also are weakened by eliminating
registration of firearms exporters, a requirement since the 1940s. Registration of exporters allows the State
Department to check an exporters history whenever a manufacturer or broker requests a license for a particular
gun export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of these
firearms from the State Department database, weakening enforcement against arms trafficking.
The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. Unless corrected, the new regulations run the risk of effectively condoning and enabling 3D printing
of firearms in the U.S. and around the globe. By effectively eliminating many means to detect firearms,
background checks on domestic sales and end-use controls on international exports for such weapons, this
change could generate many preventable tragedies.
The Commerce Department does not have resources to enforce export controls, even before the addition of
10,000 firearms export license applicants as a result of this rule predicted by Commerce.[4] Moreover, the State
Department has developed extensive data, expertise and institutional relations to implement the Leahy Law for
security assistance, which can serve as a critical foundation in both pre-license and post-shipment checks to
control and verify end uses and end users. Commerce does not have these resources.
This rule would transfer gun export licensing to an agency the Commerce Department whose principle mission is
to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively
used in criminal violence around the world. Controlling their export should be handled by the State Department,
which is mandated and structured to address the potential impacts in importing nations on stability, human
security, conflict, and human rights.

WASHSTATEC018099
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 134 of 854

 

‘As of: 7/17/18 2:47 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9438-bmzk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1617
Public Comment 1281. Individual. Ruth Sheldon. 7-4-18

 

Submitter Information

Name: Ruth Sheldon

 

General Comment

Please do not make this rule change. We need the tightest possible control on the sale of firearms, in our country
and in the world and putting control under the Dept of Commerce will just encourage more sales. The State
Department's function is to help create a more peaceful world. The Department of Commerce is just interested in
selling more stuff.

WASHSTATEC018100
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 135 of 854

 

As of: 7/17/18 2:46 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9438-clsf

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1616
Public Comment 1282. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

this should be unconstitutional due to the liabilities to our own military abroad and us police agencies involved
with the drug trade.

WASHSTATECO018101
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 136 of 854

 

‘As of: 7/17/18 2:45 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9439-flng
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1615
Public Comment 1283. Individual. Elizabeth Songalia. 7-4-18

 

Submitter Information

Name: Elizabeth Songalia
Address:

649 Waseca St.

St. Paul, MN, 55107
Email: reinsong@q.com
Phone: 6512243718

 

General Comment

Firearms exports must continue to be classified as military. They must remain under the regulation of the State
Department so Congress can block sales of large batches of firearms to foreign countries.

I am opposed to switching the regulation of firearms exports from the State Department to the Commerce
Department because this change would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration.

The State Departments Blue Lantern program must not be eliminated.

Licensing requirements for brokers must not be eliminated.

The State Departments block on the 3D printing of firearms must not be eliminated.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC018102
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 137 of 854

 

‘As of: 7/17/18 2:44 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9439-42¢d
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1614
Public Comment 1284. Individual. Nydia Leaf. 7-4-18

 

Submitter Information

Name: Nydia Leaf
Address:

46 West 95 Street

#3B

New York, NY, 10025-6718
Email: nyleafl3@gmail.com
Phone: 2128657875

 

General Comment

To the U.S. Commerce Department - To Whom It May Concern:
My family and I oppose this rule change that would switch the regulations of firearms export from the U.S. State

Department to the U.S. Commerce Department. It is a matter of national security - we must not and cannot
permit any change that will open the floodgates of weapons trading.

WASHSTATEC018103
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 138 of 854

 

As of: 7/17/18 2:43 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9439-4tmz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1613
Public Comment 1285. Individual. Randall Potts. 7-4-18

 

Submitter Information

Name: randall potts

 

General Comment

I strongly oppose the Rule change in International Traffic in Arms Regulation. This is a terrible change to
longstanding and effective regulation of international arms sales from the USA that will not only harm our
standing in the civilized western world, but also help arm the worst war criminals who oppress their own people.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

The only beneficiaries of this rule change are gun manufactures, arms dealers and the vermin they arm. This

makes the USA less safe and compromises our moral standing and values. This change is totally against the
interests of USA citizens. Please do not do it.

WASHSTATEC018104
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 139 of 854

WASHSTATEC018105
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 140 of 854

 

‘As of: 7/17/18 2:41 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9439-reze
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1612
Public Comment 1286. Individual. Lois Feuer. 7-4-18

 

Submitter Information

Name: Lois Feuer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The rule change would make such sales a matter of money rather than one of
national/international defense and security. We do harm to our own and other nations when we supply deadly
weapons to terrorists and lawless governments.

This kind of sale alienates law-abiding nations (of which we should be the leader), betrays international
agreements, and foments violence around the world.

For these reasons I oppose the change.

WASHSTATEC018106
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 141 of 854

 

‘As of: 7/17/18 2:41 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9439-5ker
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1611
Public Comment 1287. Individual. Mary Duerksen. 7-4-18

 

Submitter Information

Name: Mary Duerksen

 

General Comment

I oppose moving the regulation of firearms exports from the Department of State to Department of Commerce.
This change would make the world a more dangerous place:

-It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

-It would remove licensing requirements for brokers, increasing the risk of trafficking.

-It would remove the State Departments block on the 3D printing of firearms. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC018107
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 142 of 854

 

‘As of: 7/17/18 2:39 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9439-xh95
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1610
Public Comment 1288. Individual. Nancy O Byrme. 7-4-18

 

Submitter Information

Name: Nancy O'Byrne
Address:

5308 2nd Street

St. Augustine, FL, 32080
Email: obyrnen@bellsouth.net
Phone: 9044223618
Fax: 32080

 

General Comment

This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security.I oppose this proposed rule.

WASHSTATEC018108
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 143 of 854

 

‘As of: 7/17/18 2:39 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9439-7ebt
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1609
Public Comment 1289. Individual. Adina Parsley. 7-4-18

 

Submitter Information

Name: Adina Parsley
Organization: none

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security. With the rule change, Congress would no
longer be automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey. Meanwhile,
the Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

Leave firearm export regulations with the State Department whose primary interest is national security and not
with the Commerce Department whose primary interest is promoting American business.

WASHSTATEC018109
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 144 of 854

 

As of: 7/17/18 2:37 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9439-mj3b
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1608
Public Comment 1290. Individual. Concerned Citizen. 7-4-18

 

Submitter Information

Name: Concerned Citizen

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It would make the world a more dangerous place and increase
the number of firearms thereby increasing crime and adding to the unsafe conditions that can cause increased
migration. Firearms are definitely munitions that need to stay.

WASHSTATEC018110
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 145 of 854

 

As of: 7/17/18 2:36 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9439-f4l4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1607
Public Comment 1291. Individual. Kathryn Rose. 7-5-18

 

Submitter Information

Name: Kathryn Rose
Address:
2749 N Lafayette St
Denver, CO, 80205-4448
Email: mizkate52@msn.com
Phone: 720-312-7032
Fax: 80205-4448

 

General Comment

I oppose the rule change that would place weapons sales under the oversight of the Department of Commerce
rather than the U.S. Department of State. There is no need to change the current review system.

WASHSTATECO018111
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 146 of 854

 

‘As of: 7/17/18 2:35 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9439-nk51
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1606
Public Comment 1292. Individual. Mary Starr. 7-4-18

 

Submitter Information

Name: Mary Starr

 

General Comment

I oppose switching oversight on gun sales from the State Department to the Commerce Department.

WASHSTATEC018112
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 147 of 854

 

As of: 7/17/18 2:34 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9439-nu23

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1605
Public Comment 1293. Individual. Cheryl Pressgrove. 7-4-18

 

Submitter Information

Name: Cheryl Pressgrove
Address:

TX,
Email: cpressgrove@sbcglobal.net

 

General Comment

We do not need to allow the greed of the NRA and gunmakers to flood the world with more guns. We have a
huge problem with gun violence in our country and immigrants fleeing even greater gun violence in their
countries. Our borders are overwhelmed with people seekin asylum. We as a nation have a moral obligation not
to help spread violence to other countries. The poor in most countries would not have the means to buy weapons
but they could be purchased and used against the poor in fledgling democracies!

WASHSTATEC018113
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 148 of 854

 

As of: 7/17/18 2:33 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9439-4q41
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1604
Public Comment 1294. Individual. Alicia Shapinsky. 7-4-18

 

Submitter Information

Name: Alicia Shapinsky

 

General Comment

I oppose this rule change switching the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department.

Such a switch would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-
legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. Firearms exports should remain under the regulation of the
U.S. State Department. Thank you.

WASHSTATEC018114
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 149 of 854

 

As of: 7/17/18 2:32 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943a-2iiu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1603
Public Comment 1295. Individual. Patrizia Lazzeri. 7-4-18

 

Submitter Information

Name: Patrizia Lazzeri
Address:

1138 Veranda Court
Leland, NC, 2845]
Email: lazgang@aol.com

Phone: 919 619-0562

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

You MUST do everything in your power to never allow this to happen! You MUST keep ALL Americans safe in
our own country! Thank you!

WASHSTATEC018115
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 150 of 854

 

As of: 7/17/18 2:31 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943a-1mk4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1602
Public Comment 1296. Individual. Carole Katz. 7-4-18

 

Submitter Information

Name: Carole Katz
Address:
306 Heritage Hills
Somers, NY, 10589
Email: doril2@aol.com
Phone: 212 831 3001

 

General Comment

There are too many firearms in this country already- more than for everyone of us to have them. Children are
being murdered in their schools. We need more not less oversight. How much is the NRA encouraging this
change. There only interest is making money & spreading fear. They arent really trying to protect us. The spread
of fire arms has only increased the number of deaths by firearms contrary to popular information spread by them.
Stop the killing. Stop this change. Thank you.

WASHSTATEC018116
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 151 of 854

 

As of: 7/17/18 2:30 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943a-mjnw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1601
Public Comment 1297. Individual. Suzanne Heidemann. 7-4-18

 

Submitter Information

Name: Suzanne Heidemann
Address:

$7250 721 RD

Jansen, NE, 68377
Email: dheidemann@diodecom.net
Phone: 4026564817
Fax: 68377

 

General Comment

I strongly disagree with giving the US Commerce Department regulartory control over the export of firearms to
foreign countries. I feel this would put our national security at risk. This department does not have the resoures
found at the State Department and could put weapons in the hands of terrorists and crimminal elements. Why as
a country would we want to risk this happening?

WASHSTATECO018117
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 152 of 854

 

As of: 7/17/18 2:29 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943a-84dm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1600
Public Comment 1298. Individual. R Catania. 7-4-18

 

Submitter Information

Name: R catania
Address:
scituate, RI, 02857
Email: greenhills12345@gmail.com
Phone: 4014750000

 

General Comment

I vehemently DO NOT agree with the proposed rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the U.S.
Commerce Department. This is a dangerous proposal, as It would eliminate the State Departments Blue Lantern
program on inspections and reports.

It would also remove licensing requirements for brokers, increasing the risk of trafficking tremendously. DO
NOT CHANGE THE RULE.

WASHSTATEC018118
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 153 of 854

 

As of: 7/17/18 2:28 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943a-476g
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1599
Public Comment 1299. Individual. Chris Saia. 7-4-18

 

Submitter Information

Name: Chris Saia

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms.

When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the
State Department successfully charged him with violating arms export laws, since his open-source posting made
it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would

remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Changing any of these rules, at this point, would be bat-shit crazy.

WASHSTATEC018119
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 154 of 854

 

As of: 7/17/18 1:00 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943a-Sfme
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1593
Public Comment 1300. Individual. RJ Cooper. 7-4-18

 

Submitter Information

Name: RJ Cooper

 

General Comment

Limit arms exports. Do not move jurisdiction to Commerce! If that is done, almost anyone, anywhere can
purchase military grade weopons.

WASHSTATEC018120
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 155 of 854

 

As of: 7/17/18 12:59 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943a-90k1
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1591
Public Comment 1301. Individual. Rita Carter. 7-4-18

 

Submitter Information

Name: Rita Carter

 

General Comment

I oppose the proposed rule changes that would result in less regulation of weapon & ammunition sales that would
increase the danger of violent acts occurring in the US, as well as other countries.

Currently firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

WASHSTATEC018121
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 156 of 854

 

As of: 7/17/18 12:58 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943a-yf26
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1588
Public Comment 1302. Individual. Paul Runion. 7-4-18

 

Submitter Information

Name: paul runion

 

General Comment

i oppose the rule change which would switch the regulations of firearms export from the U.S Dept. of State
to the U.S. Dept. of Commerce

WASHSTATEC018122
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 157 of 854

 

As of: 7/17/18 12:57 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943b-qxhy
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1586
Public Comment 1303. Individual. Pam Pouchot. 7-4-18

 

Submitter Information

Name: Pam Pouchot
Address:
103 Kimberly Ct
Yorktown, VA, 23692
Email: plpouchot@cox.net
Phone: 757-898-8453

 

General Comment

Aren't there enough armed terrorists in the world without the US providing an unlimited amount of deadly
weapons to them?

In the past the US has had enough common sense to ban the unfettered sales of firearms/ammunition to foreign
countries.

Apparently there are those in our government who feel arming those who may eventually use those weapons to
kill Americans

as well as our allies is a good position to hold as long as the firearms industry can make a buck. I value innocent
life more

than they do. I strongly urge you to retain the existing rules to keep the world a slightly safer place.

WASHSTATEC018123
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 158 of 854

 

As of: 7/17/18 12:56 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943b-w2nd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1584
Public Comment 1304. Individual. Carolyn Knoll. 7-4-18

 

Submitter Information

Name: Carolyn Knoll
Address:
2 Irwin Way, Apt. 208
Orinda, CA, 94563-2552
Email: clkS5356@gmail.com
Fax: 94563-2552

 

General Comment

As a citizen of the United States, I am very concerned about gun violence and our exporting of this violence by
selling guns to other countries. I oppose the proposed rule for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use
rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability of
firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Many semi-automatic rifles are also easily
converted to fully automatic firearms. Because military-style assault rifles clearly have substantial military
utility, transfer of these firearms to Commerce Department control is inconsistent with the statutory framework
enacted by the Congress to regulate the export of arms.

2. The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns.In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively eliminate
Congress proper role.

3. The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking who is
manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce
does not charge any fee for licensing. So the government -- 1.e., taxpayers -- will absorb the cost of reviewing

WASHSTATEC018124
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 159 of 854
applications and processing licenses. Gun exporters that benefit from these sales should shoulder this cost.
4. National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts
to curtail trafficking of small arms and light weapons. There is good reason for concern that firearms brokers will
no longer be subject to US brokering law. Although Commerce states it will retain rules on brokering for a State
Department list that includes assault rifles, there is no statutory basis for brokers of these weapons to register and
obtain a license, increasing the risk of trafficking.
5. The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators.End-use controls also are weakened by eliminating
registration of firearms exporters, a requirement since the 1940s. Registration of exporters allows the State
Department to check an exporters history whenever a manufacturer or broker requests a license for a particular
gun export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of these
firearms from the State Department database, weakening enforcement against arms trafficking.
6. The Commerce Department does not have resources to enforce export controls, even before the addition of
30,000 firearms export licenses as a result of this rule predicted by Commerce. The BISs enforcement office,
with no staff in Latin America, Africa, or many other parts of the world, is not equipped to take the same level of
preventive measures for end-use controls. Moreover, the State Department has developed extensive data,
expertise and institutional relations to implement the Leahy Law for security assistance, which can serve as a
critical foundation in both pre-license and post-shipment checks to control and verify end uses and end users.
Commerce does not have these resources.
7. The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not less.

WASHSTATEC018125
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 160 of 854

 

As of: 7/17/18 12:55 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posed
Tracking No. 1k2-943b-jx9n
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1583
Public Comment 1305. Individual. Sharon Tuttle. 7-4-18

 

Submitter Information

Name: Sharon Tuttle
Address:
Arcata, CA, 9552]
Email: smtuttle@alumni.rice.edu
Phone: +11234567890

 

General Comment

I am writing to strongly oppose this rule change that would switch the regulation of firearms exports from the
U.S. State Department to the U.S. Commerce Department.

This rule change has the potential to harm both national security and international human rights. For example,
with the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

The Commerce Department simply does not have the resources to adequately enforce export controls. Its Bureau
of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
quantities of American guns and ammunition.

Thus, switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

This rule change would be dangerous and irresponsible, and must not go forward.

WASHSTATEC018126
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 161 of 854

 

As of: 7/17/18 12:54 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943b-sjpg

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1582
Public Comment 1306. Individual. Stephanie Johnson. 7-6-18

 

Submitter Information

Name: Stephanie Johnson

 

General Comment

I am opposed to the proposal to shift the handling of export licenses for semi-automatic firearms from the
Department of State to the Department of Commerce. | believe that this change would weaken our national
security, and make it easier for firearms to get into the hands of dangerous people who have no business
possessing firearms. The State Department is better equipped to determine national security issues.

WASHSTATEC018127
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 162 of 854

‘As of: 7/17/18 12:53 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted Tuly 17,2018
Tracking No. 1k2-943b-jt64
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant Control Under the United States Munitions List
(USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant Control Under the United States Munitions List
(USML)

Document: BIS-2017-0004-1566
Public Comment 1307. Individual. Toby Kutler. 7-4-18

 

Submitter Information

Name: toby kutler

 

General Comment

Why in the world would The Bureau of Industry and Security would even Determines No Longer Warrant Control Under the UNited States Munitions. How is

have enough people (children and innocent people died going about their normal days and being killed by someone with a gun
for no reason.

I f anything more background and the black market should be heavy regulated and maybe someone lives can be

WASHSTATEC018128
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 163 of 854

 

As of: 7/17/18 12:39 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION State: Posed
Tracking No. 1k2-943b-g0g1

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1564
Public Comment 1308. Individual. Cindy Kuenzi. 7-4-18

 

Submitter Information

Name: Cindy Kuenzi

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The firearms we export will likely be used against our own citizens abroad or
those of our allies. Enough.

WASHSTATEC018129
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 164 of 854

 

As of: 7/17/18 12:38 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 17,2018
Tracking No. 1k2-943b-xa97

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1563
Public Comment 1309. Individual. Daniel Blum. 7-4-18

 

Submitter Information

Name: Daniel Blum

 

General Comment

I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.
This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer. Please do
not forget that immigrants are entering America through its southern border requesting asylum from their home
countries due to gang violence. Remember these gangs and other violent people are receiving their guns from
America more often than from any other country. Hence, the only reason for more easily allowing guns made in
America to be shipped across its border is because there is no perceived threat to America's border security by
your department. Until the State department declares that there is no increased security threat to America's
southern border and vigorously denounce any actions to increase funding for border security, including for more
personal or for building more walls on America’s southern border, your department should refuse to take over
regulations that have more than just civi commerce implications.

WASHSTATEC018130
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 165 of 854

 

As of: 7/17/18 12:37 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posed
Tracking No. 1k2-943c-zthr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1561
Public Comment 1310. Individual. Marjel Zaldivar. 7-4-18

 

Submitter Information

Name: Marjel Zaldivar

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security. This is not just about business. This is more
importantly about people's safety, and ultimately, America's safety.

WASHSTATEC018131
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 166 of 854

 

As of: 7/17/18 12:36 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943c-zco4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1559
Public Comment 1311. Individual. Elaine Pinches. 7-4-18

 

Submitter Information

Name: Elaine Pinches
Address:
49 Marion St Apt 3B
Brookline, 02446
Email: elainepinches2003@yahoo.com
Phone: 6179356866
Fax: 02446

 

General Comment

Please don't change the regulations! Thank you!

WASHSTATEC018132
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 167 of 854

 

As of: 7/17/18 12:35 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943c-rtst
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1556
Public Comment 1312. Individual. James Phelps 7-4-18

 

Submitter Information

Name: James Phelps

 

General Comment

I am a registered gun owner and I oppose placing the export of firearms under the aegis of the Commerce
Department. They are correctly classified as military and belong under the purview of the State Department.

WASHSTATEC018133
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 168 of 854

 

As of: 7/17/18 12:34 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943c-wwyr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1554
Public Comment 1313. Individual. Lewise Busch. 7-4-18

 

Submitter Information

Name: Lewise Busch
Address:
750 Weaver Dairy Rd. 1223
Chapel Hill, NC, 27514-4900
Email: lewisebusch@gmail.com
Phone: 9199183510

 

General Comment

Dear sir or madame:

I heartily oppose the transition of control over the export of firearms to the Department of Commerce from the
Department of State. The state department has more knowledge of the world situations in which more arms could
exacerbate violence and reduce protections of civil rights and liberties. It also has more experience than
Commerce in assessing the likelihoods that criminal enterprises or rogue sources of violence could be fueled by
such arms transfers. It is set up to help reduce the pressure on peace by terrorists. It can help ameliorate the
pressures on borders from mass immigration.

I hope not to see pictures on TV of what happens when we open the floodgates of weapons even further.

Sincerely,

Lewise Busch

WASHSTATEC018134
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 169 of 854

 

As of: 7/17/18 12:33 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943d-wooc
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1552
Public Comment 1314. Individual. Dawn Albanese. 7-4-18

 

Submitter Information

Name: Dawn Albanese

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department
to the U.S. Commerce Department.

Once the almighty dollar becomes involved, all morality & common sense fly out the window.

Thank you for your time & consideration on this important matter.

WASHSTATEC018135
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 170 of 854

 

As of: 7/17/18 12:20 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943d-76v2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1549
Public Comment 1315. Individual. James Bachman. 7-4-18

 

Submitter Information

Name: James Bachman
Address:
70 White Oak Cir
Saint Charles, IL, 60174
Email: jbachman1190@sbcglobal.net
Phone: 6305841190
Fax: 60174

 

General Comment

I object to the international trade in firearms shifting from the Department of State to the Commerce Department.
We need to keep control of where the arms and what type of arms are going, what they will be used for, and
whether the the use is consistent with US values. The Commerce Department is charged with selling the US
commerce, not in making value judgements on our exports. Do not transfer our arms sales to the Commerce
Department.

WASHSTATEC018136
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 171 of 854

 

As of: 7/17/18 12:19 PM
Received: July 04, 2018

Status: Posted
Tracking No. 1k2-943d-7n2t

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1548
Public Comment 1316. Individual. Jeanne Hogan. 7-4-18

 

Submitter Information

Name: Jeanne Hogan
Address:
4 Merrick Place
Pennington, NJ, 08534
Email: jdh3011@aol.com
Fax: 08534

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I do not want to see firearms exported to oppressive regimes, removal of
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and do not want to further & fuel violence that destabilizes countries and causes mass migration.[4]

WASHSTATEC018137
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 172 of 854

 

As of: 7/17/18 12:07 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posed
Tracking No. 1k2-943¢-1221
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1547
Public Comment 1317. Individual. Marie Braga. 7-4-18

 

Submitter Information

Name: Marie braga

 

General Comment

Please STOP. Do not sell guns internationally. There are too many guns! Stop promoting guns to make money.

WASHSTATEC018138
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 173 of 854

 

As of: 7/17/18 12:06 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943¢-c7at
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1546
Public Comment 1318. Individual. Barbara Matthews. 7-4-18

 

Submitter Information

Name: Barbara Matthews

 

General Comment

Please do not change the control of sale of firearms from the State Department to the Department of Commerce.
Firearms exports should be continued to be classified as military", so that Congress can block sales of large
batches of firearms to foreign countries. With the rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries where
there are serious human rights concerns, such as the Philippines and Turkey. Unacceptable!

WASHSTATEC018139
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 174 of 854

 

As of: 7/17/18 12:05 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posed
Tracking No. 1k2-943e-1s63
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1545
Public Comment 1319. Individual. Jean Ross. 7-4-18

 

Submitter Information

Name: Jean Ross
Address:
3624 Bryant Ave. S.
Minneapolis, MN, 55409
Email: jfross@umn.edu
Phone: 6128242080

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. This is unacceptable and should not be allowed so that the NRA and gun
manufacturers can sell more arms.

WASHSTATEC018140
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 175 of 854

 

As of: 7/17/18 12:04 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943e-119t
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1544
Public Comment 1320. Individual. Jessica R Semon. 7-4-18

 

Submitter Information

Name: Jessica R Semon
Address:
PO Box 124
Brockport, NY, 14420

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It would endanger human lives, including those of US citizens.

WASHSTATECO018141
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 176 of 854

 

As of: 7/17/18 12:03 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posed
Tracking No. 1k2-943e-ljml
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1543
Public Comment 1321. Individual. Glen Anderson. 7-5-18

 

Submitter Information

Name: Glen Anderson
Address:
5015 15th Ave SE
Lacey, WA, 98503
Email: glenanderson@integra.net
Phone: 360.491.9093

 

General Comment

I STRONGLY OPPOSE Trump's proposal to move export license oversight for firearms from the Department of
State

to the Department of Commerce THAT WOULD PROMOTE TERRORISM by making firearms seem like just
another

commercial commodity for the Dept. of Commerce to rubber-stamp.

The Dept. of State knows what's going on in other countries, so the Dept. of State should continue its oversight
power.

U.S. troops routinely use their military rifles in semiautomatic mode.
Foreign militaries and TERRORISTS use them.
TRUMP WANTS FOREIGN DICTATORS AND TERRORISTS TO GET EASIER ACCESS TO

The proposed rule also eliminates Congressional oversight for important gun export deals. WE NEED
OVERSIGHT!

The rule IMPOSES COSTS UPON TAXPAYERS that gun manufacturers should pay (costs of processing

WASHSTATEC018142
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 177 of 854
licenses).

The rule allows unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

WASHSTATEC018143
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 178 of 854

 

As of: 7/17/18 12:01 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943¢-74w5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1542
Public Comment 1322. Individual. Nicole Taylor. 7-4-18

 

Submitter Information

Name: Nicole Taylor

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Dept. to the
U.S. Commerce Dept. because it would undermine the safety of the United States and its citizens. The
Commerce Dept. cannot appropriately keep guns out of the hands of gun traffickers, terrorists, or human rights
abusers, among others.

WASHSTATEC018144
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 179 of 854

 

As of: 7/17/18 11:59 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943e-tba7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1541
Public Comment 1323. Individual. Barbara Hicks. 7-4-18

 

Submitter Information

Name: Barbara Hicks
Address:
921 Ell Way
Sarasota, FL, 34243
Email: bhicks ee@hotmail.com
Phone: 9417526940

 

General Comment

I am writing against the proposed rule change to switch the regulation of firearms exports from the State
Department to the Commerce Department. This change would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

More specifically, the rule change would weaken the control of arms shipments by doing the following:

1) eliminating the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them;

2) removing licensing requirements for brokers, increasing the risk of trafficking; and

3) removing the State Departments block on the 3D printing of firearms.

WASHSTATEC018145
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 180 of 854

 

As of: 7/17/18 11:58 AM
Received: July 04, 2018

Status: Posted
Tracking No. 1k2-943f-sOkw

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1540
Public Comment 1324. Individual. Maurine Canarsky. 7-4-18

 

Submitter Information

Name: Maurine Canarsky
Address:

P.O. Box 82207

Portland, OR, 97282
Email: canarskyyomo@gmail.com
Phone: 5037197332

 

General Comment

I am writing to express my strong and vehement opposition to this rule change.

Switching the regulation of firearms exports from the State Department to the Commerce Department facilitates
firearms exports to oppressive regimes, removes much-needed safeguards that help keep extra-legal agents like

organized crime and terrorist organizations from obtaining weapons, and further fuels violence that destabilizes
countries and causes mass migration.

This rule change eliminates the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It removes licensing requirements for brokers, increasing the risk of trafficking.

It removes the State Departments block on the 3D printing of firearms. When Defense Distributed founder Cody
Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to a 3D
printer, anywhere, to produce a lethal weapon. The rule switch removes this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe.

We need a safer world, not a more dangerous one. This rule change enables the proliferation of weapons world
wide. This is at best a misguided proposal and at worse an unconscionable action. Stop it now.

WASHSTATEC018146
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 181 of 854

 

As of: 7/17/18 11:57 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943f-xskm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1539
Public Comment 1325. Individual. Betty Chernansky. 7-4-18

 

Submitter Information

Name: Betty Chernansky

 

General Comment

I oppose the rule that would switch the regulation of fire arms export from the State Department to the
department of Commerce. switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel
violence that destabilizes countries and causes mass migration.

WASHSTATEC018147
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 182 of 854

 

As of: 7/17/18 11:56 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943f-1509
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1538
Public Comment 1326. Individual. Maria Grazia Bruschi. 7-4-18

 

Submitter Information

Name: Maria Grazia BRUSCHI
Address:

200 E 57TH ST

APT 19D

NEW YORK, 10022
Email: mgbruschi@cs.com
Fax: 10022

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel
violence that destabilizes countries and causes mass migration [4]

The rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms, effectively enabling 3D printing
of firearms in the U.S. and around the globe.

WASHSTATEC018148
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 183 of 854

 

As of: 7/17/18 11:54 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943f-o020b
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1537
Public Comment 1327. Individual. Jesus Bustos. 7-5-18

 

Submitter Information

Name: Jesus Bustos
Address:

5614 Palo Verde

Corpus Christi, TX, 78417
Email: jbustosS8@msn.com
Phone: 361-232-2309

 

General Comment

I oppose the change that would switch the regulations of firearms export from the U.S. State Department

to the U.S. Commerce Department for I think this would open the flood gates to fire arms around the world
There is no good reason to make this change other then to aid an industry that has little regard for the finality
of it's product and will have serious repercussions that would not be understood until it's too late. Again we ask
the

department please use all it's resources to oppose this move.

WASHSTATEC018149
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 184 of 854

 

As of: 7/17/18 11:54 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943g-z0r5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1536
Public Comment 1328. Individual. Kenneth Loehlein. 7-5-18

 

Submitter Information

Name: Kenneth Loehlein
Address:
8608 NE 13th Place
Vancouver, WA, 98665
Email: kenloehlein@yahoo.com
Phone: 920-737-2388

 

General Comment

I oppose the transfer of firearms and ammunitions exports from the U.S. Dept. of State to the U.S. Dept. of
Commerce. The safety and security of the United States will be better served if firearms and ammunitions
exports remain under the U.S. Dept. of State.

WASHSTATEC018150
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 185 of 854

 

As of: 7/17/18 11:53 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943g-uhof
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1535
Public Comment 1329. Individual. Jennifer Schultz. 7-5-18

 

Submitter Information

Name: jennifer schultz
Address:
56 edgebrook estates #7
buffalo, NY, 14227
Email: firls4eva@roadrunner.com
Phone: 716-683-2628

 

General Comment

This is a horrible idea. There is adequate sales of weapons right here in the united states. The chamber of
commerce has too much influence. I don't understand how people don't see that this will make our world less
safe; not just here in the united states but for those countries that are already in states of violence.

WASHSTATEC018151
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 186 of 854

 

As of: 7/17/18 11:52 AM
Received: July 05, 2018

Status: Posted
Tracking No. 1k2-943g-200x

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1534
Public Comment 1330. Individual. Peter Rogan. 7-5-18

 

Submitter Information

Name: Peter Rogan
Address:

4062 W 13 Mile Rd Apt B
Royal Oak, MI, 48073
Email: progan01@yahoo.com

Phone: 2485889591

 

General Comment

I can think of no greater danger to the world and its peace than for the United States to treat the world as simply
one gigantic single-person gun market. Somebody apparently thinks that an armed society is a polite society, and
has forgotten South Sudan and Ethiopia.

WASHSTATEC018152
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 187 of 854

 

As of: 7/17/18 11:50 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943g-h5ad
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1533
Public Comment 1331. Individual. Angela Kelly. 7-5-18

 

Submitter Information

Name: Angela Kelly
Address:
1817 Adams St SE
Olympia, WA, 98501
Email: angiesfemail@yahoo.com
Phone: 360-357-7692

 

General Comment

I am entirely opposed to any rule change that would declassify firearms as military and/or that would result in a
change of the regulation of firearms exports from the U.S. Department of State to the U.S. Commerce
Department. This proposed change would dramatically endanger our national and international security.

The safeguards that are in place, including the Blue Lantern program, licensing and inspection policies, a block
on the 3D printing of firearms, along with congressional and public oversight that exists because the U.S.

Department of State oversees the export of firearms cannot be underestimated in our global security.

It is important to keep the regulations of firearms within the jurisdiction of the U.S. Department of State and to
continue to classify the export of firearms as military.

WASHSTATEC018153
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 188 of 854

 

As of: 7/17/18 11:49 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posed
Tracking No. 1k2-943h-en96
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1532
Public Comment 1332. Individual. Dian Lopez. 7-5-18

 

Submitter Information

Name: Dian Lopez
Address:
5770 Burkeys LN NW
Alexandria, MN, 56308
Email: lopezdr@morris.umn.edu
Phone: 3202871517

 

General Comment

Export licenses for powerful firearms should be handled by the state department not the commerce department.
The object is NOT to make more money but to protect our national security.

WASHSTATEC018154
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 189 of 854

 

As of: 7/17/18 11:49 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943h-cxde
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1531
Public Comment 1333. Individual. Susan P. Walp. 7-5-18

 

Submitter Information

Name: Susan P. Walp
Address:

Cranbrook, BC, V1C 2V9
Email: susanwalp@gmail.com

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Firearms regulation must be fully funded, and the State Department already has
many mechanixms in place.

WASHSTATEC018155
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 190 of 854

 

As of: 7/17/18 11:48 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943h-exrq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1530
Public Comment 1334. Individual. Charles Toll. 7-5-18

 

Submitter Information

Name: CHARLES TOLL
Address:

VERO BEACH, FL, 32960
Email: chucktoll@hotmail.com
Phone: 7725840658

 

General Comment

I strongly oppose the proposed rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

At present, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey. This transfer of authority would open new floodgates for arms sales internationally, with
serious implications for our national security, and for the security of numerous nations around the world.

The Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition. Switching the regulation of firearms exports from the State
Department to the Commerce Department would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration This would be an
extremely wrong-minded and harmful change.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC018156
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 191 of 854

Thank you for taking action to help make our country and our world a safer place. Vote against the proposed new
rule!

CharlesToll
Concerned Citizen

WASHSTATEC018157
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 192 of 854

 

As of: 7/17/18 11:46 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943h-dds5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1529
Public Comment 1335. Individual. R C. 7-5-18

 

Submitter Information

Name: RC

 

General Comment

Firearms, Guns, Ammunition, and Related Articles, like the human beings who use them, remain unchanged over
the past two centuries, except for their capacity to cause harm. Control belongs under the USML now more than
ever.

WASHSTATEC018158
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 193 of 854

 

As of: 7/17/18 11:45 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943k-sng5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1528
Public Comment 1336. Individual. Miriam Burstein. 7-5-18

 

Submitter Information

Name: Miriam Burstein
Address:

27 East Central

Paoli, PA, 19301
Email: punkinS 170@gmail.com
Phone: 610-725-1085
Organization: NA

 

General Comment

I oppose switching the regulation of firearms exports from the State Department to the Department of
Commerce. I fear that doing so would make it easier for weapons to get into the hands of organized crime and
terrorist organizations around the world and would remove congressional oversight from the practice of selling
weaponry. Decisions about weapons sales need to take into account issues of human rights violations, as well as
problems of uncontrolled violence in countries where peaceful civilian life has broken down. These are matters
for the State Department and Congress to investigate and assess, and are not mere business concerns.

WASHSTATEC018159
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 194 of 854

 

As of: 7/17/18 12:31 PM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943m-qhjp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1550
Public Comment 1337. Individual. Sheri Wells-Jensen. 7-5-18

 

Submitter Information

Name: Sheri Wells-Jensen

 

General Comment

Export of weapons should be controlled by the state department. This is not like selling books, lamps or toasters.
We cannot allow gun manufacturers to inject weaponry into any potentially dangerous situation they please
simply for money.

WASHSTATEC018160
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 195 of 854

 

As of: 7/17/18 11:42 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943m-qrj6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1527
Public Comment 1338. Anonymous. 7-5-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it

could stop in the name of national security and the Commerce Department just does not have the resources to
adequately enforce export controls.

WASHSTATECO018161
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 196 of 854

 

As of: 7/17/18 11:40 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943n-Sr6i
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1526
Public Comment 1339. Individual. Barbara Kelly-Greco. 7-5-18

 

Submitter Information

Name: Barbara Kelly-Greco

 

General Comment

Regulations of firearms exports belongs with the State Department not the Commerce Dept. This move would
allow automatic and semi-automatic weapons to be sold more easily and with less regulations to terrorists and
oppressive regimes around the world.

Why would you think exporting Americas gun violence problem to the entire world is a good idea? I believe the
reason is corporate profit and greed. The State Department must maintain control of the exports of firearms and
the Commerce Department should NOT be given this area to oversee. American lives will be put at risk and this
is not acceptable!

Barbara Kelly-Greco
Medford, NJ

WASHSTATEC018162
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 197 of 854

 

As of: 7/17/18 11:36 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943n-1r4v
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1525
Public Comment 1340. Individual. Kristine Moore. 7-5-18

 

Submitter Information

Name: Kristine Moore

 

General Comment

Please do not switch firearms exports from the State Department to the Commerce Department. This would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.[4]

WASHSTATEC018163
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 198 of 854

 

As of: 7/17/18 11:35 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943n-kflu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1524
Public Comment 1341. Individual. Alexis Ladd. 7-5-18

 

Submitter Information

Name: Alexis Ladd

 

General Comment

Please act to prevent the sale of semi-automatic and similar guns to foreign bodies. The U.S. needs to stop being
an exporter of violence and these guns do just that. As the overseeing body, you have the opportunity to block
the transfer of the oversight of selling arms to the U.S. Commerce Department. As you know, the Commerce
Department applies the lens of business development. This approach will work to boost the sales of guns and not
regulate them, ultimately putting U.S. citizens in more danger. Creating an environment where people around the
word can gain access to these weapons puts more people at risk, including Americans. We're seeing this across
the United States with mass shootings happening every day -- so prevalent that they're not making national news
anymore. Making more money at the expense of peoples’ lives and our national security is wrong. Let the State
Department continue to do their job of limiting access to these dangerous weapons.

WASHSTATEC018164
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 199 of 854

 

As of: 7/17/18 11:34 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943n-8nmx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1523
Public Comment 1342. Individual. Ryan Houlette. 7-5-18

 

Submitter Information

Name: Ryan Houlette
Address:
11 Newman St
Cambridge, MA, 02140
Email: houlette@gmail.com
Phone: 6179993201
Fax: 02140

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Moving the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel
violence that destabilizes countries and causes mass migration. This will make the world and the United States
less safe.

WASHSTATEC018165
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 200 of 854

 

As of: 7/18/18 9:38 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posed
Tracking No. 1k2-9430-jiz3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1522
Public Comment 1343. Anonymous. 7-5-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I strongly oppose the shift of international arms sales from state to commerce department. Please don't do this.

WASHSTATEC018166
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 201 of 854

 

As of: 7/18/18 9:41 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9430-n3je
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1521
Public Comment 1344. Individual. David Greenberg. 7-5-18

 

Submitter Information

Name: David Greenberg

 

General Comment

I am against this rule change for a number of reasons. First, the Commerce Department just does not have the
resources to adequately enforce export controls. Its Bureau of Industry and Security does not have staff
everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.
Furthermore, the rule change would:

1. Eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC018167
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 202 of 854

 

As of: 7/17/18 11:31 AM
Received: July 05, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9430-j140

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1520
Public Comment 1345. Individual. Janis M Soma. 7-5-18

 

Submitter Information

Name: Janis M Soma
Address:

Needham, MA, 02492
Email: somajanis@comcast.net
Phone: 7814442735

 

General Comment

I oppose a rule change that would move the handling of export licenses of semiautomatic assault weapons and
other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S.
Commerce Department (focused on promoting American business). This transfer of authority would open new
floodgates for arms sales internationally, with serious implications for our national security. At this time firearms
exports are classified as military. This is why they are under the regulation of the State Department, and why
Congress can block sales of large batches of firearms to foreign countries. With the rule change, Congress would
no longer be automatically informed about sizable weapons sales that it could stop in the name of national
security, even to countries where there are serious human rights concerns, such as the Philippines and Turkey.
Deadly firearms should not be sold to whoever can pay for them. Our county's priority needs to be human safety,
not profitability for firearms manufacturers.

WASHSTATEC018168
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 203 of 854

 

As of: 7/17/18 11:30 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9430-a9pm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1519
Public Comment 1346. Anonymous. 7-5-18

 

Submitter Information

Name: anonymous anonymous

 

General Comment

Disgusting. Now the criminal NRA supported by president #45 wants to see more murders and expand them
worldwide. Don't we have enough death at their hands.

the NRA needs to be disbanded and made a terrorist group because that is what it is.

I don't support lay public having guns, they are for the police and military and need to be extremely restricted.
so NO NO NO NO NO gun exports.

stop the insanity now.

WASHSTATEC018169
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 204 of 854

 

As of: 7/17/18 11:27 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9430-8vvy
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1518
Public Comment 1347. Individual. Jack Epling. 7-5-18

 

Submitter Information

Name: Jack epling

 

General Comment

This is a bad idea. What are they thinking!

WASHSTATEC018170
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 205 of 854

 

As of: 7/17/18 11:23 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9430-9r9k
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1517
Public Comment 1348. Individual. Julie Anonymous. 7-5-18

 

Submitter Information

Name: Julie Anonymous

 

General Comment

I am writing to you today to express my strong opposition to the proposed rule to transfer oversight of small arms
exports from the State Department to the Commerce Department. The Commerce Department prioritizes doing
business over safeguarding national security which would make this change far more dangerous for Americans.

We know the US gun industry is faring poorly in today's domestic market, which is why the NRA and the
National Shooting Sports Foundation has been lobbying hard to remove congressional oversight of commercial
weapon sales of $1 million or more. No one else asked for it or wanted it.

The NSSF, a gun industry trade group, has already boasted the rule would lead to a 20% increase in American
gun exports. We see the gun lobby’s influence in the rule's description of semiautomatic assault rifles like the
AR-15 as "civilian" products. These weapons were not designed for household use, the were designed to kill en
masse on the battlefield. That is why they are the weapons of choice for mass shooters.

If you go forwar with this disastrous policy, I will do everything in my power-peacefully and democratically- to

hold your leadership accountable for the resulting global bloodshed. That will include advocating against your
budget priorities across-the-board until a new, non-corrupt administration can come in and drain the swamp.

WASHSTATEC018171
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 206 of 854

 

As of: 7/17/18 11:21 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9430-g0en
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1516
Public Comment 1349. Individual. Martina Leinz. 7-5-18

 

Submitter Information

Name: Martina Leinz

 

General Comment

I strongly oppose a rule change switching the regulation of firearms exports from the U.S. Department of State to
the U.S. Department of Commerce. This would adversely affect our national security and would destabilize
countries around the globe.

The rule change would mean that Congress would no longer be automatically informed about sizable weapons
sales that it could stop in the name of national security, even to countries with serious human rights violations
such as the Philippines and Turkey. (The Boston Globe:
https://www.bostonglobe.com/news/politics/2018/06/23/donald-trump-wants-make-foreign-arms-sales-
easier/CbCdWlizroV6DjICIXEVML/story.html). It is a blatant effort to enrich the U.S. gun manufacturing
industry at the expense of public safety in the United States and around the world.

Martina Leinz
Burke, Virginia

WASHSTATEC0181 72
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 207 of 854

 

As of: 7/17/18 11:20 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9430-8htl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1515
Public Comment 1350. Individual. Margaret Dragonette. 7-5-18

 

Submitter Information

Name: Margaret Dragonette

 

General Comment

I oppose the rule change that would switch the regulations of firearm exports from the US State Department to
the US Commerce Department. The State Department enforces rigorous restrictions on gun sales overseas
because their main purpose is to safeguard our nation. I believe that changing this responsibility to the
Commerce Department, whose main purpose is to promote business, would greatly increase the risk of selling
guns to terrorists and put American citizens at great risk.

WASHSTATEC018173
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 208 of 854

 

As of: 7/17/18 11:19 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9430-h17r
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1514
Public Comment 1351. Individual. Dawn Lyons. 7-5-18

 

Submitter Information

Name: Dawn Lyons
Address:

22 Kellogg Street
Ridgefield, CT, 06877
Email: dawnlyons@mac.com

Phone: 513-258-1847

 

General Comment

The rule change could generate a 20 percent increase in exports, sending another 70,000 arms annually into the
global marketplace. Please stop this from happening, as we can't afford more gun deaths in this country.

WASHSTATEC0181 74
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 209 of 854

 

As of: 7/17/18 11:18 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943p-bvoj
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1513
Public Comment 1352. Individual. Donna W. 7-5-18

 

Submitter Information

Name: Donna W.

 

General Comment

I oppose changing fire arms regulations from the State Department, which protects our country, to the Commerce
Department,
which promotes American businesses. We need security!

WASHSTATEC018175
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 210 of 854

 

As of: 7/17/18 11:17 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943p-zsje
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1512
Public Comment 1353. Individual. Julie Fischer. 7-5-18

 

Submitter Information

Name: Julie Fischer
Address:
712 W Main St
DECORAH, 52101
Email: piscatrix@gmail.com
Phone: 5633825695
Fax: 52101

 

General Comment

I oppose the proposed rule change that would switch regulation of firearms exports from US State Dept to US
Commerce Dept. Such a change would facilitate arms exports to oppressive regimes, open the doors to criminal
and terrorist organizations, and further fuel the violence that causes mass migrations. It would enable 3-D gun
fabrication with impunity. We need more gun control not less.

WASHSTATEC0181 76
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 211 of 854

 

As of: 7/17/18 11:16 AM
Received: July 05, 2018

Status: Posted
PUBLIC SUBMISSION State: Pond
Tracking No. 1k2-943p-9xdq

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1511
Public Comment 1354. Individual. Jay McCahill. 7-5-18

 

Submitter Information

Name: Jay McCahill
Address:
219 Scottdale Rd
Lansdowne, 19050-2328
Email: jaymccahill@yahoo.com

 

General Comment

Iam vehemently opposed to the proposed transfer of authority for regulating firearms exports from the State
Department to the Commerce Department. The sale of weapons has national security and human rights
implications that Commerce CANNOT manage, and Congress MUST be informed of and have the ability to
block such sales, as they do in the current structure.

WASHSTATEC018177
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 212 of 854

 

As of: 7/17/18 11:15 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943p-hytd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1510
Public Comment 1355. Individual. Sally Gibbs. 7-5-18

 

Submitter Information

Name: Sally Gibbs

Address:
6560 Mockingbird lane
Manssas, 20110 4312

Email: Sallygibbs26@gmail.com

 

General Comment

I oppose the transfer of authority for Arms Sales from US State Dept. to the US commerce Dept. This transfer of
authority would open new floodgates for arms sales internationally, with serious implications for our national
security.

WASHSTATEC0181 78
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 213 of 854

 

As of: 7/17/18 11:14 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943p-nhoc
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1509
Public Comment 1356. Individual. Yolanda Mitts. 7-5-18

 

Submitter Information

Name: Yolanda Mitts
Address:
5045 Green Meadow Rd
Kalamazoo, 49009
Email: ymitts@yahoo.com
Phone: 2693231017
Fax: 49009

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State Dept to the U.S.
Commerce Dept. Firearms exports are classified as "miltary" and should stay that way. This change would
endanger all the citizens of the world.

WASHSTATEC018179
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 214 of 854

 

As of: 7/17/18 11:13 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943q-gfvu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1508
Public Comment 1357. Individual. William Skirbunt-Kozabo. 7-5-18

 

Submitter Information

Name: William Skirbunt-Kozabo

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe

I strongly urge you to oppose this rule.

WASHSTATEC018180
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 215 of 854

 

As of: 7/17/18 11:12 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943q-7g5c
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1507
Public Comment 1358. Individual. Lisa Graham. 7-5-18

 

Submitter Information

Name: Lisa Graham
Address:

1821 windemere ave
madison Heights, 48071
Email: |graham@medcerts.com
Phone: 2488843524

Fax: 48071

 

General Comment

switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. Please keep the current regulations and make them stronger not weaker

WASHSTATEC018181
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 216 of 854

 

As of: 7/17/18 11:09 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943q-tfe9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1506
Public Comment 1359. Anonymous. 7-5-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Let's not make it easier for U.S. gun manufacturers to export more firearms into a dangerous world filled with
terrorists anxious to use them against us.

WASHSTATEC018182
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 217 of 854

 

As of: 7/17/18 11:08 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943q-o5y9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1505
Public Comment 1360. Individual. Mary McCullough. 7-5-18

 

Submitter Information

Name: Mary McCullough

 

General Comment

Opposed to proposed rule:

I'm extremely concerned about the rollback of these regulations. In particular the ease it would ability to use a
3D printer to create firearms. Although, criminals can do it now, it would remove prohibitions and provide easy
access making traveling unsafe as they are not visible going through TSA.

WASHSTATEC018183
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 218 of 854

 

As of: 7/17/18 11:07 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943q-ezp9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1504
Public Comment 1361. Individual. Robert Duke. 7-5-18

 

Submitter Information

Name: Robert Duke

 

General Comment

Please stop this rule, it puts civilians in danger of being shot and killed.

WASHSTATEC018184
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 219 of 854

 

As of: 7/17/18 3:22 PM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943q-lufl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1503
Public Comment 1362. Individual. Alana DeJoseph. 7-5-18

 

Submitter Information

Name: Alana DeJoseph

 

General Comment

I strongly oppose the rule change which would move the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Congress no longer being automatically informed about sizable
weapons sales so that it could monitor or stop them in the name of national security, (especially in the case of
sales to countries where there are serious human rights concerns, such as the Philippines and Turkey), is
unconscionable, short-sighted, and greedy, at the expense of the security for future generations.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

WASHSTATEC018185
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 220 of 854

 

As of: 7/17/18 11:05 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9431-396u
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1502
Public Comment 1363. Individual. Howard Mielke. 7-5-18

 

Submitter Information

Name: Howard Mielke
Address:

3233 DeSoto Street

New Orleans, LA, 70119
Email: howard.mielke@gmail.com
Phone: 5049883889
Fax: 70119

 

General Comment

For the following reasons I oppose this rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department:

*It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

*Tt would remove licensing requirements for brokers, increasing the risk of trafficking.

*Tt would remove the State Departments block on the 3D printing of firearms, effectively enabling 3D printing of
firearms in the U.S. and around the globe.

WASHSTATEC018186
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 221 of 854

 

As of: 7/17/18 11:04 AM
Received: July 05, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-943r-uuos

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1501
Public Comment 1364. Individual. Jacqueline Eliopoulos. 7-5-18

 

Submitter Information

Name: Jacqueline Eliopoulos

 

General Comment

Please reject this rule change entirely. It would only serve to make our violent world more dangerous and put our
own nation as well as all others at even greater risk of harm. It is a stupid and reckless choice that will only serve
to put all humanity in greater danger. For the sake of all humanity reject this proposal.

WASHSTATEC018187
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 222 of 854

 

As of: 7/17/18 11:03 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943r-4bq4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1500
Public Comment 1365. Individual. Ana Santoyo. 7-5-18

 

Submitter Information

Name: Ana Santoyo
Address:

1230 Astor St

Norristown, PA, 19401
Email: Anasan19119@yahoo.com
Phone: 2157049715

 

General Comment

Do not change the regulation of firearms exports from the State Department to the Commerce Department to
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

If anything we need to reduce the number of guns and other weapons available in the US and the world.

WASHSTATEC018188
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 223 of 854

 

As of: 7/17/18 11:02 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9431-ddgz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1499
Public Comment 1366. Individual. Randall Wayne. 7-5-18

 

Submitter Information

Name: Randall Wayne
Address:

2720 Onyx St.

Eugene, OR, 97403
Email: rushwayne@aol.com
Phone: 5413426144

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Firearms exports are currently classified as military. They are under the regulation of the State Department,
allowing Congress to block sales of large batches of firearms to foreign countries. With the rule change,
Congress would no longer be automatically informed about sizable weapons sales that it could stop in the name
of national security, even to countries where there are serious human rights concerns, such as the Philippines and
Turkey.

Moreover, the Commerce Department does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

WASHSTATEC018189
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 224 of 854

 

As of: 7/17/18 11:01 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943r-t568
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1498
Public Comment 1367. Individual. Lauren Hayman. 7-5-18

 

Submitter Information

Name: Lauren Hayman
Address:
Brooklyn, NY,

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This rule change will make the U.S. and the World a MUCH more dangerous
place.

As anew mother, I do not want my child growing up in fear. I currently have faith in the State Departments Blue
Lantern program that carries out hundreds of pre-license and post-shipment inspections and publicly reports on
them. This new rule will remove those licensing requirements for brokers, increasing the risk of trafficking.

It is also frightening that it will remove the State Departments block on the 3D printing of firearms. When
Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting made it
possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Please DO NOT change this rule. The current rules keep us safe in this already very dangerous world of guns and
firearms.

WASHSTATEC018190
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 225 of 854

 

As of: 7/17/18 10:55 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943r-6ja5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1497
Public Comment 1368. Individual. Cecile Heatley.7-5-18

 

Submitter Information

Name: Cecile Heatley
Address:
1905 Youngblood street
McLean, 22101-5531
Email: cecileheatley@gmail.com
Phone: 7034488790
Fax: 22101-5531

 

General Comment

I strongly protest against switching the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department. With the rule change, Congress would no longer be automatically informed about
sizable weapons sales that it could stop in the name of national security, even to countries where there are serious
human rights concerns, such as the Philippines and Turkey.

The Commerce Department does not have the resources to effectively enforce export controls. This means that
firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
fewer hurdles to getting large quantities of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

Changing oversight and regulation of firearms would eliminate the State Departments Blue Lantern program, in
place since 1940, which carries out hundreds of pre-license and post-shipment inspections and publicly reports
on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D-printing of firearms. When Defense Distributed founder

WASHSTATEC018191
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 226 of 854
Cody Wilson posted online instructions for how to 3D-print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

This is a dangerous, ill-considered, profit-driven move that produces revenues for the NRA and increases the
likelihood of injuries and deaths.

WASHSTATEC018192
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 227 of 854

 

As of: 7/17/18 10:54 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9431-xhgu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1496
Public Comment 1369. Individual. Allison Canning. 7-5-18

 

Submitter Information

Name: Allison Canning

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I believe it would make the US & other countries less safe.

WASHSTATEC018193
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 228 of 854

 

As of: 7/17/18 10:52 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943s-xc35
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1495
Public Comment 1370. Individual. Stanley Swiercz. 7-5-18

 

Submitter Information

Name: Stanley Swiercz

 

General Comment

Too many enemies of the United States already have powerful weapons to use against our soldiers and citizens.
Exports are not just a commercial concern, they are a security and diplomatic concern. Please keep export
decisions under the control of the State Department with it's multidimensional perspective.

WASHSTATEC018194
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 229 of 854

 

As of: 7/17/18 10:51 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943s-09t3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1494
Public Comment 1371. Individual. Stephanie Angelo. 7-5-18

 

Submitter Information

Name: Stephanie Angelo

 

General Comment

The only sensible thing is to ban bump stocks and military style weapons from the general public! Please. It
won't solve everything thing but it WILL solve a lot.

Please do the right thing. Not the money thing.

WASHSTATEC018195
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 230 of 854

 

As of: 7/17/18 10:50 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943s-6yk3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1493
Public Comment 1372. Individual. Erin Orozco. 7-5-18

 

Submitter Information

Name: Erin Orozco

 

General Comment

Right now, firearms exports are classified as military, putting them under the regulation of the State Department
and allowing Congress to block large sales of firearms to foreign countries. Under the Bureau of Industry and
Security's (BIS's) proposed rule change, the handling of export licenses of semiautomatic assault weapons and
other powerful firearms would shift from the State Department (focused on safeguarding our nation) to the
Commerce Department (focused on promoting American business). This means Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security, even to
countries where there are serious human rights concerns, such as the Philippines and Turkey, which would open
new floodgates for arms sales internationally with serious implications for our national security.

The Commerce Department simply does not have the resources to adequately enforce export controls. BIS does
not have appropriate staffing levels to monitor and regulate firearms exports on the level that they deserve, given
their import to our national security. This means that firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of
American guns and ammunition. Here are more details on how the rule change would make the world a far more
dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC018196
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 231 of 854
The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration. Firearms are dangerous. They are used to kill people every day
around the world in acts of organized crime, political violence, terrorism, and human rights violations. They
should be subject to more controls, not less.

WASHSTATEC018197
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 232 of 854

 

As of: 7/17/18 10:49 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943s-l6jo
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1492
Public Comment 1373. Individual. Lauri Elliot. 7-5-18

 

Submitter Information

Name: Lauri Elliot
Address:

221 Tupelo Rd.

Naples, FL, 34108
Email: laurielliot@aol.com
Phone: 239-272-9117

 

General Comment

I oppose this rule change which would switch the regulating of the exporting of firearms from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

In short, such a rule change would make the world a far more dangerous place and this should be avoided at all
costs!

WASHSTATEC018198
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 233 of 854

 

As of: 7/17/18 10:48 AM
Received: July 05, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-943s-ds5n

Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1491
Public Comment 1374. Individual. Anita Lendway. 7-5-18

 

 

Submitter Information

Name: ANITA LENDWAY
Address:
6155 W. Warwick Ave.
CHICAGO, IL, 60634
Email: alendway6155@comcast.net
Phone: 7735457544
Fax: 60634

 

General Comment

I OPPOSE the rule change that would switch regulation of firearm exports from the U.S. State Department to the
US. Commerce Department. The Commerce Department doesn't have the resources to enforce export controls.
Congress needs to be informed about large firearm sales to foreign countries. We must protect national security.

WASHSTATEC018199
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 234 of 854

 

As of: 7/17/18 9:37 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943s-7qp2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1440
Public Comment 1375. Individual. Jan Weisel. 7-5-18

 

Submitter Information

Name: Jan Weisel
Address:
18513 NE 159th ST
Woodinville, WA, 98072
Email: weiscon@comcast.net
Phone: 206 714-4904

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]I oppose this rule change that
would switch the regulations of firearms export from the U.S. State Department to the U.S. Commerce
Department.

It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

Because of these reasons, this rule change must not be implemented.

WASHSTATEC018200
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 235 of 854

 

As of: 7/17/18 9:34 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943s-tlrs
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1438
Public Comment 1376. Individual. Herschell Emery. 7-5-18

 

Submitter Information

Name: Herschell Emery

 

General Comment

I oppose strongly this rule change, which would (I believe most intentionally!) weaken US regulation of firearm
exports. Weapons of war are far from just an issue to be monitored weakly by a Commerce Department
uninformed of what international impacts arms sale overseas will have. Is the world no longer dangerous...just a
fertile sales ground for the arms industry? Do we want the NRA setting policy for where we ship arms? Do we
want a department without strong arms enforcement capabilities to be the only agency watching for arms
traffickers? Leave arms classified as such--"military"--so that the State Department and Congress will retain
oversight! !

WASHSTATEC018201
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 236 of 854

 

As of: 7/17/18 9:33 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943s-ihcw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1437
Public Comment 1377. Individual. Valerie Wald. 7-5-18

 

Submitter Information

Name: Valerie Wald

 

General Comment

This rule change would make the world a far more dangerous place.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

More specifically, this rule change would:

- Eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of pre-
license and post-shipment inspections and publicly reports on them.

~ Remove licensing requirements for brokers, increasing the risk of trafficking.

- Remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder Cody
Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to a 3D
printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe.

WASHSTATEC018202
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 237 of 854

 

As of: 7/17/18 9:32 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943t-xbcm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1435
Public Comment 1378. Individual. Fred Fall. 7-5-18

 

Submitter Information

Name: Fred Fall
Address:

106 Uxbridge

Cherry Hill, NJ, 08034
Email: fred08034@gmail.com

 

General Comment

The State Department should continue to exercise their authority in this matter.It is essential to public safety and
security that firearms continue to be controlled under the United States Munitions List.

WASHSTATEC018203
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 238 of 854

 

As of: 7/17/18 9:31 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943t-ltp2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1434
Public Comment 1379. Individual. Carolyn Roney. 7-5-18

 

Submitter Information

Name: Carolyn Roney

 

General Comment

I strongly oppose the proposed rule to move regulation and oversight of firearms (small arms) exports from the
State Department to the Commerce Department. An agency that prioritizes doing business over safeguarding
national security has no business controlling the sale of small arms. In addition, it's truly crazy to eliminate
congressional oversight of commercial weapons sales of $1 million or less. The obvious intent here is to increase
sales for the faltering U.S. gun industry, at the expense of our national security. This is completely unacceptable.
If this dangerous policy is implemented, U.S. national security is in jeopardy, as well as the safety of people
around the world. Please think through the long-term implications of this change, none of which are good.

Thank you for your time and attention.

WASHSTATEC018204
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 239 of 854

 

As of: 7/17/18 9:30 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943t-p5c0
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1421
Public Comment 1380. Individual. Lucy Krasnor. 7-5-18

 

 

Submitter Information

Name: Lucy Krasnor
Address:
Riverside, CT, 06878
Email: lucy@strategymortgage.com
Phone: 2036184144

 

General Comment

I strongly urge the Commerce Dept ad the State Dept to oppose relaxing rules that would make it easier for US
firearm manufacturers to export assault rifles and other guns with less oversight and accountability. we should be
making it harder and not easier to get guns- guns are meant to kill people in war and war alone. please do not
change the regulations to relax the sale of guns abroad. thank you.

WASHSTATEC018205
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 240 of 854

 

As of: 7/17/18 9:21 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943t-sjj7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004

Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1419
Public Comment 1381. Individual. Patricia Johnson. 7-5-18

 

Submitter Information

Name: Patricia Johnson

 

General Comment

The Commerce Department has no way of checking on these sales. Why should gun sales be allowed to any
single person, companies or countries by private gun companies? There would be no check on these. Does our
country want terrorists having more weapons against us? Remember the Fast and Furious Program where guns
were sold to suspected marijuana bandits and ATF agents lost track of them. As a result a Border Patrol agent
was killed with one of those same guns. If the ATF knowing who they sold these guns to lost track, how would
the Commerce Department keep track of who is purchasing guns? How would our allies look at this? We could
be selling guns that would cause more killings in their countries. Is this a proposal to increase profits for gun
companies? What has happened to common sense and morality?

WASHSTATEC018206
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 241 of 854

 

As of: 7/17/18 9:20 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943t-16js
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1417
Public Comment 1382. Individual. SHanti Toll. 7-5-18

 

Submitter Information

Name: SHanti Toll

 

General Comment

Guns allow for more killing and violence toward all people and USA. PLEASE place people over profit.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

WASHSTATEC018207
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 242 of 854

 

As of: 7/17/18 9:19 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943t-spmr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1415
Public Comment 1383. Individual. Sadie Sullivan-Greiner. 7-5-18

 

Submitter Information

Name: Sadie Sullivan-Greiner

 

General Comment

The NRA is a corporate organization focused on one thing only: How much profit they can make from the sale of
weapons. As it happens, I spent part of my career working in the ordnance world at DoD. I also live on the
southern border.

The notion that ANY foreign military sales should be released to the Dept of Commerce is ludicrous. Much of
the gun violence we deal with is a direct result of US weapons going over the border, to arm the drug cartels,
who then create the violence in our cities associated with the drug trade. No sane person would want to increase
that.

Weapons sales of any sort need to be housed in the State Dept. To do otherwise is self-defeating.

WASHSTATEC018208
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 243 of 854

 

As of: 7/17/18 9:18 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943t-zmod
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1412
Public Comment 1384. Individual. Peggy Walsh. 7-5-18

 

Submitter Information

Name: Peggy Walsh
Address:

444 Stockham Ave

Morrisville, PA, 19067
Email: peggywalsh65@gmail.com
Phone: 2673046353

 

General Comment

Comment:I am deeply opposed to this proposed change to arms and traffic regulation. It is the last thing this
country or the worlds needs. It is scam to line more pockets.

1.It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2.It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

3.It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC018209
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 244 of 854

 

As of: 7/17/18 9:17 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943t-q13c
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1410
Public Comment 1385. Anonymous. 7-5-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We need safe guards in place to ensure that large quantities of weapons are not
being shipped to countries with dangerous regimes. Congress must continue to be notified when large quantities
of weapons are sold and shipped and where they are going. The Commerce Department lacks the controls
necessary to ensure that the United States remains a conscientious global citizen.

WASHSTATEC018210
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 245 of 854

 

As of: 7/17/18 9:15 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943t-qy7c
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1409
Public Comment 1386. Anonymous. 7-5-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

To Whom it May Concern,

I'm deeply concerned about the Proposed Rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the U.S.
Commerce Department.

The State Department's focus is safeguarding our nation
The Commerce Department's focus is on promoting American business

While the current administration has made it abundantly clear that US exports, and supporting large business is a
TOP priority, the same administration has also named national security as a TOP priority, making MASSIVE
changes to immigration policies and imports/tarrifs under that guise. I fail to see how reducing regulations on
exporting firearms DOESN'T affect national security.

This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security: facilitate firearms exports to oppressive regimes, remove safeguards that help keep
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. How are any of those things in the best interest of our country? And doesn't
nation security always come first? For example, the Defense Department has the largest slice of the US budget!
And the president has tremendous powers to act in the name of national security (e.g., current travel ban), that
are not available to promote business for a reason. So again, I fail to see how this proposed rule protects the
national interests of this country. So while I understand that gun and weapons manufacturers would 'win' with
this change, it does NOT put our security first, nor does it put the American people first.

With respect,

WASHSTATEC018211
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 246 of 854

WASHSTATEC018212
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 247 of 854

 

As of: 7/17/18 9:14 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943t-6rhb
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1408
Public Comment 1387. Individual. Kathleen Green. 7-5-18

 

Submitter Information

Name: Kathleen Green
Address:
12545 Wedgwood Circle
Tustin, CA, 92780
Email: kathleenrgreen7@gmail.com
Phone: 949-862-7334

 

General Comment

I am against the rule change that would move the handling of export licenses of semiautomatic assault weapons
and other

powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S. Commerce
Department

(focused on promoting American business).[1] This transfer of authority would open new floodgates for arms
sales

internationally, with serious implications for our national security.

The Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry

and Security does not have staff everywhere. This means that firearms traffickers organized crime, terrorist
organizations

and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.

Is the Trump Administration ready to support terrorist and organized crime in this manner? Is Trump ready to see
more people

die to serve his NRA masters?

The world needs less guns not more and much, much stricter regulations and safety laws.

WASHSTATEC018213
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 248 of 854

 

As of: 7/17/18 9:13 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943u-9v4n
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1405
Public Comment 1388. Individual. Julia Michalak. 7-5-18

 

Submitter Information

Name: Julia Michalak
Address:

209 NW 48th St

Seattle, 98107
Email: jmichalak@gmail.com
Phone: 2024868782
Fax: 98107

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Exporting military grade weapons without congressional or diplomatic review
opens the door to allowing US companies to provide arms to authoritarian governments, terrorists and other
unethical entities. The sale of semi-automatic weapons of war is not simply a business decision, it is 100% an
ethical and diplomatic decision that requires oversight from US government - and not just the commerce
department, which does not have the expertise or resources to adequately evaluate these sales. The United States
absolutely should not be selling weapons of war without substantial oversight from elected officials and staff
with the expertise to evaluate the human rights and diplomatic implications of these sales.

WASHSTATEC018214
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 249 of 854

 

As of: 7/17/18 9:12 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943u-2dgv
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1404
Public Comment 1389. Individual. Margaret Hasselman. 7-5-18

 

Submitter Information

Name: Margaret Hasselman

 

General Comment

Firearms, guns and ammunitions MUST be regulated, and must NOT be pushed for export. There are too many
guns finding their way into the wrong hands already. Stop this horrible trade now!

WASHSTATEC018215
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 250 of 854

 

As of: 7/17/18 9:11 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943u-5vju
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1402
Public Comment 1390. Individual. Donna Whitehead. 7-5-18

 

Submitter Information

Name: Donna Whitehead
Address:

4540 Village Dr SE

Olympia, WA, 98501
Email: whiteheaddz2@gmail.com
Phone: 360 481-1983

 

General Comment

The NRA is pushing hard for a rule change that would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce Department
. This transfer of authority would open new floodgates for arms sales internationally, with serious implications
for our national security. Please do not cave to this request.

WASHSTATEC018216
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 251 of 854

 

As of: 7/17/18 9:10 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943u-7jer
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1400
Public Comment 1391. Individual. Mary Harrison. 7-5-18

 

Submitter Information

Name: Mary Harrison

 

General Comment

I strongly oppose changing the regulation of exporting firearms from the State Department to the Commerce
Department. The exporting of firearms should remain a "military" concern overseen by the State Department,
because the sale of firearms to other countries can easily become a danger to the security of our own country and
of other countries in the world through the acquisition of firearms by firearms traffickers, terrorist organizations,
and organized crime.

The State Department has more comprehensive resources than the Commerce Department to enforce export
controls on firearms.

It's clear in our own country that easy access to firearms now threatens all children in our schools. It makes no
sense to make it easier for firearms from our country to be used against us, or against other countries, because of
lax enforcement of controls. Keep the regulation of exporting firearms under the control of the State Department,
where it can be monitored more closely.

WASHSTATEC018217
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 252 of 854

 

As of: 7/17/18 9:09 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943u-wanw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1399
Public Comment 1392. Individual. Jeanine Moyer.7-5-18

 

Submitter Information

Name: Jeanine Moyer
Address:
22 Long Ave
Buffalo, NY, 14225
Email: alianna2018@yahoo.com

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The U.S. State Department is focused on safeguarding our nation, while the
U.S. Commerce Department is focused on promoting American business. This transfer of authority could open
new floodgates for arms sales internationally, with serious implications for our national security. Switching the
regulation of firearms exports from the State Department to the Commerce Department would could lead to
firearms exports to oppressive regimes, removing safeguards that help keep extra-legal agents like organized
crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration.

WASHSTATEC018218
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 253 of 854

 

As of: 7/17/18 9:07 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943u-obhn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1397
Public Comment 1393. Individual. Yvonne Greenbaum. 7-5-18

 

Submitter Information

Name: Yvonne Greenbaum
Address:
1168 garraty
Terrell Hills, TX, 78209
Email: greenbaumyvonne@yahoo.com
Phone: 2103255781

 

General Comment

This is a backdoor attempt by the NRA to make gun movement easier and less transparent. This should not be
allowed to happen. This is another wrong policy change by a totally corrupt administration.

WASHSTATEC018219
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 254 of 854

 

As of: 7/17/18 9:06 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943u-qpmp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1396
Public Comment 1394. Individual. Alyce Dodge. 7-5-18

 

Submitter Information

Name: Alyce Dodge

 

General Comment

I oppose switching the regulation of firearms exports from the U. S. Department of State to the U. S. Department
of Commerce.

There are many good reasons why firearms exports are classified as military and are closely regulated under the
Department of State, with Congress given notifications of sizable weapons sales to foreign countries and the
ability to block these sales for national security.

The Department of State provides needed gun export oversight, which the Department of Commerce does not
have the resources to do. Enforcing the current regulations prevents firearms traffickers, terrorist groups,
organized crime, and oppressive regimes from obtaining large caches of American guns and ammunition.

However, if gun export licensing is moved to the Department of Commerce, Congress would not be informed
automatically of notable arms sales, and safeguards would be removed so that dangerous agents could more
easily obtain semiautomatic assault weapons and other powerful firearms, and this opens the floodgates for
destabilizing violence around the world.

The handling of export licenses of assault weapons is properly under the Department of State, which is focused
on safeguarding our nation. The Department of Commerce, with its focus on promoting American business, is
not the suitable agency for regulating arms exports.

I read somewhere Those who live by the sword, die by the sword. Exporting weapons around the world is not an

ordinary business like exporting food or solar technology. For the sake of children everywhere, lets do all we can
to prevent violence and the suffering it causes.

WASHSTATEC018220
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 255 of 854

 

As of: 7/17/18 9:05 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943u-ue91
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1395
Public Comment 1395. Individual. Christine Zimmerman. 7-5-18

 

Submitter Information

Name: Christine zimmerman

 

General Comment

I am very concerned about this Proposed rule change. This has the potential to have serious impact our national
security. Business should not be the priority over the safety of Americans.

WASHSTATEC018221
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 256 of 854

 

As of: 7/17/18 9:04 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943v-9my0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1394
Public Comment 1396. Individual. K. Young. 7-5-18

 

Submitter Information

Name: K. Young

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Firearms are not traditional commercial goods and shouldn't be treated as such.
There is no good reason to make it easier for manufacturers to export firearms to other countries, to remove
licensing requirements for brokers or to remove the block on the 3D printing of firearms. This is a dangerous rule
change and it should be rejected.

WASHSTATEC018222
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 257 of 854

 

As of: 7/17/18 9:03 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943v-iwr9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1393
Public Comment 1397. Individual. Bill Chockla. 7-5-18

 

Submitter Information

Name: Bill Chockla

 

General Comment

Hello,

I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department! It is bad enough this country leads the way in allowing "poison for profit" in so
many of our consumer goods. All in the name of capitalism, greed, ignorance, arrogance. Now we want to add
firearms world wide?! This is pure insanity! Just look at how sick the domestic terrorist murders are in the states
today. This will open the door for ALL countries to "enjoy" the murders while the "good, rich, white,
conservative christians" roll in more profits! Pro-life? I think not! Pro CULT is all they really are! Studying the
ORIGINS of their cult PROVES they are the ones we need to STOP! NOW! So, PLEASE! Do NOT allow these
regulation changes!!

Regards,

Bill

WASHSTATEC018223
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 258 of 854

 

As of: 7/17/18 9:02 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943v-p7ny
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1392
Public Comment 1398. Individual. Loren Kollmar. 7-5-18

 

Submitter Information

Name: Loren Kollmar
Address:
1801 Taylor St NE
Minneapolis, MN, 55418
Email: verucht@yahoo.com
Phone: 5074090067
Fax: 55418

 

General Comment

I am in opposition to this proposed change. I am not anti gun, but I don't think flooding the world with more guns
is responsible or sensible. There are enough loop holes currently existing to negate this change.

WASHSTATEC018224
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 259 of 854

 

As of: 7/17/18 9:00 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943v-byed
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1391
Public Comment 1399. Individual. Rahel Ruiz. 7-5-18

 

Submitter Information

Name: Rahel Ruiz

 

General Comment

I am writing to oppose the move of weapons sales and licensing from the State Department to the Department of
Commerce.

Here are several reasons:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

In addition, the Commerce department does not have the resources to effectively enforce export controls.
This transfer is bad for the U.S. and is bad for the world.

Thank you,

WASHSTATEC018225
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 260 of 854

 

As of: 7/17/18 8:59 AM
Received: July 05, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-943v-6gsb

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1390
Public Comment 1400. Individual. Suzanne Lander. 7-5-18

 

Submitter Information

Name: Suzanne Lander
Address:

445 Surrey Run

Casselberry, FL, 32707
Email: selander1@earthlink.net

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security. Don't we have enough people dying from
these killing machines???

WASHSTATEC018226
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 261 of 854

 

As of: 7/17/18 8:58 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943w-861¢
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1389
Public Comment 1401. Individual. John Douglas. 7-5-18

 

Submitter Information

Name: John Douglas

 

General Comment

I strongly oppose this proposed Bureau of industry and Security rule change.

WASHSTATEC018227
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 262 of 854

 

As of: 7/17/18 8:57 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943w-aub6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1388
Public Comment 1402. Individual. Carolyn Scoppettone. 7-5-18

 

Submitter Information

Name: Carolyn Scoppettone
Address:
11 Foster Street
Montpelier, 05602
Email: ccoryvt@yahoo.com
Phone: 8022291350
Fax: 05602

 

General Comment

I strongly oppose this change. Clearly recent events have demonstrated that we need stricter control of firearms.

WASHSTATEC018228
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 263 of 854

 

As of: 7/17/18 8:56 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943w-7hxq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1387
Public Comment 1403. Individual. Rina Schneur. 7-5-18

 

Submitter Information

Name: Rina Schneur

 

General Comment

I am writing in strong opposition to moving export license oversight for firearms from the Department of State to
the Department of Commerce. The proposed rule change treats semiautomatic assault rifles as non-military.
Firearms are used to kill thousands of people every day around the world in acts of organized crime, street crime,
political violence, terrorism, and myriad human rights violations. They should be subject to more controls, not
fewer.

Injecting military used firearms into our everyday life puts all of us, and especially our youth and children into
greater unneccesary danger.

Rina Schneur

WASHSTATEC018229
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 264 of 854

 

As of: 7/17/18 8:55 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943w-4d5q
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1386
Public Comment 1404. Individual. Genne and Rita Collins. 7-5-18

 

Submitter Information

Name: Genne and Rita Collins

 

General Comment

I strongly OPPOSE changing regulation of firearms exports from the State Department to the Department of
Commerce. This change would make our country and the world more dangerous in many ways:

It could result in more weapons on the street - certainly we have enough illicit use guns. I believe it would result
in increased weapons at home and abroad and restrict The State Department's oversight of many current
activities.more weapons domestically and internationally.

It would remove licensing requirements for brokers.

It stops the program that inspects pre-license guns and issues reports.

We do not see the need switch control of firearms exports unless it is to pay for firearms lobbyists. Please do not
approve this move

WASHSTATEC018230
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 265 of 854

 

As of: 7/17/18 8:55 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943w-npk0O
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1385
Public Comment 1405. Individual. Elisabeth King. 7-5-18

 

Submitter Information

Name: Elisabeth King
Address:
23 Greymre Rd
Brighton, MA, 02135
Email: bking32@aol.com
Phone: 617-787-0165

 

General Comment

To Secretary of Commerce Mr. Wilbur Ross:

I am registering my dismay at any efforts to increase export of munitions, especially to Mexico, Central America
and to any nation that is at all politically unstable. Mexico is the country that I know most about because I
volunteer with Greater Boston Trade Justice, a group of citizens in eastern MA working to improve NAFTA.
However the dynamics in all these countries are similar.

Access to weapons is critical to the survival of drug cartels, so they love America's current lax gun laws. 70% of
guns recovered in crimes in Mexico can be traced to the USA. High caliber rifles are preferred.
(Ingraham,Christopher. Why Mexico's Drug Cartels Love America's Gun Laws. Washington Post. Jan. 14th
2016)

At present guns and cash are transported illegally overland along the same routes that drugs are transported
north. How much easier would it be if the money obtained from drug sales were to be spent on guns legally
imported into their own country? Given the cartels’ level of infiltration into local and even federal government,
laws regulating legal sales are very weak. (McKibbon,Cameron. Council on Hemispheric Affairs research
associate, NAFTA and Drug Trafficking: Perpetuating Violence and the Illicit Supply Chain. COHA publication.
March 20, 2015)

Violence related to drug trafficking is currently a huge cause of fear for life in Mexico and Central America.

WASHSTATEC018231
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 266 of 854
Thus the problem of aliens illegally crossing the border into USA is exacerbated.

Given these facts,how does increasing firearms exports even make sense if you at the same time want to decrease
illegal immigration?

In addition, how is this deregulation different than the Fast and Furious program, in which Border Patrol Agent
Brian Terry was killed in December 2010? That program was rightly criticized, especially by politicians on the
right side of the aisle. But that program at least tried to actually fight criminal activity. Deregulating gun exports
would only increase it.

Please reconsider this deregulation.
Sincerely,

Elisabeth King
23 Greymere Rd. Brighton, MA 02135

Sent from AOL Desktop
Liz King 617-787-0165, 857-225-0396 Bking32@aol.com

Greater Boston Trade Justice FB: Greater Boston Trade Justice

Ezekiel cried out to the King of Tyre, in the abundance of your trade you were filled with violence and you
sinned (28:16)

WASHSTATEC018232
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 267 of 854

 

As of: 7/17/18 8:53 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943w-t2ac
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1384
Public Comment 1406. Individual. Jane Knight. 7-5-18

 

Submitter Information

Name: Jane Knight
Address:

1770 North St.

East Montpelier, VT, 05602
Email: jane@bearpondbooks.com
Fax: 05602

 

General Comment

This is an NRA-backed action that would overload the Commerce Dept, and potentially have far-ranging
destabilizing effects around the world, since large weapons sales to countries that commit human rights
violations would no longer be watched by Congress. This is a very dangerous potential rule change. Do NOT
give in to our traitorous and homegrown terrorist organization-- the NRA!!!

WASHSTATEC018233
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 268 of 854

 

As of: 7/17/18 8:53 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943w-33jp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1383
Public Comment 1407. Anonymous. 7-5-18

 

Submitter Information

Name: anonymous Anonymous

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the US State Department to
the US Commerce Department.

Now, firearms exports are classified as "military." That is why they are under the regulation of the State
Department and why Congress can block sales of large batches of semiautomatic assault weapons and other
powerful firearms to foreign countries.

If you change the rule and allow Commerce to handle this--Congress will no longer be automatically informed
about sizable weapons sales, the kind that should be stopped for reasons of national security. The Commerce
Dept. does not have the resources to adequately enforce export controls. Your Bureau of Industry and Security
does not have the necessary staff in place to provide oversight.

This will mean that firearms traffickers, organized crime and terrorist organizations, as well as many other
violent and dangerous groups will face far fewer hurdles to their obtaining of large caches of American gun and
ammunition. Transferring of export licenses of weapons to the Dept of Commerce will open the floodgates for
arms sales internationally, and this will have serious implications for our national security.

I don't think the Department of Commerce should be in charge of the export licenses for guns, for reasons of
American safety and security.

WASHSTATEC018234
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 269 of 854

 

As of: 7/17/18 8:51 AM
Received: July 05, 2018

Status: Posted
PUBLIC SUBMISSION State: Pond
Tracking No. 1k2-943w-jyzj

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1382
Public Comment 1408. Individual. Jay Unger. 7-5-18

 

Submitter Information

Name: Jay Unger

 

General Comment

Automatic and Semi-Automatic Weapons whether currently available in the U.S. from commercial dealers are
primarily weapons of war designed to kill people with maximum efficiency. Reclassifying these exports as non-
military and subjecting them to less scrutiny when sold outside the U.S. is dangerous both to human life and the
U.S. foreign policy interests. Imagine the outrage that will be levied at the U.S. by allies and/or others if such
weapons become as easily and inexpensively available abroad as they are presently in the U.S. where they have
been shown to encourage gun violence and even mass murder in schools, shopping centers, concert venues, etc.
Continuing to apply more scrutiny and higher export registration fees will discourage U.S. manufacturers of such
weapons from offering them commercially abroad.

WASHSTATEC018235
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 270 of 854

 

As of: 7/17/18 8:50 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943w-ncOt
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1381
Public Comment 1409. Individual. Katherine Cote. 7-5-18

 

Submitter Information

Name: Katherine Cote

 

General Comment

Firearms exports must continue to be classified as military so that they are under the regulation of the State
Department, and so that Congress can block sales of large batches of firearms to foreign countries. If firearms are
not classified as "military", Congress would no longer be automatically informed about sizable weapons sales
and could not stop them in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

The Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

This would be dangerous to the US and to the world.

WASHSTATEC018236
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 271 of 854

 

As of: 7/17/18 8:49 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943x-4vvo
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1380
Public Comment 1410. Individual. Mark Anderson. 7-5-18

 

Submitter Information

Name: Mark Anderson

 

General Comment

Dear Sir or Madam:

I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

As you likely know, this rule change would, among other things:

(a) eliminate the State Department's Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them.

(b) remove licensing requirements for brokers, increasing the risk of trafficking.

(c) remove the State Department's block on the 3D printing of firearms. When Defense Distributed founder Cody
Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to a 3D
printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe.

Please do not move forward with this rule change.

Sincerely,

Mark and Candace Anderson

WASHSTATEC018237
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 272 of 854

 

As of: 7/17/18 8:48 AM
Received: July 05, 2018

Status: Posted
PUBLIC SUBMISSION State: Pond
Tracking No. 1k2-943x-f3qd

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1379
Public Comment 1411. Individual. Mary Canales. 7-5-18

 

Submitter Information

Name: Mary Canales

 

General Comment

I oppose the proposed rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the
U.S. Commerce Department (focused on promoting American business). This transfer of authority would open
new floodgates for arms sales internationally, with serious implications for our national security. Currently,
firearms exports are classified as military. This is why they are under the regulation of the State Department, and
why Congress can block sales of large batches of firearms to foreign countries. With the rule change, Congress
would no longer be automatically informed about sizable weapons sales that it could stop in the name of national
security, even to countries where there are serious human rights concerns, such as the Philippines and Turkey.
Meanwhile, the Commerce Department does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less! As a
public health nurse and a citizen concerned about human rights and global health, I strongly oppose the proposed
rule change.

WASHSTATEC018238
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 273 of 854

WASHSTATEC018239
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 274 of 854

 

As of: 7/17/18 8:47 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943x-tlfl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1378
Public Comment 1412. Individual. Jen Manders. 7-5-18

 

Submitter Information

Name: Jen Manders
Address:

1990 Ellis

Dubuque, 52001
Email: jlmanders@aol.com
Phone: 5635565713

 

General Comment

Please keep ITAR governance under the US State department.

WASHSTATEC018240
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 275 of 854

 

As of: 7/17/18 8:46 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943x-tzcr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1377
Public Comment 1413. Individual. Karen Anonymous. 7-5-18

 

Submitter Information

Name: Karen Anonymous

 

General Comment

I object to control over firearm sales being, essentially, relegated to the industry. We need more oversight and
stricter controls, not less control and weakened oversight. Please do not let the profit motives overcome common
sense, and vote down this proposed rule.

WASHSTATEC018241
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 276 of 854

 

As of: 7/17/18 8:45 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943x-dsf2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1376
Public Comment 1414. Individual. Rev. Phoenix Hawelu-Hills. 7-5-18

 

Submitter Information

Name: Rev. Phoenix Hawelu-Hills

 

General Comment

Why would we change how guns are handled by our government? We need to keep the U.S. State Department in
charge of

the selling and exporting of dangerous things like guns and weapons because it is the job of the U.S. State
Department to

safeguard our country! Changing the department that safeguards our country to the U.S. Commerce Department
would be

outrageous and unsafe!

Firearms are dangerous!! They are used to kill people every day around the world in acts of organized crime,
political

violence, terrorism, and human rights violations. They are used to kill U. S. citizens daily. We need MORE
controls on how

these weapons are acquired!

They should be subject to far more controls, not less!

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department

would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized

crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes

mass migration.

Do not change how guns and weapons are classified! They are classified as "military" because that is how we

WASHSTATEC018242
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 277 of 854
keep our

country safe! This is why they are under the regulation of the State Department!!

Please keep us safe. Don't let big business control how many of our enemies have weapons because they don't
care about

our lives!!

WASHSTATEC018243
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 278 of 854

 

As of: 7/17/18 8:44 AM
Received: July 05, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-943x-mtwo

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1375
Public Comment 1415. Individual. Rita Kain. 7-5-18

 

Submitter Information

Name: Rita Kain
Address:

219 Bates Street

Earlville, IL, 60518-8133
Email: tasc88@sbcglobal.net
Phone: 815-246-9370
Fax: none

 

General Comment

I don't feel your department has the qualifications nor the ability to make sure these weapons don't end up in
terrorists, or enemy government hands. Yours is an agency tasked with improving commerce between countries.
NOT securing the people of the United Staes!

WASHSTATEC018244
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 279 of 854

 

As of: 7/17/18 8:43 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943x-hgze
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1374
Public Comment 1416. Individual. Vicki Shelton. 7-5-18

 

Submitter Information

Name: Vicki Shelton

 

General Comment

Guns must be limited. The Department of State will do a better job than the department of Commerce.

WASHSTATEC018245
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 280 of 854

 

As of: 7/17/18 8:42 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943y-mwk0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1373
Public Comment 1417. Individual. Rebecca B. Wilk. 7-5-18

 

Submitter Information

Name: Rebecca B. Wilk
Address:
P.O. Box 1395
Woodstock, NY, 12498
Email: rbw4peaceandfreedom@gmail.com

 

Phone: (845) 679-4712

General Comment

Please do NOT promote gun manufacturers' profits at the expense of people's lives.

WASHSTATEC018246
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 281 of 854

 

As of: 7/17/18 8:40 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943y-wzc9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1372
Public Comment 1418. Individual. Kerry Wiessmann. 7-5-18

 

Submitter Information

Name: Kerry Wiessmann
Address:
162 Limerock Terrace
State College, PA, 16801
Email: kgw11@scasd.org
Phone: 814-238-1764

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. Because military-
style assault rifles clearly have substantial military utility, transfer of these firearms to Commerce Department
control is inconsistent with the statutory framework enacted by the Congress to regulate the export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns, as it recently did on the Philippines and Turkey.[2] Congressional action in 2002
required sales of firearms regulated by the US Munitions List valued at $1 million or more be notified to
Congress. Items moved to Commerce control would no longer be subject to such notification. Registration fees
that since the 1940s have been used to offset the costs to the government of tracking who is manufacturing
weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce does not charge
any fee for licensing. So the government 1.e., taxpayers will absorb the cost of reviewing applications and
processing licenses. Gun exporters that benefit from these sales should shoulder this cost.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts to

curtail trafficking of small arms and light weapons. There is good reason for concern that firearms brokers will
no longer be subject to US brokering law. Although Commerce states it will retain rules on brokering for a State

WASHSTATEC018247
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 282 of 854
Department list that includes assault rifles, there is no statutory basis for brokers of these weapons to register and
obtain a license, increasing the risk of trafficking. That will make it easier for unscrupulous dealers to escape
attention.[3]

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators.End-use controls also are weakened by eliminating
registration of firearms exporters, a requirement since the 1940s.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. Unless corrected, the new regulations run the risk of effectively condoning and enabling 3D printing
of firearms in the U.S. and around the globe. By effectively eliminating many means to detect firearms,
background checks on domestic sales and end-use controls on international exports for such weapons, this
change could generate many preventable tragedies.

The Commerce Department does not have resources to enforce export controls, even before the addition of
10,000 firearms export license applicants as a result of this rule predicted by Commerce.[4]

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.

This rule would transfer gun export licensing to an agency the Commerce Department whose principle mission is
to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively
used in criminal violence around the world. Controlling their export should be handled by the State Department,
which is mandated and structured to address the potential impacts in importing nations on stability, human
security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries.[5] The export of these weapons
should be subject to more controls, not less.

WASHSTATEC018248
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 283 of 854

 

As of: 7/17/18 8:39 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943y-7jgr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1371
Public Comment 1419. Individual. Michael Monroe. 7-5-18

 

Submitter Information

Name: Michael Monroe
Address:
15 Weybridge Rd.
Brookline, 02445
Email: mmonroe@bidmce.harvard.edu
Phone: 6177844836

 

General Comment

The State Department must continue to regulate the export of firearms. The role of the State Department is to
interact with other countries in a way that protect American interests and the interests of other nations. As
possible agents of death, firearms can compromise both American and foreign security. The State Department
has a compelling interest in preventing, or at the very least overseeing, the sale of firearms. Please do not turn
over this authority to the Department of Commerce, whose focus is business, not security or diplomacy.
Furthermore, the Department of Commerce does not have the resources to police the sale of firearms adequately.

WASHSTATEC018249
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 284 of 854

 

As of: 7/17/18 8:38 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943y-4cai
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1370
Public Comment 1420. Individual. Darien Gardner. 7-5-18

 

Submitter Information

Name: Darien Gardner
Address:
51 Pilgrim Dr.
Northampton, MA, 01060
Email: darien@crocker.com
Phone: (413) 586-7697

 

General Comment

To the U.S. Commerce Department,

I am writing to express my opposition to any rule change that would switch the regulations of firearms export
from the U.S. State Department to the U.S. Commerce Department.

I believe such a rule change would be extremely unwise because the State Department has the facilities needed to
prevent guns from falling into falling into the hands of organized criminals, political extremists, terrorists and
human rights violators around the world. The Commerce Department is much less well equiped to do this.

Sincerely,
Darien Gardner

Darien Gardner

51 Pilgrim Dr.
Northampton, MA 01060

WASHSTATEC018250
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 285 of 854

 

As of: 7/17/18 8:37 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943y-9eir
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1369
Public Comment 1421. Individual. A. Pierce. 7-5-18

 

Submitter Information

Name: A. Pierce

 

General Comment

oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This change in the administration of gun sales will create a fundamentally more
violent and unsafe world both inside and outside of the U.S.

This change would:

1.eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of pre-
license and post-shipment inspections and publicly reports on them

2.remove licensing requirements for brokers, increasing the risk of trafficking

3.remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder Cody
Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to a 3D
printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe

For these reasons I strongly oppose this regulatory change in arms sales.

WASHSTATEC018251
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 286 of 854

 

As of: 7/17/18 8:36 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943y-11x0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1368
Public Comment 1422. Individual. Mark Schumerth. 7-5-18

 

Submitter Information

Name: Mark Schumerth

 

General Comment

I oppose transferring arms regulation to the Dept. of Commerce. This would open the door to even more arms
trafficking than we already have. I find it stupefying that POTUS Trump, who spends most of his time
complaining about arms trafficking across the border, would support such a move. It must be stopped!

WASHSTATEC018252
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 287 of 854

 

As of: 7/17/18 8:34 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943y-45md
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1367
Public Comment 1423. Individual. Jodi-Beth McCain. 7-5-18

 

Submitter Information

Name: Jodi-beth McCain

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Please do not make any changes.

WASHSTATEC018253
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 288 of 854

 

As of: 7/17/18 8:33 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943y-26¢ej
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1366
Public Comment 1424. Individual. Matthias Hess. 7-5-18

 

Submitter Information

Name: Matthias Hess
Address: United States,

 

General Comment

I strongly oppose any rule changes to give authority over arms exports to the U.S. Commerce Department. I
worry that the Commerce Department would push weapons sales abroad, driving deadly conflicts even more than
they already do. The State Department's mission is to protect our country, and they authority over firearms
exports in order to do so effectively.

WASHSTATEC018254
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 289 of 854

 

As of: 7/17/18 8:32 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943z-tdaz
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1365
Public Comment 1425. Anonymous. 7-5-18

 

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The NRA and gun manufacturers should not push guns in the United States or anywhere else in the world. lama
US citizen and voter and I oppose a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business). This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security. I object to this rule change and transfer of authority. Please do not implement it. Thank you

WASHSTATEC018255
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 290 of 854

 

As of: 7/17/18 8:31 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-943z-g5d4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1364
Public Comment 1426. Individual. John Sanders. 7-5-18

 

Submitter Information

Name: john sanders

 

General Comment

I am in opposition to any change in the sales and deportation of firearms listed as category LI, or III, Doing so
may, no, will endanger the security of the nation. Running arms to terroist and drug gangs is limited now but
would only escalate arming these thugs under Commerce Dept rules. Again I am in opposition to this change

WASHSTATEC018256
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 291 of 854

 

As of: 7/17/18 8:30 AM
Received: July 05, 2018

Status: Posted
PUBLIC SUBMISSION State: Pond
Tracking No. 1k2-943z-4qbu

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1363
Public Comment 1427. Individual. Edna Montague. 7-5-18

 

Submitter Information

Name: Edna Montague
Address:
P.O. Box 6534
OCEAN VIEW, 96737
Email: ednamontague@gmail.com
Phone: 8089297208
Fax: 96737

 

General Comment

The sale of fire arms and weapons should stay under the State Department to ensure that weapons do not get into
the hands of terrorist or enemies of this counrty. The State Department has been doing a good job of monitoring
the sales so they can be stopped before it is to late. The Commerce Department does not have the personnel or
experience to monitor the sales of weapons. This change will seriously jeopardize our national security . I ask
that there be no rule change regarding the sales of weapons.

WASHSTATEC018257
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 292 of 854

 

As of: 7/17/18 8:29 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-943z-ed2g
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1362
Public Comment 1428. Anonymous. 7-5-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Don't allow semi-automatic weapons to be exported. It could put them into the hands of our enemies or people
with mental health problems, putting many innocent people in danger.

WASHSTATEC018258
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 293 of 854

 

As of: 7/17/18 8:28 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9440-1p5h
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1361
Public Comment 1429. Individual. Susan Herting. 7-5-18

 

Submitter Information

Name: Susan Herting

 

General Comment

I do oppose the new rule change that would switch the regulations of firearms export sales from the U.S. State
Department to the U.S. Commerce Department. That only provide less hurdles for firearms traffickers, organized
crime and other violent agents. Thank you

WASHSTATEC018259
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 294 of 854

 

As of: 7/17/18 8:27 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9440-p8ci
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1360
Public Comment 1430. Individual. Bruce Beese. 7-5-18

 

Submitter Information

Name: Bruce Beese
Address:

1172 Portland Ave

St. Paul, MN, 55104
Email: bandmbeese@msn.com
Phone: 651-659-0379

 

General Comment

I am against the movement of oversight of firearms exports from the State Department to the Commerce
Department.

Please do not make this change. Firearms regulations are just fine under State.

Thank you,

Bruce Beese

WASHSTATEC018260
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 295 of 854

 

As of: 7/17/18 8:26 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9440-1i6c
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1359
Public Comment 1431. Individual. Marjory Keenan. 7-5-18

 

Submitter Information

Name: Marjory Keenan
Address:
1816 Vine Street
Berkeley, CA, 94703
Email: marjkeenan44@gmail.com
Phone: 5105252649
Fax: 94703

 

General Comment

I oppose the proposed rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the
U.S. Commerce Department (focused on promoting American business). This transfer of authority would open
new floodgates for arms sales internationally, with serious implications for our national security. Insure our
safety by not changing this rule.

WASHSTATEC018261
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 296 of 854

 

As of: 7/17/18 8:20 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9440-42ht
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1358
Public Comment 1432. Individual. Joy Hamby. 7-5-18

 

Submitter Information

Name: Joy Hamby

 

General Comment

I believe the regulation of firearms should remain under the US Dept of State because the Congress needs to
have veto power.
Checks and balances are always necessary to protect our government and country and taxpayer's money.

WASHSTATEC018262
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 297 of 854

 

As of: 7/17/18 8:22 AM
Received: July 05, 2018

Status: Posted
PUBLIC SUBMISSION State: Pond
Tracking No. 1k2-9442-3spb

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1357
Public Comment 1433. Individual. David Lemon. 7-5-18

 

Submitter Information

Name: David Lemon
Address:

2744 Eleki Pl

Lihue, HI, 96766-9605
Email: typenerd@mindspring.com
Phone: 4086743341

 

General Comment

Moving regulation of firearms export from the Department of State to the Department of Commerce seems like a
misguided idea, and is likely to decrease our country's security. Without treating firearms as a military export,
the risks of accidentally enabling terrorists and arms traffickers are simply too high.

WASHSTATEC018263
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 298 of 854

 

As of: 7/17/18 8:23 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9442-aoym
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1356
Public Comment 1434. Individual. Anna Gladstone. 7-5-18

 

Submitter Information

Name: Anna Gladstone
Address:
542 W Grand Blvd
Detroit, MI, 48216
Email: acedeuceanna@gmail.com

 

General Comment

The proposed rule to loosen regulations on firearm exportation is terrifying. Why would we want to arm the rest
of the world? So that they can attack? So that they can build militias and guerilla warfare? So that these guns can
end up in the hands of terrorist groups? Stop arming terrorists! Dont implement this change, it is too dangerous
for our country and the world.

WASHSTATEC018264
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 299 of 854

 

As of: 7/17/18 8:23 AM
Received: July 05, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9442-8bh0

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1355
Public Comment 1435. Individual. Chad Reddick. 7-5-18

 

Submitter Information

Name: Chad Reddick
Address:
50 Cherry Lane
Durham, CT, 06422
Email: reddick.chad@gmail.com
Phone: 8603491768

 

General Comment

I am deeply concerned with the proposed plan to switch regulation of firearms exports from the State Department
to the Commerce Department. Anything that can make it easier to sell more guns overseas compromises United
States security. Please take whatever steps are necessary to tightly regulate overseas firearms sales in order to
keep people in America, and around the world, safer.

WASHSTATEC018265
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 300 of 854

 

As of: 7/17/18 8:16 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9443-df96
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1354
Public Comment 1436. Individual. B Dudney MD. 7-5-18

 

Submitter Information

Name: B Dudney, MD
Address:

Forestville, CA, 95436-9604
Email: kosmicdollop@saber.net
Phone: +11234567890

 

General Comment

Opposed to shifting regulation of firearms export to U.S. Commerce Department.

Would stop Congress being automatically informed of weapons sales it could stop in the name of national
security, especially to countries with serious human rights abuses, such as the Philippines and Turkey.

Commerce Department lacks resources to enforce export controls: Bureau of Industry and Security does not have
staff everywhere. Hence, firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.

It would eliminate:

..the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of pre-license and
post-shipment inspections and publicly reports on them.

.. licensing requirements for brokers, increasing the risk of trafficking.

. state Departments block on 3D printing of firearms.

WASHSTATEC018266
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 301 of 854

 

As of: 7/17/18 8:15 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9443-24dt
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1353
Public Comment 1437. Individual. Warren Wilkins. 7-5-18

 

Submitter Information

Name: Warren Wilkins
Address:
Seattle, WA, 98118
Email: concerned-voter@wwxyz.com
Phone: 2067257100
Organization: Warren Wilkins Designer

 

General Comment

Gun money is blood money. I oppose this rule change that would switch the regulations of firearms export from
the U.S. State Department to the U.S. Commerce Department.

WASHSTATEC018267
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 302 of 854

 

As of: 7/17/18 8:14 AM
Received: July 05, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 17,2018
Tracking No. 1k2-9443-szd5

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1352
Public Comment 1438. Individual. Ivan Rhudick. 7-6-18

 

Submitter Information

Name: Ivan Rhudick
Address:
251 5th Avenue
San Francisco, 94118
Email: ivan.rhudick@gmail.com
Phone: 510-414-4500

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Congress should continue to monitor the sales of large amounts of weapons to
other nations in the interest of national security.

WASHSTATEC018268
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 303 of 854

 

As of: 7/16/18 11:01 PM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9443-3xau
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1351
Public Comment 1439. Individual. Linda Massey. 7-6-18

 

Submitter Information

Name: Linda Massey

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This is a dangerous and irresponsible action that must be stopped. The NRA
and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but around the
world. They have been pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the U.S.
Commerce Department. This transfer of authority would open new floodgates for arms sales internationally with
serious implications for our national security.

Firearms exports are classified as military under the regulation of the State Department, and why Congress can
block sales of large batches of firearms to foreign countries. With having firearms sales regulated by the U.S.
Commerce Department, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns.

The reality is - this is not only dangerous for other countries, but our country as well. This is truly an insane
proposition that would turn ugly and deadly fast. The NRA has already proven that they don't care about
anyone's life and that they will go to great lengths to get what they want. This must be stopped because they don't
care how many people will die in other countries or this one as long as they make their billions. They just don't
care.

WASHSTATEC018269
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 304 of 854

 

As of: 7/16/18 11:00 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9444-yk0p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1350
Public Comment 1440. Individual. Rosalind Bresnahan. 7-6-18

 

Submitter Information

Name: Rosalind Bresnahan
Address:

500 Edgerton Dr.

San Bernardino, CA, 92405
Email: rosalindS68@gmail.com

 

General Comment

I strongly oppose the rule change that would transfer the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

Arms are not just another US export to promote and arms sales should be subject to review for non-commercial

implications such as use in human rights violations. These are foreign policy issues and should be treated
accordingly.

WASHSTATEC018270
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 305 of 854

 

As of: 7/16/18 10:59 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9444-902u
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1349
Public Comment 1441. Individual. Derek Benedict. 7-6-18

 

Submitter Information

Name: Derek Benedict

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. We truly do NOT need to export more weapons of death around
this planet.

WASHSTATEC018271
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 306 of 854

 

As of: 7/16/18 10:58 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9445-dtcl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1348
Public Comment 1442. Individual. Robert Sanford. 7-6-18

 

Submitter Information

Name: Robert Sanford
Address:
Camas, WA, 98607
Email: rhsanford@gmail.com
Phone: 2537223694
Organization: Northwest Freethought Alliance

 

General Comment

I'm a retired police officer and academy instructor.

I could hardly oppose this end-run around decency more strongly.

There are more guns in the US than almost anywhere.

Why do the gun manufacturers want to spread the cancer of gun violence around the world?
Could it be for money?

Unconscionable.

But not no surprise.

Robert Sanford
Camas, WA

WASHSTATEC018272
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 307 of 854

 

As of: 7/16/18 10:56 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9445-aslp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1347
Public Comment 1443. Anonymous, 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

For Gods sake, do NOT allow the switching of the regulation of firearms exports from the State Department to
the Commerce Department!

Without question, it would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel the
violence that destabilizes countries and causes mass migration.

Although Putin would like the way it would further undermine the reputation of standing for world peace that the
USA has nurtured since its foundation, even he wouldnt approve of this if it meant his citizens could buy the
guns.

Please, please do not let the NRA get away with this dangerous, greedy, thoughtless move. Keep gun control and
the control of export licenses of semiautomatic assault weapons and other powerful firearms within the State
Department!!

Our national security and, to a large extent, that of the world, depends upon it!

I would ordinarily leave my contact info but I'm afraid of NRA repercussions.

WASHSTATEC018273
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 308 of 854

 

As of: 7/16/18 10:53 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9445-t31l
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1346
Public Comment 1444. Individual. Charlene Kahn. 7-6-18

 

Submitter Information

Name: Charlene Kahn
Address:
2308 48TH AVE SW
SEATTLE, 98116
Email: charlenefk@gmail.com
Phone: 2062958396

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

The U.S. State Department is focused on safeguarding our nation. The U.S. Commerce Department is focused on

promoting American business. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

WASHSTATEC018274
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 309 of 854

 

As of: 7/16/18 10:52 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9447-qd5p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1345
Public Comment 1445. Individual. Violet Young. 7-6-18

 

Submitter Information

Name: Violet Young

 

General Comment

I think this is a terrible idea and should not be allowed to go forward.

WASHSTATEC018275
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 310 of 854

 

As of: 7/16/18 10:51 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944a-9yfn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1344
Public Comment 1446. Individual. Sheila Stone. 7-6-18

 

Submitter Information

Name: Sheila Stone

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

Firearms are dangerous and there needs to be more control, not less, to prevent acts of organized crime, political
violence, terrorism, and human rights violations around the world.

I strongly oppose this rule that would make the world a more dangerous place.

WASHSTATEC018276
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 311 of 854

 

As of: 7/16/18 10:50 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944c-24by
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1343
Public Comment 1447. Individual. Em W. 7-6-18

 

Submitter Information

Name: Em W

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the U.S.
Commerce Department. This transfer of authority would open new floodgates for arms sales internationally, with
serious implications for our national security.

Therefore, I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018277

 
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 312 of 854

 

As of: 7/16/18 10:49 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944c-dum9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1342
Public Comment 1448. Individual. L.J. Coburn. 7-6-18

 

Submitter Information

Name: L.J. Coburn

 

General Comment

I oppose the proposed move of firearm exports from the State Department. For our and everyone's safety, we
must not help arm the world further. Bad actors are a fact of life and they will ensure greater numbers of efficient
killing devices will go to those intent on killing Americans, as well as their fellow citizens and others, thus
supporting actions against our personal and national interest.

WASHSTATEC018278
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 313 of 854

 

As of: 7/16/18 10:48 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944c-9qss
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1341
Public Comment 1449. Individual. Mary Jo DuRivage. 7-6-18

 

Submitter Information

Name: Mary Jo DuRivage
Address:
21540 Morley Ave.
Dearborn, MI, 48124

 

General Comment

I oppose the proposed rule to transfer oversight on small arms (firearms) exports from the State Dept. to the
Commerce Dept. Commerce means business. These weapons should continue to be regulated by the State Dept.
We are not talking about normal household goods. I also oppose the elimination of Congressional oversight of
commercial weapons sales of 1 million dollars or more.

WASHSTATEC018279
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 314 of 854

 

As of: 7/16/18 10:47 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944d-bu41
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1340
Public Comment 1450. Individual. Mary H. 7-6-18

 

Submitter Information

Name: Mary H

 

General Comment

If we're serious about terrorism, we need to keep the regulation of firearms export licenses in the State
Department. I have the unique vantage point of being a New Yorker who lived through 9-11 and as someone
whose hometown has had two school shootings, so I take this issue seriously and I'm concerned that the
Department of Commerce will have more lax enforcement than the State Department.

Thanks!
Mary

WASHSTATEC018280
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 315 of 854

 

As of: 7/16/18 10:45 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Status Posted
Tracking No. 1k2-944d-x896

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1339
Public Comment 1451. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I usually try to avoid using comments that are written for masses because I worry they won't be taken seriously. I
am disappointed that just about anybody in the United States can legally buy a gun that can kill multiple civilians
or LEO in a matter of minutes. The idea that a rule is being considered to spread this irresponsible behavior to
other countries over which we have no control and no ability to change laws is appalling. I am attaching a letter
that I think should be taken very seriously because I agree with it and want to keep the world safer even as our
own country goes up in flames: I am submitting this comment in strong opposition to the proposed rule to
transfer oversight of small arms (firearms) exports from the State Department to the Commerce Department. This
rule would make U.S. exports of small arms far more dangerous by transferring controls to an agency that
prioritizes doing business over safeguarding national security. The rules elimination of congressional oversight
of commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to garner
profits for a U.S. gun industry that is faring poorly in the domestic market. It comes after years of lobbying by
the NRA and National Shooting Sports Foundation. No one else asked for it or wanted it. The NSSF, the trade
group for the gun industry, has already boasted the rule would lead to a 20% increase in American gun exports.
We see the gun lobbys influence in the rules description of semiautomatic assault rifles like the AR-15 as civilian
products. These weapons were not designed for household use, they were designed to kill en masse on the
battlefield. That is why they are the weapons of choice for mass shooters. If you go forward with this disastrous
policy, I will do everything in my powerpeacefully and democraticallyto hold your leadership accountable for the
resulting global bloodshed. That will include advocating against your budget priorities across-the-board until a
new, non-corrupt administration can come in and clean house.

WASHSTATEC018281
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 316 of 854

 

As of: 7/16/18 10:44 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944e-6ior
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1338
Public Comment 1452. Individual. Susan Lasswell. 7-6-18

 

Submitter Information

Name: Susan Lasswell

 

General Comment

This move raises the threat of gun violence and danger in the US and across the world.

Without State Department oversight and regulatory authority, firearms will be exported to anyone with money
and fuel increased organized crime and terrorism. The children and innocents of the world will suffer while gun
lobbyists, manufacturers and the NRA will profit. I strongly oppose this unnecessary change and ask you to not
approve it. Thank you.

WASHSTATEC018282
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 317 of 854

 

As of: 7/16/18 10:42 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-944e-fzz5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1337
Public Comment 1453. Individual. Concerned Citizen. 7-6-18

 

Submitter Information

Name: Concerned Citizen

 

General Comment

I am strongly opposed to the proposed rule to transfer oversight of small arms (firearms) exports from the State
Department to the Commerce Department. This rule would make U.S. exports of small arms far more dangerous
by transferring controls to an agency that prioritizes doing business over safeguarding national security and
eliminate congressional oversight of commercial weapons sales of $1 million or more. This rule has one purpose
only: to garner profits for a U.S. gun industry at the expense of safety for communities abroad and, potentially,
our own armed service members. It comes after years of lobbying by the NRA and National Shooting Sports
Foundation. No one else asked for it or wanted it. One can see the gun lobbys influence in the rules description
of semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for civilian
use; they were designed to kill on the battlefield. Please do not move forward with this disastrous policy that
eliminates reasonable oversight that balances commerce with international diplomacy and national security.

WASHSTATEC018283
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 318 of 854

 

As of: 7/16/18 10:41 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944e-Strx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1336
Public Comment 1454. Individual. Julia Cechvala. 7-6-18

 

Submitter Information

Name: Julia Cechvala

 

General Comment

As a mother and citizen I am alarmed at the amount of gun violence in this nation and at the complete failure of
the government to prevent it. It's past time to stand up to the NRA and protect our children. I oppose the rule
change that would switch the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department.

WASHSTATEC018284
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 319 of 854

 

As of: 7/16/18 10:39 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944e-owS5Sa
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1335
Public Comment 1455. Individual. Aaron Karp. 7-6-18

 

Submitter Information

Name: Aaron Karp
Address:

BAL 7006

Old Dominion University

Norfolk, VA, 23529
Email: akarp@odu.edu
Phone: 17576835700

 

General Comment

The proposed ITAR revision for firearms and ammunition promises little, and risks much. As an analyst of the
global arms trade and weapons proliferation for thirty years, I recognize the transformative power of regulatory
reform. But this is something else. The proposed revisions promise short-term benefits, which seem unlikely to
amount to much in an already competitive global market. That makes this deregulation for the sake of
deregulation itself. Meanwhile, the change unleashes forces certain to accelerate long turn American industrial
decline and loss of influence over global consequences.

First, they show that the United States no longer will set global normative standards for all form of arms transfers
and non-proliferation. Previously the United States Government has shown it will not further tighten restrictions.
As the first outright relaxation of oversight standards in arms exports in over fifty years, the change marks a
switch in policy dating from the Kennedy Administration.

Second, as the dominant player in global small arms trade, the United States has the most to lose from further
loosening. As other countries emulate Americas relaxation of restrictions, not only will there be more firearms
reaching more hotspots, but we can be certain the United States will see its share of a more competitive market
decline. Other manufacturing countries, with lower wages and more aggressive export subsidies, are more likely
to reap the seeds sown here.

Third, the change marks a fundamental shift in the nature of arms export oversight. By reducing the role of the

WASHSTATEC018285
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 320 of 854
US Government, it leaves regulation exclusively to the recipient government. This shifts the burden of proof in
international human rights and state oppression, from outside powers with no direct interest in the outcome, to
the recipient governments, governments that are often guilty of using imported weapons in appalling or frightful
ways, ways that would be completely illegal in the United States.

WASHSTATEC018286
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 321 of 854

 

As of: 7/16/18 10:38 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944e-p2i3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1334
Public Comment 1456. Individual. Stair Calhoun. 7-6-18

 

Submitter Information

Name: Stair Calhoun

 

General Comment

I strongly oppose a rule change switching the regulation of firearms exports from the U.S. Department of State to
the U.S. Department of Commerce. This would adversely affect our national security and would destabilize
countries around the globe

WASHSTATEC018287
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 322 of 854

 

As of: 7/16/18 10:37 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Status Posted
Tracking No. 1k2-944f-0156

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1333
Public Comment 1457. Individual. Patricia Sammann. 7-6-18

 

Submitter Information

Name: Patricia Sammann
Address:
404 E. George Huff Drive
Urbana, IL, 61801
Email: new2pat_s@comcast.net
Phone: 2173442114

 

General Comment

I oppose changing the regulation of firearms export from the U.S. State Department to the U.S. Commerce
Department. This would remove these exports from the oversight of Congress and would threaten our national
security. It would facilitate exports to oppressive regimes, remove safeguards that prevent organized crime and
terrorists from obtaining weapons, and fuel destabilizing violence around the world. Do NOT make this
unnecessary change, which will put America at grave risk.

WASHSTATEC018288
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 323 of 854

 

As of: 7/16/18 10:35 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944f-2p30
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1332
Public Comment 1458. Individual. Rosemary Gordon. 7-6-18

 

Submitter Information

Name: Rosemary Gordon

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It would promote the sale of more guns in the world, thereby making the world
less safe for all.

WASHSTATEC018289
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 324 of 854

 

As of: 7/16/18 10:34 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-944f-z955
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1331
Public Comment 1459. Individual. Sue Mancino. 7-6-18

 

Submitter Information

Name: Sue Mancino
Address:
OH,

 

General Comment

As a former Vietnam Era military spouse I oppose anything which endangers our troops.
Therefore I oppose switching the regulation of firearms export from the U.S. State Department to the Commerce
Department.

WASHSTATEC018290
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 325 of 854

 

As of: 7/16/18 10:33 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944¢-y11j
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1330
Public Comment 1460. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

We need more gun regulation not less, I oppose this rule change.

WASHSTATEC018291
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 326 of 854

 

As of: 7/16/18 10:32 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944¢-ri2z
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1329
Public Comment 1461. Individual. Don Hayler. 7-6-18

 

Submitter Information

Name: Don Hayler

 

General Comment

I oppose shifting the responsibility for gun exports from the State Department to the Commerce Department. As
we've seen in recent years, armed groups around the world can cause global instability that can affect American
safety. The State Department is in the best position to ensure that firearm exports do not exacerbate military
situations or humanitarian crises. Thank you.

WASHSTATEC018292
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 327 of 854

 

As of: 7/16/18 10:31 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944g-bjq6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1328
Public Comment 1462. Individual. T. Katz. 7-6-18

 

Submitter Information

Name: T. Katz
Address:
274 Pine St.
Deerfield, IL, 60015
Email: katz.t@nb27.org
Phone: 8472361006

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The sale of more guns is not the answer, not the solution.

WASHSTATEC018293
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 328 of 854

 

As of: 7/16/18 10:29 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-944g-j6q7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1327
Public Comment 1463. Individual. Harvey Liszt. 7-6-18

 

Submitter Information

Name: Harvey Liszt
Address:
1922 Greenbrier Drive
CHARLOTTESVILLE, VA, 22901-2915
Email: hliszt@nrao.edu
Phone: 4342276356
Organization: National Radio Astronomy Observatory

 

General Comment

I oppose the proposed rule that allows the freer export of dangerous arms.

WASHSTATEC018294
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 329 of 854

 

As of: 7/16/18 10:28 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-944¢-jjio
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1326
Public Comment 1464. Individual. Mary O Neill. 7-6-18

 

Submitter Information

Name: Mary O'Neill
Address:

6400 Gilmet Drive

Presque Isle, MI, 49777
Email: moneill16@excite.com
Phone: 9895952448

 

General Comment

We do noty need more guns out there...there are already too many as shown by the number of people killed
daily!

WASHSTATEC018295
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 330 of 854

 

As of: 7/16/18 10:26 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944g-r09r
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1325
Public Comment 1465. Individual. Suzanne Abrams. 7-6-18

 

Submitter Information

Name: Suzanne Abrams
Address:

5688 N. 6th St.

Fresno, CA, 93710
Email: sabrams7337@gmail.com

 

Phone: (559) 435-0612

General Comment

PLEASE of not allow guns to proliferate! PLEASE do not allow guns to proliferate!

WASHSTATEC018296
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 331 of 854

 

As of: 7/16/18 10:24 PM
Received: July 06, 2018

Status: Posted
Tracking No. 1k2-944h-7pyd

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1324
Public Comment 1466. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The proposed rule is, put bluntly, a disastrous mistake that would cause the Bureau to exceed its statutory
authority and intrude on matters beyond the purview of the Department.

The international export of arms and ammunition is a matter of foreign policy and international relations. U.S.
sales of weapons and other ordnance abroad directly impact our relationships with other nations and our own
national security. The question of whether such exports would arm our enemies and/or antagonize our allies is
not a commercial one, nor is it one that should be left to the discretion of arms manufacturers and their lobbyists.
It is therefore well beyond the realm of the Department of Commerce and belongs where it presently lies, with
the Department of State.

Arms manufacturers would be the sole beneficiaries of the proposed rule, which would present significant risks
to U.S. national interests and the public welfare. The proposed rule should therefore be abandoned.

WASHSTATEC018297
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 332 of 854

 

As of: 7/16/18 10:22 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944h-fc4c
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1323
Public Comment 1467. Individual. Lynn Winston 7-6-18

 

Submitter Information

Name: Lynn Winston

 

General Comment

I strongly oppose the proposed rule and urge you to abandon the proposal that will make it easier to export semi-
automatic weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use controls,
and enable production of 3D weapons anywhere

WASHSTATEC018298
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 333 of 854

As of: 7/16/18 10:21 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION State: Posed
Tracking No. 1k2-944h-iuiy

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1322
Public Comment 1468. Individual. Todd Thurwachter. 7-6-18

 

Submitter Information

Name: Todd Thurwachter
Address:
2437 Villanova Drive
Vienna, VA, 22180
Email: toddthurwachter@hotmail.com

 

General Comment

As a 25-year veteran of the U.S. Commercial Service, charged with promoting the export of U.S. products &
services, I strongly PROTEST against this change in the approval of the export of U.S. munitions.

from

It is absolutely critical the the U.S. Department of State retain this authority, in order to balance the financial gain
from export sales against our other important foreign policy concerns, such as a country's treatment of its own
citizens, its commitment to human rights, rule of law, and basic, fundamental democratic principles.

Any short-term gain in export sales is not worth the wholesale abrogation of the very principles which America -
- the shining city on the hill and the world's beacon of democracy -- represents to the world and for which
Americans have died.

Todd Thurwachter

Foreign Commercial Service Officer, U.S. Foreign & Commercial Service, Department of Commerce (1984-
2008)

WASHSTATEC018299
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 334 of 854

 

As of: 7/16/18 10:20 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944h-jonh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1321
Public Comment 1469. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose any rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Please find something else to do with your busy day.

WASHSTATEC018300
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 335 of 854

 

As of: 7/16/18 10:19 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944h-fkv5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1320
Public Comment 1470. Individual. Martha Sammartano. 7-6-18

 

Submitter Information

Name: Martha Sammartano
Address:

CO, 803014123
Email: sammartanomr@gmail.com
Phone: 3035169833

 

General Comment

I am writing in opposition to the rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. Currently, firearms exports are classified as military. For
this reason, they are under the regulation of the State Department, and Congress can block sales of large batches
of firearms to foreign countries. With the rule change, Congress would no longer be automatically informed
about sizable weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns.

The Commerce Department does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

This rule change would have the following negative consequences:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of

WASHSTATEC018301
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 336 of 854
pre-license and post-shipment inspections and publicly reports on them.
2. It would remove licensing requirements for brokers, increasing the risk of trafficking.
3. It would remove the State Departments block on the 3D printing of firearms.

Firearms are used to kill people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC018302
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 337 of 854

 

As of: 7/16/18 10:17 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944h-uhbe
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1319
Public Comment 1471. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I OPPOSE any legislation that would move the handling of export licenses of semiautomatic assault weapons
and other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S.
Commerce Department (focused on promoting American business). This transfer of authority would open new
floodgates for arms sales internationally, with serious implications for our national security. In addition, the
Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition. DO NOT ALLOW THIS TO HAPPEN.

WASHSTATEC018303
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 338 of 854

 

As of: 7/16/18 10:15 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944h-6ra0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1318
Public Comment 1472. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

SDEMI-AUTOMATIC RIFLES ARE MILITARY AND SHOULD NEVER BE EXPORTED NO MATTER
WHAT THE NRA SAYS

WASHSTATEC018304
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 339 of 854

 

As of: 7/16/18 10:14 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944h-4cec
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1317
Public Comment 1473. Individual. Malcolm Kenton. 7-6-18

 

Submitter Information

Name: Malcolm Kenton

 

General Comment

I write to express strong opposition to a proposed rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the U.S.
Commerce Department. This rule change would endanger our national security and set a dangerous precedent.

This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security.It would eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would also remove licensing requirements for brokers, increasing the risk of trafficking. It would remove the
State Departments block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson posted
online instructions for how to 3D print weapons, the State Department successfully charged him with violating
arms export laws, since his open-source posting made it possible for anyone with access to a 3D printer,
anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D printing
of firearms in the U.S. and around the globe.

I look forward to seeing this proposed change scrapped.

WASHSTATEC018305
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 340 of 854

 

As of: 7/16/18 10:13 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944h-5d68
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1316
Public Comment 1474. Individual. Cynthia Tuthill. 7-6-18

 

Submitter Information

Name: Cynthia Tuthill

 

General Comment

I am submitting this comment in strong opposition to the proposed rule to transfer oversight of small arms
(firearms) exports from the State Department to the Commerce Department. This rule would make U.S. exports
of small arms far more dangerous by transferring controls to an agency that prioritizes doing business over
safeguarding national security. The rules elimination of congressional oversight of commercial weapons sales of
$1 million has one purpose only: to garner profits for a U.S. gun industry that is faring poorly in the domestic
market. The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of semiautomatic
assault rifles like the AR-15 as civilian products. These weapons were not designed for household use, they were
designed to kill en masse on the battlefield. That is why they are the weapons of choice for mass shooters.

WASHSTATEC018306
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 341 of 854

 

As of: 7/16/18 10:12 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944h-x4km
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1315
Public Comment 1475. Individual. Nancy Bekavac. 7-6-18

 

Submitter Information

Name: Nancy Bekavac
Address:

2737 Devonshire Pl. NW

Apt. 218

Washington, DC, 20008
Email: nancy.bekavac@gmail.com
Phone: 202 450 1547

 

General Comment

I am writing to OPPOSE the transfer of authority over arms exports to the Department of Commerce from the
State Department. As a resident of the District of Columbia, I have no voting representative in the Congress, so I
am making my voice heard directly, here and now.

Firearms are the instrumentalities of war: war is evil, and the best way to avoid it is to undertake to understand
and combat the sources of war. Treating the export of firearms as a mere form of commerce is shortsighted,
stupid and vile. The bottom line is that switching the regulation of firearms exports from the State Department to
the Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel
violence that destabilizes countries and causes mass migration.

I have seen war in Vietnam as a journalist; I have tired to combat its aftereffects in the Balkans. Particularly in

the latter, control of arms would have limited, to some extent, the predations on the civilian populations. I am
utterly opposed to this change: keep firearms export controls in the hands of diplomats, not salesmen.

WASHSTATEC018307
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 342 of 854

 

As of: 7/16/18 10:10 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944i-axjh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1314
Public Comment 1476. Individual. Bonnie Jaskolka. 7-6-18

 

Submitter Information

Name: Bonnie Jaskolka

 

General Comment

Assault weapons and other powerful war toys have no place in public hands.

WASHSTATEC018308
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 343 of 854

 

As of: 7/16/18 3:51 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944i-002y
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1270
Public Comment 1477. Individual. Ann Anonymous. 7-6-18

 

Submitter Information

Name: Ann Anonymous

 

General Comment

The NRA is proving that it is an International Terrorist Organization. Do not leave it up to other Nations to curb
these munition sales.

WASHSTATEC018309
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 344 of 854

 

As of: 7/16/18 3:50 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944i-w7jt
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1269
Public Comment 1478. Individual. Brittany Olsen. 7-6-18

 

Submitter Information

Name: Brittany Olsen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Maintaining national security and individual safety not just here but in all
countries of the world is more important than making money off of violence.

WASHSTATEC018310
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 345 of 854

 

As of: 7/16/18 3:49 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-672p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1268
Public Comment 1479. Individual. Michelle Geiger. 7-6-18

 

Submitter Information

Name: Michelle Geiger
Address:

7245 N Bergen Rd

Bergen, NY, 14416
Email: geiger3778@gmail.com
Phone: 5857973795

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We do not need easier access to firearms.

WASHSTATEC018311
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 346 of 854

 

As of: 7/16/18 3:48 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944i-h0q8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1267
Public Comment 1480. Individual. Kathleen Sewright. 7-6-18

 

Submitter Information

Name: Kathleen Sewright

 

General Comment

More guns in this country will NOT make us safer.

WASHSTATEC018312
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 347 of 854

 

As of: 7/16/18 3:43 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944i-5yax
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1266
Public Comment 1481. Individual. George Bond. 7-6-18

 

Submitter Information

Name: George Bond
Address:

2417 Milan St

New Orleans, LA, 70115
Email: gdbondii@cox.net
Phone: 5047025961

 

General Comment

We have far too many guns in this country. We dont need more.

WASHSTATEC018313
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 348 of 854

 

As of: 7/16/18 3:44 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944i-zt42
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1265
Public Comment 1482. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Dangerous weapons absolutely need to be regulated.

WASHSTATEC018314
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 349 of 854

 

As of: 7/16/18 3:30 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944i-tce8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1235
Public Comment 1483. Individual. Barb Evans. 7-6-18

 

Submitter Information

Name: Barb Evans

 

General Comment

I am demanding that you do NOT change current rules for regulation of firearm exports from US State
Department to Commerce Department.

There are too many damn guns and military weapons in the world already - even the police are out-gunned!

Regulation of firearm exports needs to stay in the State Department - it should NOT be handled by the
Commerce Department!

WASHSTATEC018315
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 350 of 854

 

As of: 7/16/18 3:15 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944i-sn98
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1234
Public Comment 1484. Individual. Gunnar Madsen. 7-6-18

 

Submitter Information

Name: Gunnar Madsen

 

General Comment

Firearms are military, and their export and oversight should be governed by the State Department, which has the
knowledge and expertise to know when and where exports are acceptable.

WASHSTATEC018316
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 351 of 854

 

As of: 7/16/18 3:14 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944i-yhso
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1232
Public Comment 1485. Individual. Elizabeth ODear. 7-6-18

 

Submitter Information

Name: Elizabeth ODear
Address: United States,
Email: ekodear@gmail.com

 

General Comment

The U.S. Commerce Department is focused on promoting American business not safeguarding our nation. This
handling of export licenses belongs with the U.S. State Department to ensure that people who are not friendly to
our country are not given Licenses.

WASHSTATEC018317
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 352 of 854

 

As of: 7/16/18 3:12 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-944i-znll
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1228
Public Comment 1486. Individual. Jill Acree. 7-6-18

 

Submitter Information

Name: Jill Acree

 

General Comment

I am writing to oppose changing international gun sales to the Commerce Department. Keep international guns
sales regulations with the State Department.

WASHSTATEC018318
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 353 of 854

 

As of: 7/16/18 3:10 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944i-bthh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1226
Public Comment 1487. Individual. Mary Cato. 7-6-18

 

Submitter Information

Name: Mary Cato
Address:

Arlington, TX, 76012
Email: mary.e.cato@gmail.com
Phone: 8172990194

 

General Comment

I oppose the proposed rule. Control of firearms, buns, ammunition and related articles definitely warrant control
under the USML, to provide some protection to the public.

WASHSTATEC018319
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 354 of 854

 

As of: 7/16/18 3:09 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944i-teqt
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1223
Public Comment 1488. Individual. David Joyner. 7-6-18

 

Submitter Information

Name: David Joyner

 

General Comment

The NRA is one of the most powerful and destructive entities in the US, and look at what it has done to this
country. Please do not allow the NRA to expand its influence and destructiveness to the global scene by allowing
their shift to the Dept. of Commerce.

WASHSTATEC018320

 
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 355 of 854

 

As of: 7/16/18 3:08 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944i-s568
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1221
Public Comment 1489. Individual. Pamela Joyner. 7-6-18

 

Submitter Information

Name: PAMELA JOYNER

 

General Comment

THE UNREGULATED FLOW OF ARMS, AS PROPOSED BY THE NRA (YES, IT IS!), IS
INSANE...KINDLY DO YOUR JOB AND LET THE ARMS BE REGULATED BY THE STATE DEPT, NOT
COMMERCE.

WASHSTATEC018321
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 356 of 854

 

As of: 7/16/18 3:05 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944i-qiy7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1217
Public Comment 1490. Individual. William O Brien. 7-6-18

 

Submitter Information

Name: William O'Brien

 

General Comment

I oppose this rule change that would switch the regulation of overseas firearm sales from the US State Dept to the
US Commerce Dept.

WASHSTATEC018322
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 357 of 854

 

As of: 7/16/18 3:04 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944j-rylz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1215
Public Comment 1491. Individual. Judi Poulson. 7-6-18

 

Submitter Information

Name: Judi Poulson
Address:
1881 Knollwood Drive
Fairmont, 56031
Email: judpeace@gmail.com
Phone: 5072355288

 

General Comment

Stop the floodgates for new gun sales. Thanks

WASHSTATEC018323
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 358 of 854

 

As of: 7/16/18 3:03 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-944j-ypvr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1213
Public Comment 1492. Individual. Dorothy Glew. 7-6-18

 

Submitter Information

Name: Dorothy Glew

 

General Comment

We badly need tighter gun control laws. How many more people need to be shot to death before we do

I ache for the relatives of people (many of them children) who have lost their lives because of the accessibility of
guns.

WASHSTATEC018324
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 359 of 854

 

As of: 7/16/18 3:02 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944j-ty2b
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1211
Public Comment 1493. Individual. Reese Forbes.7-6-18

 

Submitter Information

Name: Reese Forbes
Address:
4225 West Pine Blvd #14
Saint Louis, 63108-2869
Email: wiselion@att.net

 

General Comment

Iam an Army Veterans and I definately know we strict controll of guns and all other types of firearms.

WASHSTATEC018325
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 360 of 854

 

As of: 7/16/18 3:01 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944j-tl1k
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1210
Public Comment 1494. Individual. Gail Craig. 7-6-18

 

Submitter Information

Name: Gail Craig

 

General Comment

I vehemently oppose this rule change to switch the regulation of firearms export from the U.S. State Department
to the U.S. Commerce Department.

WASHSTATEC018326
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 361 of 854

 

As of: 7/16/18 3:00 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944j-y381
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1209
Public Comment 1495. Individual. Nina Riddel. 7-6-18

 

Submitter Information

Name: Nina Riddel

 

General Comment

Stop making it easier for domestic abusers and mentally ill people to harm & kill!

WASHSTATEC018327
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 362 of 854

 

As of: 7/16/18 2:59 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-944j-vqdz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1208
Public Comment 1496. Individual. Barbara Francisco. 7-6-18

 

Submitter Information

Name: Barbara Francisco

 

General Comment

I am writing to oppose this rule change. I oppose switching the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

I am concerned that the Commerce Department does not have the resources to adequately enforce export
controls.

WASHSTATEC018328
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 363 of 854

 

As of: 7/16/18 2:57 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944j-x166
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1207
Public Comment 1497. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The easy availability and rampant proliferation of guns, guns, guns in our society are insane and need to be
stopped with sensible regulation, not with the rollback of regulations.

WASHSTATEC018329
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 364 of 854

 

As of: 7/16/18 2:56 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944j-hd3d
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1206
Public Comment 1498. Individual. Paul Petruccelli. 7-6-18

 

Submitter Information

Name: Paul Petruccelli
Address:

Coram, NY, 11727
Email: ppetrucc@optonline.net
Phone: 5555555555
Organization: Cablevision

 

General Comment

Have you actually READ the Second Amendment?
Having trouble decoding a clear COMPOUND SENTENCE?
Have you read up on the historical realities that prevailed when it was written?

Why not just transfer enforcement authority to the NRA and GET IT OVER WITH?

WASHSTATEC018330
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 365 of 854

 

As of: 7/16/18 2:55 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-944j-jxv5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1205
Public Comment 1499, Individual. Frank Evelhoch II. 7-6-18

 

Submitter Information

Name: Frank Evelhoch, H

 

General Comment

First let me say that this is a totally crazy idea that's proposed. I personally like the fact that with the State
Department in control of the the semi-automatic assault and other powerful weapons export licenses that
Congress is always notified of sales of large numbers of these types of weapons to foreign countries and can
override the sale if needed.

Here are 3 ways that I see this rule change as being harmful to the welfare of all US citizens:

1) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-

license and post-shipment inspections and publicly reports on them.

2) It would remove licensing requirements for brokers, increasing the risk of trafficking.

3) It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

On top of all this the Commerce Department is prepared in any way to handle this licensing process the way the

State Department does. The US should not be looking to see how it can sell the most military type weapons
possible.

WASHSTATEC018331
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 366 of 854

 

As of: 7/16/18 2:53 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944k-w158
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1204
Public Comment 1500. Individual. Mary Cato. 7-6-18

 

Submitter Information

Name: Mary Cato
Address:

Arlington, TX, 76012
Email: mary.e.cato@gmail.com
Phone: 8172990194

 

General Comment

I oppose the proposed rule for the State Department to relinquish control of firearms, guns, ammunition &
related articles to the Department of Commerce. On May 24, the Trump administration proposed to make it
easier to export U.S. guns and ammunition globally, even though U.S.- exported firearms are already used in
many crimes, attacks and human rights violations in many other nations. Action under the rule if it is enacted
will endanger lives merely to enrich munitions dealers. The Trump administration proposal applies to assault
weapons and other powerful firearms, moving export licenses from the State Department to the Commerce
Department. The U.S. gun lobby has advocated for these policies. The Department of Commerce estimates that
the transfer of authority will increase the number of export applicants by 10,000 annually, but the Commerce
Department does not have the resources to enforce export controls, even now.

The proposed rule change:

1. Treats semi-automatic assault rifles as non-military, despite their use by US. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.

2.Eliminates Congressional oversight for important gun export deals.

3.Transfers the cost of processing licenses from gun manufacturers to taxpayers.

4.Removes statutory license requirements for brokers, increasing risk of trafficking.

5.Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

6.Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

WASHSTATEC018332
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 367 of 854
7.Reduces transparency and reporting on gun exports.
8.Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

WASHSTATEC018333
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 368 of 854

 

As of: 7/17/18 6:02 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9437-veve
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1708
Public Comment 1501. Individual. Hattie Gerrish. 7-6-18

 

Submitter Information

Name: Hattie Gerrish

 

General Comment

I am opposed to these anti-security rule changes.

WASHSTATEC018334
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 369 of 854

 

As of: 7/17/18 6:05 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9437-607k
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1709
Public Comment 1502. Individual. Phoebe Farag. 7-4-18

 

Submitter Information

Name: Phoebe Farag

 

General Comment

I am against switching the regulation of firearms exports from the State Department to the Commerce
Department. A switch like this would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration.

The export of firearms should be done by experts in diplomacy, not experts in business. The United States is
already a huge exporter of arms to the world, and changing this rule would make the world even MORE
dangerous than it is:

1- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2- It would remove licensing requirements for brokers, increasing the risk of trafficking.

3- It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC018335
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 370 of 854

 

As of: 7/17/18 6:06 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9437-trwa
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1710
Public Comment 1503. Individual. Richard Crooker. 7-4-18

 

Submitter Information

Name: Richard Crooker
Address:
7928 Woodsbluff Run
Fogelsville, PA, 18051
Email: rcrooker@ptd_net

 

General Comment

The sale of weapons to other countries (or entities therein) should be in a manner which respects said country's
laws. It should

be done in a manner which supports, not aggravates, our foreign policy, and therefore oversight belongs with the
State Dept.

To shift this responsibility to the Commerce Dept. is to put business first; it makes the U.S. no better than gun
runners.

The last thing we need is to export our problems (e.g., assault weapons for individuals, large magazines) to other

countries, and
make it harder to work diplomatically with them.

WASHSTATEC018336
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 371 of 854

 

As of: 7/17/18 6:06 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9436-hwy1
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1711
Public Comment 1504. Individual. Andrew Kistler. 7-4-18

 

Submitter Information

Name: Andrew Kistler

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This idea is dangerous and irresponsible.

WASHSTATEC018337
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 372 of 854

 

As of: 7/17/18 6:07 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION State: Posed
Tracking No. 1k2-9436-jl4m

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1712
Public Comment 1505. Individual. Daniel Giesy. 7-4-18

 

Submitter Information

Name: Daniel Giesy
Address:

4706 Chestnut Fork Road
Gloucester, VA, 23061
Email: dpgiesy@netscape.net

Phone: 8048242829

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

In particular, the interests of the citizens of the United States are better served by the status quo than by the
proposed change.

WASHSTATEC018338
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 373 of 854

 

As of: 7/17/18 6:08 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9436-eljq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1713
Public Comment 1506. Individual. Valerie Klauscher. 7-4-18

 

Submitter Information

Name: Valerie Klauscher
Address:

623 Prospect Street

Crescent Township, PA, 15046
Email: klauschers@verizon.net
Phone: 7244577412

 

General Comment

Iam adamantly opposed to allowing export licenses of semiautomatic assault weapons and other powerful
firearms to be overseen by the U.S. Commerce Department rather than the U.S. State Department. This transfer
of authority would open new floodgates for arms sales internationally, with serious implications for our national
security.

I also demand that you vet all comments that are posted on both the DOS and BIS sites for bot traffic. I am an
actual citizen of the Commonwealth of Pennsylvania, USA.

WASHSTATEC018339
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 374 of 854

 

As of: 7/17/18 6:09 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9436-n2gh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1714
Public Comment 1507. Individual. Ann Gillespie. 7-4-18

 

Submitter Information

Name: Ann Gillespie
Address:
239 Virginia Ave
Audubon, 08106
Email: jakgillespie@gmail.com
Phone: 8569793016
Fax: 08106

 

General Comment

This is a dangerous game you are playing if this goes through. This is just a ploy to increase arms profits for gun
manufacturers at the expense of common sense. This rule change will decrease oversight and control. Please
reconsider.

WASHSTATEC018340
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 375 of 854

 

As of: 7/17/18 10:32 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9436-knn1
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1715
Public Comment 1508. Individual. Patricia Keefe. 7-4-18

 

Submitter Information

Name: Patricia Keefe
Address:
1001 14th St. NW
Rochester, 55901
Email: patricia.keefe@rochesterfranciscan.org
Phone: 5072827441
Fax: 55901

 

General Comment

Violence (from weapons) begets violence. The U.S. sells huge amounts of weaponry to areas where death and
destruction follow. There are oganizations (Nonviolent Peaceforce) prepared to solve conflicts without weapons.
Nonviolent solutions would work but the sale of weapons prevents solutions in increase death and destruction
and long term conflict.

WASHSTATEC018341
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 376 of 854

 

As of: 7/17/18 10:34 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9436-wirf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1716
Public Comment 1509. Individual. Jason Magidson. 7-4-18

 

Submitter Information

Name: Jason Magidson

 

General Comment

I oppose the proposed gun exports rule change for the following reasons:

It treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.

It eliminates Congressional oversight for important gun export deals.
It transfers the cost of processing licenses from gun manufacturers to taxpayers.
It removes statutory license requirements for brokers, increasing risk of trafficking.

It reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

It enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

The Commerce Department does not have the resources to enforce export controls, even now.
It reduces transparency and reporting on gun exports.

It transfers gun export licensing from agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political

WASHSTATEC018342
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 377 of 854
violence, terrorism, and human rights violations. They should be subject to more controls, not less.

WASHSTATEC018343
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 378 of 854

 

As of: 7/17/18 10:35 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9436-stow
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1717
Public Comment 1510. Individual. Anne Dugaw. 7-4-18

 

Submitter Information

Name: Anne Dugaw

 

General Comment

I am strongly opposed to switching the regulation of firearms exports from the State Department to the
Commerce Department. This would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration. It is shameful that this switch is even being
considered.

WASHSTATEC018344
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 379 of 854

 

As of: 7/17/18 10:36 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9436-b3qq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1718
Public Comment 1511. Individual. Bonnie Gorman. 7-4-18

 

Submitter Information

Name: Bonnie Gorman
Address:
222 Rock Island Rd
Quincy, MA, 02169
Email: bonniegormanl@yahoo.com
Phone: 6144724498
Fax: 02169

 

General Comment

gun manufacturers are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business). This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.

Please OPPOSE this transfer on grounds of national security.

WASHSTATEC018345
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 380 of 854

 

As of: 7/17/18 10:37 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9436-fzdr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1719
Public Comment 1512. Individual. Katie Barnett. 7-4-18

 

Submitter Information

Name: Katie Barnett

 

General Comment

I oppose the proposed rule: Control of Firearms, Guns, and Ammunition and Related Articles the President
Determines No Longer Warrant Control Under the United States Munitions List (USML).

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.[1]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[2]

It would remove licensing requirements for brokers, increasing the risk of trafficking [3]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[4]

[1] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25, 2017.

[2] The Trump administration proposes making gun exports easier. Heres how to submit your public comment on
this dangerous proposal, Violence Policy Center.

WASHSTATEC018346
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 381 of 854

[3] Ibid., Violence Policy Center.

[4] "U.S. requires group to remove 3-D gun instructions from its website," CNN.com, May 13, 2013.

WASHSTATEC018347
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 382 of 854

 

As of: 7/17/18 10:39 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9436-oqrf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1720
Public Comment 1513. Individual. Suzanne Byron. 7-4-18

 

Submitter Information

Name: Suzanne Byron

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

Thank you for taking action to help make our country and our world a safer place.

WASHSTATEC018348
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 383 of 854

 

As of: 7/17/18 10:41 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9436-m2zz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1721
Public Comment 1514. Individual. Marilyn Britton. 7-4-18

 

Submitter Information

Name: Marilyn Britton
Address:
16 Long Hill Estates
Peterborough, NH, 03458
Email: mbrittons@comcast.net
Phone: 6039246898

 

General Comment

I VERY STRONGLY oppose this rule change that would switch the regulations of firearms export from the U.S.
State

Department to the U.S. Commerce Department. As firearms exports are classified as "military" and therefore are
under the

regulation of the State Department, Congress can block sales of large batches of firearms to foreign

countries. With the rule

change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of

national security, even to countries where there are serious human rights concerns, such as the Philippines and
Turkey. And if

weapons were shipped to these countries, they could be sold to our enemies.

It is my understanding that the Commerce Department does not have the resources to adequately enforce export
controls and

the Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime,

terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of

American guns and ammunition.

WASHSTATEC018349
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 384 of 854
In the name of safety for EVERYONE, this rule change is a very dangerous one and should NOT happen.

WASHSTATEC018350
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 385 of 854

 

As of: 7/17/18 10:42 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9436-ump5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1722
Public Comment 1515. Individual. Mary T. 7-4-18

 

Submitter Information

Name: Mary T

 

General Comment

I strongly oppose switching the regulation of firearms exports from the State Department to the Commerce
Department. The Commerce Department is not equipped to do this work, is already understaffed as it is, and is
carrying too much of a burden already with the mission-related work it has to do. This would a very irresponsible
move that would haunt the U.S. down the road.

Removing this responsibility from the State Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from

obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

Beware of the snake that will end up biting its own tail and eating itself alive.

WASHSTATEC018351
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 386 of 854

 

As of: 7/17/18 10:44 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9436-bf3t
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1723
Public Comment 1516. Individual. Amy Jones. 7-4-18

 

Submitter Information

Name: Amy Jones

 

General Comment

Please don't change firearms export regulations. America is already unsafe for the average citizen due to lax
firearms regulations. Don't export the dangers of firearms to other countries.Switching the regulation of firearms
exports from the State Department to the Commerce Department would facilitate firearms exports to oppressive
regimes, remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations
from obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC018352
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 387 of 854

 

As of: 7/17/18 10:45 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9436-myc5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1724
Public Comment 1517. Individual. Amy Assael. 7-4-18

 

Submitter Information

Name: AMY ASSAEL

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Why are we making it easier to spread gun violence??

WASHSTATEC018353
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 388 of 854

 

As of: 7/17/18 10:47 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9436-8xrv
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1725
Public Comment 1518. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S.

Commerce Department. This transfer of authority would open new floodgates for arms sales internationally, with
serious

implications for our national security. Congress would no longer be automatically informed about sizable
weapons

sales that it could stop in the name of national security, even to countries where there are serious human rights
concerns,

such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its

Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime,

terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of

American guns and ammunition. It would eliminate the State Departments Blue Lantern program, in place since
1940,

which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It would
remove

licensing requirements for brokers, increasing the risk of trafficking.It would remove the State Departments
block on the

3D printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for how to
3D print

weapons, the State Department successfully charged him with violating arms export laws, since his open-source

WASHSTATEC018354
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 389 of 854
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch
would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Thanking you for taking the appropriate action against this switch to make our country and our world a safer
place.

WASHSTATEC018355
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 390 of 854

 

As of: 7/17/18 10:48 PM
Received: July 04, 2018

Status: Posted
Tracking No. 1k2-9436-38kb

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1726
Public Comment 1519. Individual. Linda Szurley. 7-4-18

 

Submitter Information

Name: Linda Szurley

 

General Comment

Please keep classifying these gun sales as "military" or the NRA will send them all over the world, probably even

to use them against ourselves. it is bad enough that guns can be bought by anyone here, what will happen when
they are sold to anyone, anywhere, with no checks at all!!!

WASHSTATEC018356
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 391 of 854

 

As of: 7/17/18 10:51 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9436-pxll
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1727
Public Comment 1520. Momsrising.org. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous
Organization: Mom'srising.org

 

General Comment

"I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Safeguarding our nation to putting it up for sale is UnAmerican. This new ruling transfers the authority from the
US State Department whose focus is safeguarding our nation to the US Commerce Department whose focus is
promoting business. Of course, the NRA and gun manufacturers want this as it will open new floodgates for arms
sales internationally with serious implications for our national security. Thus democracy is sabotaged for both
our country and we the people--all for the sake of fulfilling corporate and individualistic self interests.

The following are details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]

Kindly refrain from supporting this ruling as it will not serve the common good nor the values and culture that
formed the United States of America.

Respectfully yours,

WASHSTATEC018357
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 392 of 854

 

As of: 7/18/18 9:53 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 18, 2018
Tracking No. 1k2-9435-un9m
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1738
Public Comment 1531. Individual. Kristina Cliff-Evans. 7-4-18

 

Submitter Information

Name: Kristina Cliff-Evans

 

General Comment

Do not agree to this horrendous plan by the NRA to increase the revenues of the gun manufacturers.

WASHSTATEC018358
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 393 of 854

 

As of: 7/18/18 9:55 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 18, 2018
Tracking No. 1k2-9435-x658
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1739
Public Comment 1532. Individual. Pamela couch. 7-4-18

 

Submitter Information

Name: Pamela couch
Address: United States,

 

General Comment

Come on. What are we going to do about all the gun violence.

WASHSTATEC018359
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 394 of 854

 

As of: 7/18/18 9:56 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 18, 2018
Tracking No. 1k2-9435-897q
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1740
Public Comment 1533. Individual. CAROL MARSH. 7-4-18

 

Submitter Information

Name: CAROL MARSH

 

General Comment

The proposed rule change that would move the handling of export licenses of semiautomatic assault weapons and
other powerful firearms from the U.S. State Department to the U.S. Commerce Department is a horrific idea.
Assault weapons have no purpose except to kill human beings, and if the United States starts selling guns around
the world to anyone who has the money, the only possible effect would be a massive increase in violent death
everywhere.

WASHSTATEC018360
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 395 of 854

 

As of: 7/18/18 9:56 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 18, 2018
Tracking No. 1k2-9435-t30y
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1741
Public Comment 1534. Individual. Philip Freidenreich. 7-4-18

 

Submitter Information

Name: Philip Freidenreich

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Firearms exports should continue to be classified as military so that Congress
can block sales of large batches of firearms to foreign countries, if it sees fit. With the rule change, Congress
would no longer be automatically informed about sizable weapons sales that it could stop in the name of national
security, even to countries where there are serious human rights concerns, such as the Philippines and Turkey.
This means that firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous
agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC018361
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 396 of 854

 

As of: 7/18/18 9:57 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 18, 2018
Tracking No. 1k2-9435-pisd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1742
Public Comment 1535. Individual. Marilyn Guterman. 7-4-18

 

Submitter Information

Name: Marilyn Guterman
Address:

Bowie, MD, 20715-1426
Email: mgute@hotmail.com
Phone: 3012625408

 

General Comment

The idea of moving the regulation of firearms from the state department to the commerce department is truly a
bad idea. To cite just a few reasons it will make it easier for dictators, organized crime, and terrorists to obtain
guns in large quantities. It would remove the state department block on the 3D printing of firearms which will
only make matters worse. It will allow for the destabilization of countries with resulting unrest and deaths.
Please, in the name of peace and sanity do not allow this to happen.

WASHSTATEC018362
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 397 of 854

 

As of: 7/18/18 9:58 AM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION State: Posed
Tracking No. 1k2-9435-g7g3

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1743
Public Comment 1536. Individual. Teresa Allen. 7-4-18

 

Submitter Information

Name: Teresa Allen
Address:
6184 North Fork Rd.
Deming, WA, 98244
Email: allenterri@comcast.net
Phone: 3605924208

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The regulation of firearms should not be about maximizing profit but about the
protection of U.S. citizens.

WASHSTATEC018363
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 398 of 854

 

As of: 7/18/18 9:58 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 18, 2018
Tracking No. 1k2-9435-7vxv
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1744
Public Comment 1537. Individual. D Jessop. 7-4-18

 

 

Submitter Information

Name: D Jessop
Address:
Santa Fe, NM, 87502
Email: darshanmay14@yahoo.com
Phone: 5057535013

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The purchase of guns should be a much more rigorous process with regular (i.e.
yearly) mental evaluation and many other requirements. It's ridiculous that any person - sane or otherwise - can
purchase a gun in our country.

WASHSTATEC018364
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 399 of 854

 

As of: 7/18/18 9:59 AM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9435-z4jz

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1745
Public Comment 1538. Individual. Mark Williams. 7-4-18

 

Submitter Information

Name: Mark Williams
Address:

2275 NE 9th Ave

Wilton Manors, FL, 33305
Email: markdavidw@gmail.com

 

General Comment

I oppose the rule change that would switch the regulations of firearms export -- including semiautomatic assault
weapons and other powerful firearms -- from the U.S. State Department to the U.S. Commerce Department. This
transfer of authority would open the floodgates for arms sales internationally, which will seriously undermine our
national security when they flow back through our borders illegally and without background checks. The
interests of the members of the gun lobby should never be more important than the safety of the American
homeland.

WASHSTATEC018365
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 400 of 854

 

As of: 7/18/18 10:00 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 18, 2018
Tracking No. 1k2-9435-p8b8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1746
Public Comment 1539. Individual. Juliette Blount. 7-4-18

 

Submitter Information

Name: Juliette Blount
Address: United States,
Email: juliegrant@earthlink.net

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. This is ridiculous and we need to stop pretending that our government is
powerless to improve this situation. We know better. It is time to do better!

WASHSTATEC018366
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 401 of 888¢ ! of!

 

As of: 7/19/18 8:28 AM
Received: July 09, 2018
Status: Posted

Posted: July 19, 2018
Tracking Ne. 1k2-946n-p5uc
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (JSML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1748
Public Comment 1540. Individual. Russell Paty. 7-9-18

 

Submitter Information

Name: Russell Paty
Address:
1409 Wren Ln
Beeville, TX, 78102
Email: rcpatyaimsn.com
Phone: 361.542.9393

 

General Comment

lam Russell Paty and have traveled around the world three times. One of my sons stood at the
DMZ in Korea and the other watched the border between Egypt and Israel. 1 am a voter and
have been for years. | support the second amendment but this is not a constitutional issue.

This rule change will make it possible for violent gangs to purchase, made in the USA,

firepower, It is possible, even likely, our failure to control sales weapons for the gangs to take
over Mexico and threaten our southern border.

l oppose the proposed rule

 

Attachments

Weapon Export

https://www.fdms.gov/fdms/getcontent?objectld"09000064834c856a& format=xml&cshow... 7/19/2018

WASHSTATEC018367
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 402 of 854

| oppose the proposed rule for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as “non-military.” But many state and
non-state groups in importing countries use semi-automatic rifles in armed conflicts, causing
enormous damage. U.S. troops use rifles in semi-automatic mode an overwhelming amount of
the time. Regarding wide retail availability of firearms, about which comment has been
requested, many countries prohibit civilian possession of semi-automatic rifles and handguns, as
well as of any larger caliber firearm. Six U.S. states, the District of Columbia, and several large
retail chains also prohibit retail sale of semi-automatic assault rifles. Many semi-automatic rifles
are also easily converted to fully automatic firearms. Because military-style assault rifles clearly
have substantial military utility, transfer of these firearms to Commerce Department control is
inconsistent with the statutory framework enacted by the Congress to regulate the export of
arms.

The proposed rule would eliminate Congressional oversight for important gun export deals.

Congress will no longer be automatically informed about sizable sales of these weapons. That

will limit its ability to comment on related human rights concerns, as it recently did on the

Philippines and Turkey.[2] Congressional action in 2002 required sales of firearms regulated

by the US Munitions List valued at $1 million or more be notified to Congress. Items moved to

Commerce control would no longer be subject to such notification. In a September 15, 2017,

letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this

move would violate Congressional intent and effectively eliminate Congress’ proper role.

3. The new rules would transfer the cost of processing licenses from gun manufacturers to
taxpayers. Registration fees that since the 1940s have been used to offset the costs to the
government of tracking who is manufacturing weapons would no longer apply to manufacturers
of semi-automatic weapons, and Commerce does not charge any fee for licensing. So the
government — Le., taxpayers — will absorb the cost of reviewing applications and processing
licenses. Gun exporters that benefit from these sales should shoulder this cost.

4, National laws for brokers and financiers who arrange firearm shipments are a weak link in the
chain of efforts to curtail trafficking of small arms and light weapons. There is pood reason for
concern that firearms brokers will no longer be subject to US brokering law. Although
Commerce states it will retain rules on brokering for a State Department list that includes
assault rifles, there is no statutory basis for brokers of these weapons to register and obtain a
license, increasing the risk of trafficking. That will make it easier for unscrupulous
dealers to escape attention.[3]

5. The rule reduces end-use controls for gun exports. It would eliminate the State Department’s
Blue Lantern program for gun and ammunition exports, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them. It also would move
license approval out of the department that compiles the U.S. Government’s information on
human rights violations, reducing the ability to effectively deny weapons licenses to
international human rights violators.End-use controls also are weakened by eliminating
registration of firearms exporters, a requirement since the 1940s. Registration of exporters
allows the State Department to check an exporter’s history whenever a manufacturer or broker
requests a license for a particular gun export sale. But the transfer of licensing to Commerce
will remove new exporters and brokers of these firearms from the State Department database,
weakening enforcement against arms trafficking.

6, The rule enables unchecked gun production in the U.S. and exports abroad by removing the
block on 3D printing of firearms. When Defense Distributed founder Cody Wilson posted
online instructions for 3D-printing weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with

ho

WASHSTATEC018368
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 403 of 854

access to a 3D printer, anywhere, to produce a lethal weapon. The Commerce Department is
unlikely to make the same argument once those weapons are transferred to their control. Unless
corrected, the new regulations run the risk of effectively condoning and enabling 3D printing of
firearms in the U.S. and around the globe. By effectively eliminating many means to detect
firearms, background checks on domestic sales and end-use controls on international exports for
such weapons, this change could generate many preventable tragedies.

7. The Commerce Department does not have resources to enforce export controls, even before the
addition of 10,000 firearms export license applicants as a result of this rule predicted by
Commerce.[4] The BIS's enforcement office, with no staff in Latin America, Affiea, or many
other parts of the world, is not equipped to take the same level of preventive measures for
end-use controls. Moreover, the State Department has developed extensive data, expertise and
institutional relations to implement the Leahy Law for security assistance, which can serve as a
critical foundation in both pre-license and post-shipment checks to control and verify end uses
and end users. Commerce does not have these resources.

. The proposed change will reduce transparency and reporting on gun exports. The rule would
climinate Congressional and public awareness of the total amount (dollar value and items) of
firearms sales authorizations and deliveries around the world, since the Coramerce Department
annual reperis currently only cover about 20 countries.

%. This rule would transfer gun export licensing to an agency ~ the Commerce Department —
whose principle mission is to promote trade. Firearms, both assault weapons and
non-sem-automatic weapons, are uniquely and pervasively used in criminal violence around the
world. Controlling their export should be handled by the State Department, which is mandated
and structured to address the potential impacts in importing nations on stability, human security,
conflict, and human rights.

LO, Firearms are used to kill a thousand people every day around the world in acts of
organized crime, political violence, terrorism, and human rights violations. Research indicates
that the types of weapons being transferred to Commerce control, including AR-15, AK-47, and
other military-style assault rifles and their ammunition, are weapons of choice for criminal
organizations in Mexico and other Latin American countries that are responsible for most of the
increasing and record levels of homicides in those countries.[5] The export of these weapons
should be subiect to more controls, not less.

%

WASHSTATEC018369
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 404 of 854

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/31/2019 8:56:56 PM

To: PM-Staffers Mailbox [PM-StaffersMailbox@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]
Subject: RE: Cats I-lll AM - Large Files - Tab 3 Attachment 5

Attachments: Tab 3 Att 5c - Public Comments to the Department of State Proposed Rule.pdf; Tab 3 Att Sd - Public Comments to
the Department of State Proposed Rule.pdf

Email 2 of 5

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Khawam, Joseph N

Sent: Tuesday, December 31, 2019 3:56 PM

To: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>
Subject: Cats I-lll AM - Large Files - Tab 3 Attachment 5

i'm not sure what the maximum limit is on emails, so I’m breaking Tab 3 Attachment 5 into five emails.
Email 1 of 5

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

(202) 647-8546 (T, W, T)

(202) 663-2915 (M}

(202) 663-3097 (F)

Opennet: KhawamJN@state.gov

 

WASHSTATEC018370
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 405 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-sz1f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0850

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018371
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 406 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-nt2l
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0851

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lascinda Goetschius

 

General Comment

We don't need more guns. We need less guns Too many innocent people are being killed by Assault
weapons

WASHSTATEC018372
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 407 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-srds
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0852

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Cunningham
Organization: Guitar Instruction

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This is an incredibly bad idea the origin of which lies in
a basis of greed and nothing else. To allow easier export of weapons with less oversight defies sound
reasoning, common sense, and simple logic. We in the USA already have a severe problem with too
many guns in the wrong hands as evidenced by the massive increase in mass shootings, the likes of
which were exceptionally rare in our past. Why would we want to export that? If anything, we need to
make it far more difficult to export weapons in order to address the all too common violence around the
world. This is yet another senseless and foolish idea from the most corrupt administration in our nations
history.

WASHSTATEC018373
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 408 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-gkel
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0853

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gregory Fite

 

General Comment

I oppose the proposed rule change that would switch oversight of arms sales from the State Department
to the Department of Commerce. This is an open invitation to uncontrollable arms sales for profit, over
the interests of national security and public safety.

WASHSTATEC018374
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 409 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-w101
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0854

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Schmidt
Organization: Schmidt Family Farms

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe. [7]

WASHSTATEC018375
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 410 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-mz05
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0855

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: jackie thiry

 

General Comment

I oppose switching the regulation of firearms exports from the State Department to the Commerce
Department because it would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC018376
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 411 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-rzm3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0856

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathryn Burns

 

General Comment

I'm writing to protest a proposed switch of gun export regulations from the State Department to
Commerce. This is unnerving. Guns aren't just a commodity to be traded; they can and to kill people.
Firearms currently are classified as "military," which does make sense. Let's face it: guns kill. You don't
want just anyone with a few extra dollars to buy weapons. Currently, the State Department can block the
sale of large amounts of firearms, and I don't believe Commerce is set up to deal with that. Also, the State
Department is informed of large sales, and if the arms are being sent to countries where we don't want
them to go. Commerce deals in, well, commerce. National security isn't part of its mandate. Other
problems with the proposal: A.) It would eliminate the State Departments Blue Lantern program, which
dates to 1940 and carries out hundreds of pre-license and post-shipment inspections and publicly reports
on them.

B.) It would remove licensing requirements for brokers, increasing the risk of trafficking. C.) It would
remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone
with access to a 3D printer, anywhere, to produce a lethal weapon. The nile switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the giobe. In short, the
proposed change is a very bad idea. Please don't go through with it.

WASHSTATEC018377
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 412 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-209}
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0857

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bridget Mahoney

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018378
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 413 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-5f63
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0858

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rey Diego

 

General Comment

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdies to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

-lt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of preicense and post-shipment inspections and publicly reports on them.

-It would remove licensing requirements for brokers, increasing the risk of trafficking.

-It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe.

WASHSTATEC018379
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 414 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-zlte
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0859

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marsha Malone

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC018380
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 415 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-ky8k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0860

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eric Scheihagen

 

General Comment

I strongly oppose this proposed rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department. The export of firearms has serious natonal
security, geopolitical and human rights implications, and should continue to be regulated by the State
Department.

WASHSTATEC018381
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 416 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-flsq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0861

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane Anonymous

 

General Comment

I oppose the rule change that would switch firearm regulations from the State department to the U.S.
Commerce Department.

WASHSTATEC018382
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 417 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-olv0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0862

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Cake

 

General Comment

July 3, 2018
Comment on International Traffic in Arms Regulations: U.S. Munitions List Categories I, IL and TI

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

I couldnt be more astonished and dismayed that the gun lobby and industries are pushing for a rule
change that would move the handling of export licenses of semiautomatic assault weapons and other
powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S.
Commerce Department (focused on promoting American business).

Firearms are rightfully categorized as military, and are under the regulation of the State Department.
Congress should continue to be automatically informed about sizeable weapons sales and have the
authority to stop them when that poses a risk to our national security or threatens to increase human
rights violations by facilitating weapons sales to oppressive regimes.

No one anywhere should be allowed to make firearms on a 3- printer. Period!

Arms brokers should always be licensed, to try and prevent unlawful trafficking..

And by no means should the State Departments Blue Lantern program, in place since 1940, which carries
out hundreds of pre-license and post-shipment inspections and publicly reports on them, be dismantled.

The existing rules must be maintained and strengthened if switching the regulation of firearms exports
from the State Department to the Commerce Department facilitates firearms exports to oppressive
regimes, removes safeguards that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and further fuels violence that destabilizes countries and causes
mass migration.

Do not weaken our fire arm protections by a transfer of authority from the State Department to the
Commerce Department. Do not feed into the global oppressors and black market by deregulation.

WASHSTATEC018383
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 418 of 854

Thank you for taking this letter, my opinion, seriously.
Deborah Cake
01890

 

Attachments

I oppose this rule change that would switch the regulations of firearms export from the U

WASHSTATEC018384
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 419 of 854

July 3, 2018
Comment on international Traffic in Arms Regulations: U.S. Munitions List Categories |, Il, and ll

| oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

| couldn’t be more astonished and dismayed that the gun lobby and industries are pushing for
a rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American
business).

Firearms are rightfully categorized as “military”, and are under the regulation of the State
Department. Congress should continue to be automatically informed about sizeable weapons
sales and have the authority to stop them when that poses a risk to our national security or
threatens to increase human rights violations by facilitating weapons sales to oppressive
regimes.

No one anywhere should be allowed to make firearms on a 3- printer. Period!

Arms brokers should always be licensed, to try and prevent unlawful trafficking..

And by no means should the State Department's Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports
on them, be dismantied.

The existing rules must be maintained and strengthened If switching the regulation of firearms
exports from the State Department to the Commerce Department facilitates firearms exports
to oppressive regimes, removes safeguards that help keep extra-legal agents like organized
crime and terrorist organizations from obtaining weapons, and further fuels violence that
destabilizes countries and causes mass migration.

Do not weaken our fire arm protections by a transfer of authority from the State Department to
the Commerce Department. Do not feed into the global oppressors and black market by
deregulation.

Thank you for taking this letter, my opinion, seriously.
Deborah Cake
01890

WASHSTATEC018385
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 420 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-ulti
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0863

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carolyn Wall

 

General Comment

I vehemently oppose the proposed rule change to the ITAR. It is imperative that ANY weapons exports
remain under the purview of the State Department. This is a national security issue and requires
legislative involvement and strong enforcement. The Commerce Department is ill equipped to carry out
such an important task.

WASHSTATEC018386
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 421 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-wbb9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0864

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Chris Casper

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, making us all less safe. I oppose
this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

WASHSTATEC018387
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 422 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-dhki
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0865

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jen Han

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the US commerce department. Please dont doit! Thank you

WASHSTATEC018388
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 423 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-wdkf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0866

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bryan Bennett

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC018389
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 424 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-9m5e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0867

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Drinkwater

 

General Comment

I oppose this rule change that would switch the regulation of firearms from the U S State department to
the US Department of commerce. Selling weapons outside of the US could be a threat to our security.

WASHSTATEC018390
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 425 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-daqw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0868

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rick Belding

 

General Comment

Making guns more available outside the US is a security issue to me. The State Department needs to keep
control of gun trafficking. We do enough damage to outside nations through our military sales that we
don't need to feed weapons to more groups or individuals. Please do not change this rule regarding US
Munitions. For the good of the world.

WASHSTATEC018391
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 426 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-ufvk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0869

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeanne Dwyer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018392
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 427 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-obod
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0870

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: anonymous Anonymous

 

General Comment

I very much oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

It makes no sense at all for us to allow the sale and export of arms that could end up in terrorist
organizations, organized crime, traffickers of firearms, dangerous governments that should be under the

control of the US State Department, not the Commerce Department.

This is an atrocity waiting to happen, and we can't allow this to happen. This is a disastrous idea and
should never be implemented.

WASHSTATEC018393
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 428 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-6500
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0871

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donna Bryant

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security. With this rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey.

Naturally, arms manufacturers would like this change because they are the most vile people on earth,

dealing in death as they do. They have enough money; ditch this attempt to give them even more obscene
profits by exporting death and destruction.

WASHSTATEC018394
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 429 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-0x00
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0872

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amrita Burdick

 

General Comment

Given the current world situation with civilians dying in ever so many places, it makes a lot more sense
to keep arms traffic under the Department of State, where arms sales can be monitored appropriately.

The Commerce Department does not have staff to adequately monitor arms sales, nor does it have a
vested interest in keeping the world sane and peaceful. Unleashing arms sales to anyone (think organized
crime, terrorist groups) would make the US and the world less safe. Human lives are more valuable than
money. It's time to get US policies back in line with international mores and with our common values.

WASHSTATEC018395
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 430 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-q0hl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0873

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Geoff Hamer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It would eliminate the State Departments Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. It would remove licensing requirements for brokers, increasing the risk of
trafficking. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC018396
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 431 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-z4em
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0874

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carl Wallenmeyer

 

General Comment

We need fewer, not more, guns in the world. Please don't make the proposed change that would switch
the regulations of firearms export from the U.S. State Department to the U.S. Commerce Department. I
think this change would ultimately make

the sale of weapons much too easy for the wrong people.

WASHSTATEC018397
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 432 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-ligp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0875

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Beth Lavelle

 

General Comment

I strongly oppose the transfer of gun and ammunition export control from the State Department to the
Commerce Department. The oversight and staff needed to protect the American people from the
shipment of arms and ammo to enemies, corrupt dictators and others intent on harming the American
people is inadequate and inexperienced in the Commerce Department. The transfer would be a true
dereliction of duty on the part of anyone entrusted with the safety and security of America.

WASHSTATEC018398
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 433 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-xbvl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0876

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Madden-Bentle

 

General Comment

Military weapons have no place in public hands. Too many children are threatened and fear from their
lives because of someone who is mentally deficient/challenged. Those who have been bullied are also at
risk of turning their thoughts to murdering another child/adult because of the trauma caused them while
being bullied. Automatic weapons should be stopped from any sales and destroyed once the military has
finished with them.

WASHSTATEC018399
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 434 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-wwb7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0877

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Croitiene ganMoryn

 

General Comment
I oppose this rule change.

With this rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey. The Commerce Department just does not have the
resources to adequately enforce export controls. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you

WASHSTATEC018400
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 435 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-hgex
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0878

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rosalind Andrews

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC018401
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 436 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-z7fw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0879

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara and Jim Dale

 

General Comment

We strongly oppose the change that would place the sales of firearms internationally under the control of
the Department of Commerce rather than the Department of State as has been the law.

Too many dangers exist in this proposal which seems to be based solely on profit motives.

Some of the changes that will cause problems are

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

We see the proliferation of guns anywhere as a threat to security, life and limb. To extend the curse that
our country has come under to others around the world seems profoundly cruel and inhumane.

WASHSTATEC018402
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 437 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-f807
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1
IL, and TI

Comment On: DOS-2017-0046-000 |

International Traffic in Arms Regulations: U.S. Munitions List Categories 1, I, and UI

Document: DOS-2017-0046-0880

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Baratta

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here m the Untted States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).[1]
This transfer of authority would open new floodgates for arms sales internationally, with serious implications
for our national security. HERES THE LOW DOWN: Right now, firearms exports are classified as military.
This is why they are under the regulation of the State Department, and why Congress can block sales of large
batches of firearms to foreign countries.[2] With the rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face far
fewer hurdles to obtaining large caches of American guns and ammunition. The bottom line is that switching
the regulation of firearms exports from the State Department to the Commerce Department would facilitate
firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized
crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible for
anyone with access to a 3D printer, any where, to produce a lethal weapon. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC018403
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 438 of 854

 

As of: November 29, 2018
Tracking No. 1k2-9429-zbpw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0881

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Leslie Wenberg

 

General Comment

Tam extremely concerned about easy access to both guns and ammunition. This makes it simpler for
people in the US. and traffickers overseas. Isis and others buy guns and ammunition here easily. They
then use it in Terrorist Attacks around the world.

WASHSTATEC018404
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 439 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-jr0u
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0882

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joseph Lahm

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018405
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 440 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-12z)0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0883

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: carol Denning

 

General Comment
I oppose the rule change about giving authority to Commerce department. The ban on 3-D printing of

Weapons is essential to the protection of our planet. Also Blue Lantern has been effective; do not stop it
now by transferring to understaffed and alternative mission of Commerce Department.

WASHSTATEC018406
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 441 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-uvob
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0884

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

We do not need to change this rule. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security. It would eliminate the State
Departments Blue Lantern program, in place since 1940, which carries out hundreds of pre-license and
post-shipment inspections and publicly reports on them. It would remove licensing requirements for
brokers, increasing the risk of trafficking It would remove the State Departments block on the 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for how
to 3D print weapons, the State Department successfully charged him with violating arms export laws,
since his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to
produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D printing of
firearms in the U_S. and around the giobe.

WASHSTATEC018407
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 442 of 854

 

As of: November 29, 2018
Tracking No. 1k2-9429-f3hm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0885

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Naomi Peuse

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. This is very bad.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC018408
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 443 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-eyw0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0886

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter Brazitis
Organization: retired

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It would eliminate the State Departments Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. It would remove licensing requirements for brokers, increasing the risk of
trafficking. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe The bottom line is that switching the regulation of firearms exports from the State Department to
the Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards
that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC018409
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 444 of 854

 

As of: November 29, 2018
Tracking No. 1k2-9429-8qew
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0887

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Raymond Zahra

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. Regulation of these exports should remain under
the jurisdiction of the State Department.

WASHSTATEC018410
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 445 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-m44s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0888

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Allie §

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018411
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 446 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-7qox
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0889

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Annie McCombs

 

General Comment

I strenuously oppose this rule change. The Department of State is the proper oversight department for
regulating the sales of arms outside U.S. borders. Reject this policy change.

WASHSTATEC018412
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 447 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-xcqg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0890

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: jim Barber

 

General Comment

Firearms exports are classified as military at this time. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Itis a bad idea brought to you by the NRA, to make the world a more dangerous place than it already is.

WASHSTATEC018413
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 448 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-gy0q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0891

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Hansen

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

WASHSTATEC018414
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 449 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-e90n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0892

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Georgia Locker

 

General Comment

I STRONGLY OPPOSE SWITCHING THE GOVERNING OF ARMS FROM IT'S PRESENT
DEPARTMENT FOR THE FOLLOWING REASONS:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2.1¢ would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3.It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.[7]

WE ALREADY ARE NOT SAFE IN THIS COUNTRY BECAUSE OF LAXITY IN PEOPLE

IMPORTING AND BUYING ARMS EIN THE COUNTRY. WE EXPORT AND MAKE OTHER
COUNTRIES LESS SAFE. WE NEED TIGHTER RESTRICTIONS, NOT LOOSER ONES.

WASHSTATEC018415
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 450 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-4mp8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0893

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Hansen

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

WASHSTATEC018416
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 451 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-9viv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0894

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joseph Lipsey

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S.
Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in

the name of national security, even to countries where there are serious human rights concerns, such as
the Philippines

and Turkey.

The Commerce Department does not have the resources to adequately enforce export controls. Its Bureau
of Industry and

Security does not have staff everywhere. This means that firearms traffickers, organized crime, terrorist
organizations, and

other violent and dangerous agents would face far fewer hurdles to obtaining large caches of American
guns and ammunition.

This is totally unacceptable. We must not implement this nile change.

WASHSTATEC018417
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 452 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-bg6t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0895

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rebecca Hall

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC018418
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 453 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-rz3y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0896

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

This change would serve the gun manufacturers, terrorists and criminal gangs. It would serve NO ONE
else. This is a really dumb idea.

WASHSTATEC018419
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 454 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-w6lg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0897

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hazel Poolos

 

General Comment

T OPPOSE THIS RULE CHANGE THAT WOULD SWITCH THE REGULATIONS OF FIREARMS
EXPORT FROM THE

UNITED STATES STATE DEPARTMENT TO THE UNITED STATE COMMERCE DEPARTMENT.
THE SAFEGUARD OF

THE UNITED STATES IS MY FOCUS. WE AMERICANS' SAPETY US MORE IMPORTANT THAN
PROFIT.

WASHSTATEC018420
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 455 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-y8ps
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0898

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Sharfman

 

General Comment

Your proposed rule change would have the following effects, which are totally unacceptable in a
civilized society:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

WASHSTATEC018421
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 456 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-wojpw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0899

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Letticia Anonymous
Organization: Catholic Charities

 

General Comment

Firearms are dangerous
They kill people
There should be more regulations not Less!

WASHSTATEC018422
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 457 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-xst2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0900

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: The Rev Charles H Hensel

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018423
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 458 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-orrx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0901

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jessica Blagen

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. Don't do it.

WASHSTATEC018424
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 459 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-pth0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0902

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joanna Capitano

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018425
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 460 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-qk30
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0903

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pamela Palencia

 

General Comment

I oppose the rule that would switch the regulations of firearms EXPORT to the US commerce Dept.
YOu might be arming the enemy!!!! Think about it.

WASHSTATEC018426
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 461 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-nu2f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0904

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bob Railey

 

General Comment

Iam registering my strong disapproval of the proposed transfer of oversight for export of firearms from
the Dept. of State to the Dept. of Commerce. The Dept. of State has some interest in minimizing the
amount of weaponry throughout the world. The Dept. of Commerce (especially under the Trump
administration) will have as its only interest maximizing weaponry exported from the USA, without
regard to where the weapons go.

WASHSTATEC018427
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 462 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-uyzy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0905

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julia Stevenson

 

General Comment

I fervently disagree with the idea of switching the regulation of firearms exports from the State
Department to the Commerce Department.

The State Department is the proper entity to handle export licenses of semi-automatic assault weapons
and other powerful firearms.

Transferring this authority to the US Commerce Dept would open new floodgates for arms sales
internationally, with serious implications for our national security.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms, effectively enabling 3D
printing of firearms in the U.S. and around the globe.

Such a move would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

I oppose this rule change.

WASHSTATEC018428
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 463 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-vudh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0906

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Trisha Winn

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018429
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 464 of 854

 

As of: November 29, 2018
Tracking No. 1k2-9429-8wmf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0907

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. You can also copy and paste in other parts of this email,
too, in order to make your case.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC018430
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 465 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-7lhw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0908

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Trun a small farm business and live in a rural area where guns and their use for hunting are common. |
have no problem with such guns and their uses. I have a huge problem with the prevalence of assault
weapons easily obtained in this country by just about anyone. Making it easier to ship guns overseas is
even more horrifying considering how they could be used against this country and the peoples of the
countries to whom we sell them. There should be much more control of guns...not less.

WASHSTATEC018431
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 466 of 854

 

As of: November 29, 2018
Tracking No. 1k2-9429-fmpn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0909

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine O'Neill

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018432
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 467 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-cnvy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0910

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joanne Neale

 

General Comment

I strongly oppose this rule change which favors the interests of gun manufacturers over the safety of
Americans. With the rule change, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC018433
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 468 of 854

 

As of: November 29, 2018
Tracking No. 1k2-9429-t7ws
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-0911

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many groups in importing
countries use semi-automatic rifles in armed conflicts, causing enormous damage. US. troops use rifles
in semi-automatic mode much of the time. Many countries prohibit civilian possession of semi-automatic
rifles and handguns, as well as of any larger caliber firearm. Six U.S. states and several large retail chains
also prohibit retail sale of semi-automatic assault rifles. Many semi-automatic rifles are also easily
converted to fully automatic firearms. Because military-style assault rifles clearly have substantial
military utility, transfer of these firearms to Commerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. That will
limit its ability to comment on related human rights concerns, as it recently did on the Philippines and
Turkey. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy
explicitly noted that this move would violate Congressional intent and effectively eliminate Congress
proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers. Gun
exporters that benefit from these sales should shoulder this cost instead.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. Although Commerce states it will retain
rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking.

The rule would eliminate the State Departments Blue Lantern program for publicly reporting gun and
ammunition exports. It also would move license approval out of the department that compiles the U.S.
Governments information on human rights violations, reducing the ability to deny weapons licenses to
violators. End-use controls also are weakened by eliminating registration of firearms exporters.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-
printing weapons, the State Department successfully charged him with violating arms export laws, since
his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a

WASHSTATEC018434
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 469 of 854

lethal weapon. The Commerce Department is unlikely to make the same argument. The new regulations
effectively condone and enable 3D printing of firearms around the world. By effectively eliminating
many means to detect firearms, background checks on domestic sales and end-use controls on
international exports for such weapons, this change could cause many preventable tragedies.

The Commerce Department does not have resources to enforce export controls, even before the addition
of 10,000 firearms export license applicants as a result of this rule predicted by Commerce. The BISs
enforcement office, with no staff in Latin America, Africa, or many other parts of the world, is not
equipped to take the same level of preventive measures for end-use controls. The State Department has
developed extensive data, expertise and institutional relations to implement the Leahy Law for security
assistance, which can serve as a critical foundation in both pre-license and post-shipment checks to
control and verify end uses and end users. Commerce does not have these resources.

The rule would eliminate Congressional and public awareness of the total amount of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries.

This rule would transfer gun export licensing to an agency whose principle mission is to promote trade.
Firearms are uniquely and pervasively used in criminal violence around the world. Controlling their
export should be handled by the State Department, which is mandated and structured to address the
potential impacts in importing nations on stability, human security, conflict, and human rights.
Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in
those countries. The export of these weapons should be subject to more controls, not less.

WASHSTATEC018435
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 470 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-vlkv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0912

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Levin

 

General Comment

Iam appalled the Nations! Rifle Association wants guns for everyone, all around the world. I believe it is
a terrible mistake to make a rule change which would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the US.
Commerce Department. This is dangerous! We have problems with these weapons in our country. Think
about our national security if weapons made in the U.S are used against us. It is totally

disgusting the NRA wants to change the rules do they can sell weapons around the world to foreigners
can maim and kill people around the worid and come out not our country and kell us. All that matters to
the NRA is selling more guns, not the safety of human beings.

WASHSTATEC018436
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 471 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-2m04
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0913

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brenda Troup

 

General Comment

Do not allow the transfer of gun sales to the commerce dept! There are too many weapons sloshing
about, killing civiliitans and creating chaos. Letting an agency which just wants to sell more and more ts
not in the interest of humanity.

WASHSTATEC018437
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 472 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-hf53
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0914

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sue VanDerzee

 

General Comment

I oppose the rule change that would make arms sales regulated by the Commerce Department rather than
the Department of State, where the responsibility lies now. This seems to me a short-sighted rule change

which would make it easier for people around the world to kill each other, and us. When American safety
is the buzz word in Washington, DC, why would a mile that makes us less safe even be considered?

WASHSTATEC018438
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 473 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-r9n1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0915

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: D S

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018439
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 474 of 854

 

As of: November 29, 2018
Tracking No. 1k2-9429-j045
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0916

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patrick Bosold

 

General Comment
This rule is a really bad idea.
Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

All that, just for the sake of increasing sales volume and profits for U.S. weapons manufacturers?

This is terrible public policy, domestically and internationally. Please drop this proposed rule.

WASHSTATEC018440
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 475 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-gnez
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0917

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marlene Stalter

 

General Comment

Iam opposed to changes that would allow the NRA to export more weapons. The US has more guns and
gun violence than any other country. The NRA will use these

rule changes cynically to increase the already obscene amounts the weapons manufacturers already
make. They are not concerned about the added danger to a world with too much violence and strife as it
is.

WASHSTATEC018441
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 476 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-888b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0918

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sharon Brown

 

General Comment

There is enough gun violence in the US to prevent sales here. Why would we wish this on anyone else?
Please help the world from becoming a more dangerous place and vote against the sale of military grade
weapons to commercial markets. Thank you.

WASHSTATEC018442
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 477 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-zcaw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0919

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Victor Escobar

 

General Comment

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC018443
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 478 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-ljuv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0920

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Leigh Anonymous

 

General Comment

I oppose this rule change which would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The regulation of firearms exports from the State
Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

This rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They're used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you for considering my thoughts to help make our country, and our world, a safer place.

WASHSTATEC018444
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 479 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g9-y2az
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0921

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Changing oversight of gun sales from the State Dept. to the Dept. of Commerce is an underhanded move
to give more profits to gun manufacturers at the expense of the safety and security of everyone,
everywhere. At a time when this administration is decrying the drug wars and the violence in Central
America, this idea is crazy and dangerous to all countries, including the US.

Please do to allow this to happen. Innocent people will suffer, and the standing of our country will be
soiled beyond measure.

WASHSTATEC018445
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 480 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-2s0c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0922

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Heggie

 

General Comment

Moving arms regulations from the State Department to the Commerce Department will serve to
destabilize the world further. With the rule change, Congress would no longer be automatically informed
about sizable weapons sales that it could stop in the name of national security. Firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition. This change will definitely not
"make America safer."

WASHSTATEC018446
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 481 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-wlrp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0923

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

3. Tt would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.[7]

WASHSTATEC018447
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 482 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-cvoe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0924

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Renee Deljon

 

General Comment

I strongly OPPOSE any change that would move the handling of export licenses of serniautomatic assault
weapons and other powerful (.e., MILITARY-GRADE) firearms from the U.S. State Department to the
U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally, with serious NEGATIVE implications for our national security and LIVES around the
world. Goddamn all you mercenary, death and destruction-causing fuckers.

WASHSTATEC018448
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 483 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-qiyve
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0925

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bill Holt

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. We need fewer guns killing people, not more.

WASHSTATEC018449
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 484 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-2q21
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0926

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kim Kaminsky

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

It would also allow the 3D printing of firearms. This is irresponsible and dangerous. I urge you not to
implement this rule change. This is not well thought out and obvious that it is only to benefit the US
manufacturers of fire arms.

Thank you.

WASHSTATEC018450
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 485 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-m7b5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0927

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lesley Boyland

 

General Comment

Tam horrified to hear of a proposal to change the rules on the export licenses of semiautomatic assault
weapons and other powerful firearms from being handled by the U.S. State Department to the US.
Commerce Department.This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

The Commerce Department does not have the resources to adequately enforce export controls. Its Bureau
of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition.

lL understand that firearms exports are classified as military. This is why they are under the regulation of
the State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns.

Please, put our national security first and decline this alarming proposal.

WASHSTATEC018451
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 486 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-y1d5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0928

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Iredale

 

General Comment

It seers wrong to spread the possibility of unregulated firearms, whether within or outside the US.

WASHSTATEC018452
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 487 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942g-abp9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0929

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: richard smith

 

General Comment

Do NOT change the rules by which firearms are sold overseas. It's bad enough America is overrun and
unregulated as far as firearms are concerned, but now weapons manufacturers supported by the NRA
want to export weapons without the rules that the State Dept. requires. This is a moral abomination and
should be rejected forthwith.

WASHSTATEC018453
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 488 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942q-ndxi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0930

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: W. Andrew Stover

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC018454
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 489 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-th0g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-0931

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Arwen Griffith

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. Commerce should not be the primary driver in gun
movement. Safety is much more important.

WASHSTATEC018455
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 490 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-hey2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0932

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Cosgriff

 

General Comment

I oppose this change.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe

WASHSTATEC018456
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 491 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-6ci0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0933

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jane Tuvin

 

General Comment

Dear State Department and International ammunitions experts: this week is a true sarnpling and
indication of the need to pass and enforce laws related to reducing the purchase of guns, ammumnitions
and etc. These weapons are purchased, resold and operated by people, who will use force on anyone and
at anylimem

. We can't have our great country become this war zone. Please stop buying and selling of automated
guns.

WASHSTATEC018457
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 492 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-7txz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0934

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charles Bartoletti

 

General Comment

I strongly object to the sale of assault weapons produced by US gun manufacturers to private citizens
around the world. We need to stop those sales in the US, not propogate them around the world. Have we
lost our collective minds

WASHSTATEC018458
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 493 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-u90y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0935

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Andrea Tennison

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Right now, firearms exports are rightly classified as
military. This is why they are under the regulation of the State Department, and why Congress can block
sales of large batches of firearms to foreign countries. With the rule change, Congress would no longer
be automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey.
This puts the safety of our Nation and our troops abroad at risk.

WASHSTATEC018459
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 494 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-6u0z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0936

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katherine Howard

 

General Comment

I strongly oppose this rule change. Switching the regulation of firearms export from the US State
Department to the US Department of Commerce is a bad idea.

WASHSTATEC018460
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 495 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-whfy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0937

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patrick Reid

 

General Comment

I strongly oppose switching the regulation of firearms exports from the State Department to the
Commerce Department. This misguided change would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep weapons out of the hands of bad actors like organized crime and
terrorist organizations, and further fuel violence that destabilizes countries.

WASHSTATEC018461
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 496 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-muc4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0938

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Samuel Swift

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S.
states, the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic
assault rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because
military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey .[2]
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government 1.e., taxpayers will absorb the cost
of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain

WASHSTATEC018462
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 497 of 854

rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make it easier for unscrupulous dealers to escape attention [3]

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carnes out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators.End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

Samuel R. Swift

Attorney at Law
San Jose, CA

WASHSTATEC018463
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 498 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-ufzl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0939

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rebecca Nimmons

 

General Comment

There is a reason for regulations. People out to make a buck any way they can need to be reigned in. And
the NRA has no conscience. Moving gun sales from the State Dept. to the Commerce Dept. would be
catastrophic to this country and the world. We already sell guns and bombs and bombers to places that
we shouldn't. We do not have the wisdom or compassion to make it easier for everybody to buy guns
wherever they are or whoever they are. We need to limit guns everywhere to make our world safer. Our
country 1s a very dangerous place because no leaders will regulate guns as they should. Are we mere

set an example...take the high road...teach a better way: peace. We'd all be happier and safer. And there's
the Golden Rule. It's a good rule and we should obey it. That would mean lots more control over where
guns are and who uses them for what purpose. Let's act like we are intelligent about this matter and do
the right thing for the common good.

WASHSTATEC018464
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 499 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-zt3x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0940

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Norma Kline

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. These are examples of how the rule change would
make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3.. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

l urge that the proposed rule change be denied and the U.S. Department of State cotinue to regulate the
export of firearms.

Thank you.

WASHSTATEC018465
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 500 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-qy7|
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0941

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Young

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This change would facilitate firearms exports to
oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime and
terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and
causes Mass migration.

WASHSTATEC018466
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 501 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-kedl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0942

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nikita Hulbert

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries. [2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey .[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

WASHSTATEC018467
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 502 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-a8vt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0943

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Browman
Organization: Moms Rising

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018468
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 503 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-prep
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0944

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Bush

 

General Comment

I think it is absurd, bordering on insane, to eliminate State Department Blue Lantern program, to remove
licensing requirements for brokers, and to remove States block on 3D printing of firearms.

WASHSTATEC018469
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 504 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-986q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0945

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Mutascio

 

General Comment

This BENEFITS NO ONE except for gun manufacturers. And potentially HARMS many people. This is
a very bad ruling.

WASHSTATEC018470
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 505 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-sbem
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0946

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steve Aydelott

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018471
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 506 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-3400
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0947

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Bendio

 

General Comment

Iam opposed to the rule change for international traffic in arms. There is no reason to change this rule,
other than to increase sales of firearms. Please don't change the rule

WASHSTATEC018472
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 507 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-zv6g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0948

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kevin Crupi

 

General Comment

I oppose this proposed rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business). This transfer of authority would open new floodgates for arms sales internationally,
with serious implications for our national security.

In fact, the Commerce Department just does not have the resources to adequately enforce export controls.
Its Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

Additionally, switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration. All these represent threats to US.
national security.

Lurge you to oppose this proposed rule change.

WASHSTATEC018473
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 508 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-brkr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0949

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Trisha tenBroeke

 

General Comment

As a citizen concerned with our nation's security, | oppose this rule change that would switch the
regulations of firearms export from the U.S. State Department to the U.S. Commerce Department. I have
deep concerns about the effect this rule change would cause. Specifically, I have many concerns,
including that: it would eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It
would remove licensing requirements for brokers, increasing the risk of trafficking. It would remove the
State Departments block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson
posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to
a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively
enabling 3D printing of firearms in the U.S. and around the globe.

Again, I strongly oppose this rule change. Thank you.

WASHSTATEC018474
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 509 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-k20d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0950

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose changing the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would make it easier for guns to end up in the hands of those outside of the law like organized crime and
terrorist organizations and enemy regimes. It would further fuel violence that destabilizes countries and
causes mass migration.

Selling guns outside of the US is NOT business as usual and must be monitored by expertise of the State
Dept, not the Commerce Department.

WASHSTATEC018475
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 510 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-kbmu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0951

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Billy Angus

 

General Comment

Get nid of the NRA]!
They're nothing but a terrorist organization, plain and simple!!

WASHSTATEC018476
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 511 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-3r6y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0952

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter Mattison

 

General Comment

I oppose this rule change that would switch regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms are dangerous, and are used in to kill people
around the world daily through organized crime, political violence, and terrorism. They should be subject
to more controls, not fewer! Their trade and cormmerce should remain under the auspices of national
security, not commerce.

WASHSTATEC018477
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 512 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-4e1x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0953

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maureen Clarke

 

General Comment

I oppose this rule change. Enough is enough! The world does not need more guns!

WASHSTATEC018478
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 513 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-f8as
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0954

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Geri Collecchia

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018479
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 514 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-uu26
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0955

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Kwiatkowski

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. I believe it would jepotdize our natuonal security.

WASHSTATEC018480
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 515 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-b238
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0956

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Roger Wess

 

General Comment

The Department of State needs to control the sale of arms out of this country, not the Department of
Commerce.

WASHSTATEC018481
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 516 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-rw4w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0957

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erica Stanojevic

 

General Comment

How about we don't loosen restrictions on firearms.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25,
2017,

[5] The Trump administration proposes making gun exports easier. Heres how to submit your public
comment on this dangerous proposal, Violence Policy Center.

[6] Ibid., Violence Policy Center.

[7] "U.S. requires group to remove 3-D gun instructions from its website," CNN.com, May 13, 2013.

WASHSTATEC018482
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 517 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-stz0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0958

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

In regard to human life and the safety of our country we need to keep the sale of all assault weapons and
all firearms under the U.S. State Department and not allow it to be transferred to the U.S. Commerece
Department.

WASHSTATEC018483
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 518 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-b8uy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0959

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Henry Lewis

 

General Comment

As an American teacher and someone who cares deeply about ending random violence and human rights
abuses around the world, I firmly OPPOSE the rule change that would move the handling of export
licenses for semiautomatic assault weapons and other powerful firearms from the U.S. State Department
to the U.S. Commerce Department. Personally, I don't trust American weapons manufacturers to be
ethical when it comes to such foreign sales. In addition, the Commerce Department isn't structure to
handle proper oversight of such sales.

Making it easier for weapons manufacturers to sell their wares without the oversight of the US Congress
is insanity and flies in the face of everything the Trump administration says about trying to keep the
Homeland safe from foreign terror and gang threats. Investigations have shown that many of the weapons
used in drug and terror related crimes in Latin America (where I'm currently living and teaching) already
originate in the USA. Taking away Congress's and the US State Department's oversight of large sales of
semi-automatic weapons will only increase the violence in countries where human rights abuses are now
common place. This, in turn, will cause more refugees to flee violence-plagued countries and attempt to
cross into the USA illegally.

Isn't anyone in Washington, D. C. these days able to use critical thinking skills and connect the dots. The
violence always makes it's way back to (and inside) America's borders.

Turge you to reject this rule change!

WASHSTATEC018484
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 519 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-sede
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0960

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

This seems like a dangerous threat to our national security. | am against changes to this regulation.

WASHSTATEC018485
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 520 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-f0am
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0961

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dorothy Stegman

 

General Comment

I oppose this rule change which would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018486
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 521 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-s6bp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0962

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: william gorenfeld

 

General Comment

More guns world wide = more violence.

WASHSTATEC018487
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 522 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-9zy6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0963

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Armstrong-Magwood

 

General Comment

HERES THE LOW DOWN: Right now, firearms exports are classified as military. This is why they are
under the regulation of the State Department, and why Congress can block sales of large batches of
firearms to foreign countries.[2] With the rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC018488
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 523 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-jwh2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0964

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy R Bogen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018489
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 524 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-3fmn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0965

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laurie Funaroff

 

General Comment

Urgent. Do not switch firearms from control by state department to control by commerce dept.

This will promote more violence, destabilizing more governments and forcing more migration.

WASHSTATEC018490
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 525 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-vq46
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0966

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rebecca Chase-Chen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018491
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 526 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-dbqy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0967

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nicholas S$ Costa

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018492
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 527 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-piut
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0968

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kristy Johnson

 

General Comment

This is absolutely absurd. Let's let the firearms manufacturers export guns so that they could possibly be
used against our own citizens and soldiers. Tell the NRA NO, not only NO but HELL NO!

WASHSTATEC018493
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 528 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-lzf6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0969

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cheryl Farmer MD

 

General Comment

Friends, | write in OPPOSITION to a rules change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the US.
Commerce Department. This transfer of authority would facilitate vastly increased sales of arms
internationally, with serious implications for our national security. Such a policy could lead to an
unfortunate future situation where our own combat troops face troublemakers armed with American
made weaponry. This would be an unacceptable outcome! Please maintain the status quo on this issue, as
current regulations have been effective for decades.

WASHSTATEC018494
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 529 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-6cb5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0970

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robin Walden

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less! It is unthinkable that the US would be considering promoting the sale of assault weapons world-
wide.

WASHSTATEC018495
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 530 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-cb82
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0971

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Faigle

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The following reasons highlight why the change should
not occur:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC018496
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 531 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-9ftf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0972

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Koster

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018497
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 532 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-yudu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0973

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Olga Abella

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018498
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 533 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-2swv
Comments Due: July 09, 2018

 

 

 

 

Doeket: DOS-20 17-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories [, 1,
and UI

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L LL and UI

Document: DOS-2017-0046-0974
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Hubbard-Reeves

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State Department to
the U.S. Commerce Department.

Rieht now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries [2] With the mle
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop im
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaintng weapons, and further fuel violence that destabilizes
countries and causes mass migration.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
larec caches of American guns and ammunition.

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would climate the State Departments Blue Lantern program, im place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. lt would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anvwhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

For multiple reasons, this rule change is not in the interests of the American people and I am in opposition to the
change.

WASHSTATEC018499
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 534 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-mwu5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0975

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Carroll

 

General Comment

I oppose the transfer of authority over the sales of guns from the State Department to the Commerce
Department. Guns involve many factors that put them out of the realm of simple commerce.

WASHSTATEC018500
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 535 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-17n9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0976

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Howard

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change to move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).
This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security.

At present, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security. Weapons sales even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles in obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program (in place since 1940), which carries
out hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting

WASHSTATEC018501
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 536 of 854

made it possible for anyone with access to a 3D printer, anywhere in the world, to produce a lethal
weapon. The rule switch would remove this block, effectively enabling 3D printing of firearms in the
U.S. and around the globe.

The motto is Make America Great Again our new motto should be KEEP AMERICA SAFE.

Dont allow this transfer occur.

WASHSTATEC018502
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 537 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-77q2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0977

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jonathan Weinstock

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department, as it would:

- eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

~ remove licensing requirements for brokers, increasing the risk of trafficking.

- remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone
with access to a 3D printer, anywhere, to produce a lethal weapon. The nile switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

All of this would create a more dangerous society and world.

Thanks very much,
Jonathan

WASHSTATEC018503
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 538 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-yfow
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0978

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul Kivel
Organization: SURJ--Showing Up for Racial Justice

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018504
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 539 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-en7k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0979

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter Reynolds

 

General Comment

I oppose the rules change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce Department.
This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

This rules change benefits the NRA, not American National Security! I oppose it.

WASHSTATEC018505
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 540 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-yk7e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0980

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mike Andrewjeski
Organization: self

 

General Comment
No No No No!

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC018506
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 541 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-n8n6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-0981

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC018507
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 542 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-14rt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0982

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Haines

 

General Comment

Please maintain control of Arms and weapons sales through the State Dept. Weapon sales need to be
monitored and kept under tight control. Thank you

WASHSTATEC018508
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 543 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-htnr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0983

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diana Truax

 

General Comment

I oppose the rule change that would switch the regulation of firearm exports from the US State
Department to the US Commerce Department. Doing this could encourage the sale of large caches of
weapons to foreign governments and organizations further endangering the US citizens.

WASHSTATEC018509
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 544 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-twuy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0984

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lari Tiller Howell

 

General Comment

T understand that the NRA is pushing for a rule change that would move the handling of export licenses
of semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused
on safeguarding our nation) to the U.S. Commerce Department (focused on promoting American
business).[1] This transfer of authority would open new floodgates for arms sales internationally, with
serious implications for our national security.

I fear that this would be the undoing of civilizing as we know it. At this point in history, with record
unrest, human migration and displacement, adding more arms is disaster to the common man.
Governments cannot win, peace cannot win, humanity cannot win. Changing the overseeing cabinet
depart from the State to the Commerce department can only be for the purpose of selling death.

All it will do is control population growth. ZPG

WASHSTATEC018510
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 545 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-w5q1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0985

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Varnum

 

General Comment

Jurisdiction over U.S. gun exports should be kept within the U.S. Department of State, and NOT
transferred to the Department of Commerce.

WASHSTATECO018511
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 546 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-kz9a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0986

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018512
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 547 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-izeh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0987

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dori Goldman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018513
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 548 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-tbjt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0988

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laurie Price

 

General Comment

No way!! This is the last thing we need. Please, no more.

WASHSTATEC018514
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 549 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-q0lg¢g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0989

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christopher Ivancevic

 

General Comment

This is an ABSOLUTE HORRIBLE IDEA! Just insane. This idea that one bullet for one pull of the
trigger is somehow not worthy of maximum oversight is just natve at the least, and a complete disregard
for human life at the worst. The state department must continue to safeguard our nation and oversee all
firearm sales. This attempt to switch it to the Commerce Department is nothing more than a reckless
money grab at the risk of human lives.

WASHSTATEC018515
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 550 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-7mf4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0990

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judith Anonymous

 

General Comment

I strongly oppose the proposed rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department.

WASHSTATEC018516
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 551 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-iqm3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0991

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donald Rumph

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

I also believe that the United states has showered more than enough grief on citizens of the world

through the excess gifting and sale of military weapons, including firearms but not forgetting shoulder
fired rockets, Abrams tanks, F-35 fighters, and the list goes on. WE need to get in the peace business.

WASHSTATEC018517
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 552 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-4luz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0992

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Wood

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC018518
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 553 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-aohj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0993

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Hepfer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. it would allow more arms to enter the U.S., which would
cause more shootings due to the availability.

WASHSTATEC018519
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 554 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-c4i7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0994

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandra Woodall
Organization: Lady Freethinker

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC018520
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 555 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-vetv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0995

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pamela LaRue

 

General Comment

Our national security comes first. Please keep control of arms sales abroad under control of the State
Department.

WASHSTATEC018521
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 556 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-2kdm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0996

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Vaughan Greene

 

General Comment

Don't make tt easier to export firearms. They usually end up with the wrong people anyway.
ENOUGH with guns everywhere.

WASHSTATEC018522
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 557 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-y los
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0997

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hildy Feen

 

General Comment

I strongly oppose the rule change that would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department (focused on safeguarding
our nation) to the U.S. Commerce Department (focused on promoting American business). This transfer
of authority would open new floodgates for arms sales internationally, with serious implications for our
national security. Below are more reasons why the proposed rule change should not be approved:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

It would impact our national security by facilitating firearms exports to oppressive regimes, removing
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fueling violence that destabilizes countries and causes mass migration.
The world needs less firearms, not more.

Humanity needs less killing, not more.

WASHSTATEC018523
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 558 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-hdv5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0998

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Dishman

 

General Comment

Dear Sir:

I strongely oppose the proposal to switch the regulation of firearms from the U.S. State Department to the
U.S. Department of Commerce. Switching the regulation of firearms exports from the State Department
to the Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards
that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place:It would eliminate the State
Departments Blue Lantern program, in place since 1940, which carries out hundreds of pre-license and
post-shipment inspections and publicly reports on them. It would also remove licensing requirements for
brokers, increasing the risk of trafficking. Additionally it would remove the State Departments block on
the 3D printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions
for how to 3D print weapons, the State Department successfully charged him with violating arms export
laws, since his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to
produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D printing of
firearms in the U.S. and around the globe.

In summary, firearms are dangerous. They are used to kill people every day around the world in acts of

organized crime, political violence, terrorism, and human rights violations. They should be subject to
more controls, not less!

WASHSTATEC018524
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 559 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-kvrj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0999

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The US State Department is better equipped to keep in
mind the security of the USA.

WASHSTATEC018525
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 560 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-u8z3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1000

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rose Aranita

 

General Comment

The proposed changes to regulating international weapons sales opens the door to increased violence in
other countries where human rights are at risk, strengthening of local gangs having access to more
dangerous weapons, endangers fragile democracies threatened by tyrannical groups, and increases
dangers to civil peace and families. For these reasons, | oppose the shifting of weapons deals to the
Commerce Department. The globe and local citizens would be in danger of losing harmonious
governance and peace in our families across the world.

WASHSTATEC018526
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 561 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-9coz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1001

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Allan Campbell

 

General Comment

I oppose this rule because it would allow more firearms. Because the regulations should not be changed
to the Commerce department.

WASHSTATEC018527
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 562 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-tm3v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1002

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Thompsson

 

General Comment

Shifting management of international trade in arms from the state department to commerce is NOT a
good idea at all. The commerce platform will shift the focus from common sense safety to selling as
many guns as possible. Do not do it. RSTHOMPSON MD

WASHSTATEC018528
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 563 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-4rbr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1003

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Craft

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018529
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 564 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-4]0x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1004

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: C. Warren Pope

 

General Comment

This relaxation in export rules for firearms is ridiculous and must be defeated. More guns means more
death and more murders. Don't we have enough trouble in the US?

WASHSTATEC018530
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 565 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-zl4v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1005

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lester Stano

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department It would eliminate the State Departments Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe

WASHSTATEC018531
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 566 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-z8t2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1006

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018532
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 567 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-5074
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1007

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: PJ Lents

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018533
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 568 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-9ad4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1008

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Clara Salloom

 

General Comment
I oppose this rule change that would switch the regulation of firearms export from the State Department

to the Commerce Department. This change would have serious implications for our national security.
Firearms export regulations should continue to be the responsibility of the State Department.

WASHSTATEC018534
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 569 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-kjla
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1009

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christina Duck

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It's an absolute outrage that this is even happening. We
will just be arming more terrorists with weapons. Don't let this happen!

WASHSTATEC018535
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 570 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-z81z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1010

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Franco Ferrer-San Miguel

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018536
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 571 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-fa83
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-2017-0046-1011

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: David Sherman

 

General Comment

I oppose this rule change that would switch the regulation of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

This rule change would make the world a far more dangerous place:

* Tt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

* Tt would remove licensing requirements for brokers, increasing the risk of trafficking.

* Tt would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC018537
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 572 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-oo07t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1012

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Arthur Burzykowski

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018538
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 573 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-ifm2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1013

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: L. Adams

 

General Comment

Tam against changing the regulatory oversight for arms sales to the commerce department. We do not
need to be shipping weapons overseas to people like Duterte & Erdogan.

WASHSTATEC018539
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 574 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-e9bv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1014

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Terri Coppersmith

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign
countries. With the rule change, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Please do not change the rules that help make our country and our world a safer place.

WASHSTATEC018540
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 575 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-hav3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1015

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine Zarate

 

General Comment

I oppose this rule change.

WASHSTATEC018541
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 576 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-nOzn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1016

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC018542
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 577 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-439q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1017

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nanette griesi

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018543
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 578 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-yp3l
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1018

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jody Benson

 

General Comment

As a gun owner, former hunter, and former ARCAO (Korea: Camp Henry, Camp Humphries, Camp
Casey 71/72 when these bases were primitive), | oppose the rule change that would switch the
regulations of firearms export from the U.S. State Department to the U.S. Commerce Department. I do
not want weapons in the hands of terrorists and criminals in other countries that can be used, not only
against their own people, but against Americans abroad.

Ive travelled the world and been in many conflict zones, including Afghanistan. The lawlessness of these
areas is exacerbated by the fact that everybody owns a weapon. Small arms and light weapons are the
preferred weapon of these small-time bullies, drug dealers, and cartels, as well as big-time terrorists like
ISIS, al-Qaeda, al-Shabaab, Boko Haram.

Making light weapons (the definition includes: revolvers and self-loading pistols, rifles and carbines,
assault rifles, sub-machine guns and light machine guns) available as a commodity anybody can order
without any restrictions over the internet, makes it easy for small arms dealers to buy and resell these
weapons, the favorites of terrorists, criminals, and drug dealers. We dont want American criminals to
have these weapons. Lets not loose them on innocent civilians around the world. Say no to any loosing of
any restrictions of exporting weapons. Dont be tone deaf to American values. Americans dont want more
foreign threats, any more than we want more communities disrupted by gun violence. Make it harder for
these terrorists to get guns, not easier. Keep cheap guns out of the hands of these bullies. Keep American
government workers, international corporate workers, and tourists safe from criminals. People over
profit.

WASHSTATEC018544
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 579 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-181p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1019

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: susan dickerson

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WE NEED TO BAN ALL SEML AUTOMATIC WEAPONS, BUMP STOCKS AND ASSAULT
RIFLES/GUNS AND BUY BACK ALL OF THESE WEAPONS OF WAR.

Our country is being destroyed by guns. For the lives of the people, please do not pass this rule change.

WASHSTATEC018545
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 580 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-mmpd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1020

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Suzanne Saul

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018546
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 581 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-sv65
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1021

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Roberts

 

General Comment

Recently proposed, suggestion is a tragedy to humankind- expanding USAs reputation as merchant of
death to civilians. Bad enough America is already known for it in military weapons.

Gun manufactures, NRA and others are pushing hard for a rule change that would move the handling of
export licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State
Department (focused on safeguarding our nation) to the U.S. Commerce Department (focused on
promoting American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

Everything coming out of this administration- coal to soybeans, to auto parts, to steel is labeled national
security when true be told its corporate socialism and another white collar federally funded jobs program.

Export of weapons (all types, make, model, purpose) need to remain with State department not
commerce.

WASHSTATEC018547
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 582 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-pm im
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1022

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Keiser

 

General Comment
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Please take action to help make America and the world a safer place.

WASHSTATEC018548
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 583 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-ieu7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1023

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change. It is unnecessary and not smart. Good for criminals only. Is this what we want
to encourage unlimited bad guys with unlimited weapons with unlimited power? Some rules were not
meant to be changed. It takes wisdom to know that. It takes conscience to act upon it and stand up for
what is correct.

WASHSTATEC018549
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 584 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-lysr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1024

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marissa Anonymous

 

General Comment

I oppose this change that would switch the regulation of firearms export from the US State Dept to the
Us Commerce Dept.

As aconservative, | am not against domestic gun sales, but Lam against terrorism, and I feel strongly that
national protection is more important than a few bucks of profit. We cannot let gun sales happen to
foreign countries without tight regulation, and the US Commerce dept simply does not have the resources
to adequately police foreign gun sales.

WASHSTATEC018550
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 585 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-zzkg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1025

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Briggs

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This transfer of authority would open new floodgates for
arms sales internationally, with serious implications for our national security. With the rule change,
Congress would no longer be automatically informed about sizable weapons sales that it could stop in the
name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey. Firearms traffickers, organized crime, terrorist organizations, and other violent
and dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition.

This rule would also remove the State Departments block on the 3D printing of firearms, made it possible

for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC018551
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 586 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-68pz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1026

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rinya Frisbie

 

General Comment

Tam strongly opposed to the proposed rule change that would transfer the oversight of non-military
firearms exports from the State Department to the Commerce Department. The proposed rule is
supported by the NRA and the only purpose is to increase the profits for the US gun industry--one that
loosing support in the USA. The only entity that is requesting this change is the gun lobby and it expects
this change will increase firearms exports by 20%. This will put more guns in the hands of terrorists
around the world. It is even more dangerous because it moves supervision and oversize to an agency that
prioritizes business over national security. The U.S. Congress would also lose its ability to oversee
commercial weapons sales of $1 million or more; this makes no sense. This seems like one more attempt
to legitimize semiautomatic assault rifles as civilian products when these battlefield weapons have killed
too many civilians already. Please do not approve this blatant corporate giveaway. The world does not
need more instruments of mass killing--only the gun lobby would think this is a good idea. We the people
are watching as you make these decisions. Please make them wisely as you will be accountable.

WASHSTATEC018552
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 587 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-29zh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1027

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Hamm

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018553
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 588 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-zte9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1028

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Teresa Freedman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms are dangerous. They are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. They should be subject to more controls, not less!

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC018554
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 589 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-480e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1029

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Frank Hannwacker

 

General Comment

I oppose this rule change that would switch the regulations of firearms exports from the U.S State Dept.
to the U.S Commerce Dept.

WASHSTATEC018555
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 590 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-ojz4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1030

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC018556
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 591 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-zn53
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1031

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Megan Condit-Chadwick

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. Congress needs oversight of arms sales in order to
ensure that the U.S. is not arming countries with human rights violations and those that may threaten our
national security. The ban on 3D printing of weapons also needs to stay in place. Thank you.

WASHSTATEC018557
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 592 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-9918
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1032

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Natalie Blasco

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Iam opposed to this change.

WASHSTATEC018558
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 593 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-ezaa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1033

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Catherine

 

General Comment
To Whom It May Concern:

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The proposed rule change would make the world a far more dangerous place for the following reasons:

L. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearrns. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Thank you for your considerations.

Sincerely,

WASHSTATEC018559
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 594 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-bmgi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1034

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margie Wagner

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department. We don't need to arm the world; we already have enough
problems with firearms and gun violence in our own country. How can we be assured that guns will be in
the hands of those in the right rather than our enemies? Have we learned nothing from past mistakes with
firearms? Thank you.

WASHSTATEC018560
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 595 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-6gty
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1035

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: nancy august

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Here are a few of the reasons why:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC018561
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 596 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-qq7g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1036

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Here are details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe [7]

It would totally nullify the ability of the US to keep from arming dangerous foreign nationals, thereby
making attacks on US soil far more likely.

This stupid idea to enrich the already rch arrs dealers boggles the imagination!

WASHSTATEC018562
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 597 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-gwya
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1037

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joyce D

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department

would

facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and

terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and
causes mass migration.

WASHSTATEC018563
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 598 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-8g11
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1038

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. It is unwise to increase access to these weapons
domestically or internationally. I very much oppose this rule change as it would do much more harm than
good.

WASHSTATEC018564
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 599 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-mthb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1039

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: winn wilson

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC018565
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 600 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-gmo2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1040

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jairo Angulo

 

General Comment

The Founding Fathers never intended for the average citizen to have semi-automatic and fully automatic
guns.

WASHSTATEC018566
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 601 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-vmpg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1041

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sue Summerfield

 

General Comment

We do not need semiautomatic guns in the hands of everyone! There are already too many guns in the
hands of irresponsible individuals. Stop the nonsense! Think Compassion!

WASHSTATEC018567
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 602 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-sr6h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1042

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jessica Johmston-Walsh

 

General Comment

Tam totally opposed to changing regulations of gun sale/exports from the U.S State Dept. to the U.S.
Commerce Dept. It would be against security for our country!

WASHSTATEC018568
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 603 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-kgos
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1043

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pat Dingleberry

 

General Comment

I think moving control of international firearms sales from the State Dept. to the Dept. of Commerce
would be a huge mistake,

especially because Congress would be out of the loop and this could have serious complications for the
international

community.

WASHSTATEC018569
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 604 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-qrzu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1044

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joyce Sanseverino

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Y

WASHSTATEC018570
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 605 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-k082
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1045

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lucy Sommer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

For God's sake, don't do this. [tis a disaster in the making.

WASHSTATEC018571
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 606 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-myt8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1046

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Karen Bates

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC018572
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 607 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-50qh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1047

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Quinlan

 

General Comment

I strenuously oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

WASHSTATEC018573
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 608 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-6wri
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1048

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: laura harness

 

General Comment

Please keep arms regulations under the DOS

to keep the world a safer place. Unregulated arms sales will increase violence in the world therefore
increasing immigrants seeking asylum, such as those from central America. The commerce dept is
focused on profit and isn't the appropriate organization to regulate arms sales.

WASHSTATEC018574
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 609 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-w75y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1049

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pat Annoni

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

L STRONGLY oppose this rule change that would switch the regulations of firearms export from the ULS.
State Department to the U.S. Commerce Department.

WASHSTATEC018575
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 610 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-vnpw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1050

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kerry Krebill

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

Other very scary aspects of this change are:

- It would eliminate the State Departments Blue Lantern program, which carries out hundreds of pre-
license and post-shipment inspections and publicly reports on them.

- It would remove licensing requirements for brokers, increasing the risk of trafficking.

- It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe. This
alone is REALLY terrifying.

WASHSTATEC018576
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 611 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-timr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1051

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ben Indig

 

General Comment

Tam writing in opposition to a proposed rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).
This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security.

Please do not make the primary focus of international arms sales into an effort to increase American
exports of firearms to help American businesses. The primary issue here is and should remain the
military consequences of such export sales. As such, the State Department should continue to be in
charge of such export licences.

WASHSTATEC018577
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 612 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-cpitb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1052

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Dewey

 

General Comment

I oppose switching the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department.

WASHSTATEC018578
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 613 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-25)5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1053

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joseph Barboza

 

General Comment

I oppose this proposed rule change... the Commerce Department absolutely should not be regulating
international arms sales, period. That is the worst idea to come out of the administration.

WASHSTATEC018579
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 614 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-3yf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1054

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Connors-Keith

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S.

Commerce Department. With the rule change, Congress would no longer be automatically informed
about sizable weapons

sales that it could stop in the name of national security, even to countries where there are serious human
rights concerns.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau

of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist

organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American

guns and ammunition.

WASHSTATEC018580
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 615 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-5eym
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1055

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: p perry

 

General Comment

Guns are not the answer to our ills. Please think twice before doing this.

WASHSTATEC018581
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 616 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-myi3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1056

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Janet Smarr

 

General Comment

I strongly oppose the transfer of licensing semiautomatic and other high-powered weapons exports from
the U.S. State Department, which is focused on safeguarding our nation, to the U.S. Commerce
Department, which is focused on promoting American sales. This would obviously greatly increase the
unregulated sale of dangerous weapons to organized crime, tyrannical regimes, and terrorist
organizations, making us all less safe. These gun sales would increase the violence that is causing mass
migrations and the problems that entails for countries (here or in Europe) that are confronted with large
numbers of refugees fleeing violence. Firearms are quite rightly categorized as military, and their export
needs to be carefully restrained, not encouraged. Gun companies will profit; everyone else will be
seriously harmed.

The proposed transfer would eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It
would remove licensing requirements for brokers, increasing the risk of trafficking to criminal and
terrorist purchasers. The Commerce Department does not have the means to check on and enforce
regulations on the sale of weapons all over the globe. There will be a free-for-all of arms sales to the
people and groups most dangerous to global peace and stability.

Furthermore, the proposed transfer would remove the State Departments block on the 3D printing of
firearms. Once instructions for how to 3D print weapons were posted online, the State Department
successfully charged the person posting that with violating arms export laws, since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.
The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and
around the globe. More lethal weapons in the wrong hands mean more deaths of good and innocent folk.
The proposed transfer of weapon exports from the State Department to the Commerce Department is
totally irresponsible and extremely dangerous to the safety of everyone. I strongly urge you to oppose
this proposed change.

WASHSTATEC018582
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 617 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-goxr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1057

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: J Robuck

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018583
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 618 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-bu84
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1058

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christina Sullivan

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018584
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 619 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-gifo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1059

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Georgia Shankel

 

General Comment

People in my family have dies from gunshot wounds. People are murdered everyday in the City of
Chicago. I hear gunshots at mght after | go to bed or while I'm watching TV. This has to stop.

WASHSTATEC018585
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 620 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-w91v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1060

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joseph Lawson

 

General Comment

The regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration. It must not happen!

WASHSTATEC018586
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 621 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-st71
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1061

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lauren vreeland long

 

General Comment

Firearms exports must stay within the state dept and not the commerce dept where it will not have
oversight.

WASHSTATEC018587
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 622 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-7¢5f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1062

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Zimmermann

 

General Comment

I write regarding the pending plan to witch the regulation of firearms exports from the State Department
to the Commerce Department

This is a bad idea that would facilitate firearrns exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

This rule change would make the world a far more dangerous place for several reasons. First, it would
eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them. Secondly it would remove
licensing requirements for brokers, increasing the nsk of trafficking. Third, it would remove the State
Departments block on the 3D printing of firearms.

When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons,
the State Department successfully charged him with violating arms export laws, since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.
The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and
around the globe. That cannot be good.

Please do not allow the regulation of firearms exports to be taken away from the State Department, such

a move would be enormously irresponsible and damaging to the safety of these United States. Thank
you.

WASHSTATEC018588
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 623 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-xo7x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1063

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: A Patterson

 

General Comment

I oppose the rule change switching the regulation of firearms exports from the State Department to the
Commerce Department. That rule change would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.
Please do NOT change it.

WASHSTATEC018589
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 624 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942r-cxuo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1064

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Soares
Organization: none

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe [7]
HERES THE LOW DOWN: Right now, firearms exports are classified as military. This is why they are
under the regulation of the State Department, and why Congress can block sales of large batches of
firearms to foreign countries.[2] With the rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are serious human rights concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC018590
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 625 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-1z2d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1065

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kae Bender

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The U.S. State Department focuses on safeguarding our
nation whereas the U.S. Commerce Department focuses on promoting American busimess. Clearly the
concern of firearms in the wrong hands is of fundamental concern to the State Department, whereas the
Commerce Department would only want to sell more arms abroa. We must insist that the security of our
nation take precedence over the profits of some arms providers.

Firearms exports are rightly classified as military" and blocking sales of large batches of firearms to
foreign countries is a reasonable control to prevent the unleashing of weapons into the hands of those
who could cause serious harm to human rights, international relations, or even our own national security.
Further, commercial export of large caches of American guns and ammunition could make it too easy for
firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents to
obtain enough weapons to wreak havoc around the world. These are serious concerns.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. Exporting firearms should be subject to
more controls, not less! The Commerce Dept. is NOT ready or able to maintain the stringent controls and
oversight that is needed to keep weapons trade restricted enough to handle export licensing, shipment
inspections, and other appropriate restrictions on the types, quantities, and categories of firearms exports.

WASHSTATEC018591
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 626 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-si87
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1066

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Olivier

 

General Comment

I reject changing from state dept to commerce department regulation of international gun sales.
Everything we do destabilizes the world with violence.it is unconscionable to sell more weapons.
Sincerely Carol Olivier

WASHSTATEC018592
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 627 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-ulio
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1067

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steven Boss

 

General Comment

Don't allow the NRA to dictate what is best for our national interests with this new proposed rule. It will
only make the world less safe in the end. So please reject this rule.

WASHSTATEC018593
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 628 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-do6t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1068

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Connie Marquez

 

General Comment

We need more controls over guns and weapons, and fewer of them.

WASHSTATEC018594
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 629 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-khev
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1069

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Faye Soares

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe [7]

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey [3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC018595
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 630 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-ni6g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1070

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marvellen Redish

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018596
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 631 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-s5bi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1071

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cathleen Scharosch

 

General Comment
No sale of firearms to foreign countries!!
No change of firearm management from US State Dept to US Commerce Dept! !

There is no common sense in making any of these changes.

WASHSTATEC018597
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 632 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-9alx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1072

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bree M

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey. The
Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau
of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition.

The proposed rule would eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them.
The risk of trafficking would increase because there would no longer be licensing requirements for
brokers.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

This rule would create more unnecessary chaos and violence.

Keep more controls on guns, not less!

WASHSTATEC018598
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 633 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-8z8n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1073

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Kissane

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. This transfer of authority would open new
floodgates for arms sales internationally, with serious implications for our national security. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could
stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration. The rule change would
make the world a far more dangerous place.

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC018599
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 634 of 854

All of these changes will make the world more dangerous and our country less secure. Please do not
enact this rule change.

WASHSTATEC018600
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 635 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-t0w7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1074

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: donnasue jacobi

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. those guns will only be used against USA citizens -- try
to get a handle on safety.

WASHSTATEC018601
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 636 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-fvyj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1075

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Betty Kissilove

 

General Comment

I very strongly oppose this rule change that would switch the regulations of firearms export from the US.
State Department to the U.S. Commerce Department. This transfer of authority would open new
floodgates for arms sales internationally, with very serious implications for our national security.

WASHSTATEC018602
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 637 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-18g5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1076

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Dingman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The bottom line is that switching the regulation of
firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration. Please keep the regulations of firearm export under the responsibility of the
U.S. State Department.

WASHSTATEC018603
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 638 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-s53s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1077

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Andrew Aguiar

 

General Comment

We dont need more commerce involving the gun trade!

WASHSTATEC018604
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 639 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-s9uc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1078

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Francis Fedoroff

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Guns are weapons not commodities. Gun sales require
special oversight.

WASHSTATEC018605
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 640 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-cjj8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1079

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Yeomans

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less! Guns have only one use and that is to lall.

WASHSTATEC018606
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 641 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-3tni
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1080

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Edward Esler

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Right now, firearms exports are classified as military.
This is why they are under the regulation of the State Department, and why Congress can block sales of
large batches of firearms to foreign countries.[2] With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey. I
oppose any rule change here.

WASHSTATEC018607
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 642 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-2yct
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1081

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Maynard

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC018608
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 643 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-gp37
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1082

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: robert keenan

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe

WASHSTATEC018609
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 644 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-perh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1083

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Smaluk-Nix

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018610
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 645 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-Ix33
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1084

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bart Ryan

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere.

This means that firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition.

It would remove the State Departments block on the 3D printing of firearms.

When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons,
the State Department successfully charged him with violating arms export laws, since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.
The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and
around the globe.

Also...
More guns against America is more guns against America, no matter how thinly or big you slice it for

Republicans or for Democrats. Even the Trump administration should realize how destructive and
dangerous this really is.

WASHSTATEC018611
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 646 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-4h0s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1085

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kim Myers

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. How many more people have to be gunned down in
the world or will it take the murder of someone in your family for it to finally hit home! I am trying to
raise my 7 and 8 year old granddaughters, and if | could move to any other country to escape what is
happening to America, I surely would. 1 do not want to raise them where going to school has become
deadly. I am embarrassed to be an American. Itis only about the money anymore.

WASHSTATEC018612
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 647 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-zfry
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1086

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rene Maas

 

General Comment

Hi I am a regular working mom whose kids are grown - so I don't worry about them in school now.
However, if the State Department gives up control of gun and ammunition sales around the world, there
is a terrible tragedy waiting to happen in another country with guns from the US. The State Department
has more resources to track large sales and shipments and to keep Congress informed of these

developments.
Please keep tracking of worldwide gun sales within the State Departrnent - to keep us and the world
safer.

WASHSTATEC018613
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 648 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-z7k8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1087

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeffrey Greif

 

General Comment

Firearms exports should continue be classified as "military" and remain under the control of the
Department of State. | oppose the proposed rule change.

WASHSTATEC018614
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 649 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-7ing
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1088

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch regulations of firearms export from US State Department to
US Commerce Department. No! We have too many guns and gun deaths here in the US already.

WASHSTATEC018615
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 650 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-bvck
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1089

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lowell Richardson

 

General Comment

Why would we switch the regulation of firearms exports from the State Department to the Commerce
Department? Our government should not be in the business of promoting lethal firearm sales around the
world. We should reducing

We must limit firearms exports to oppressive regimes, not encourage them. We must strengthen
safeguards that help keep organized crime and terrorist organizations from obtaining weapons, not
weaken them.

Why would our government eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them?

One good example of the danger of unregulated gun sales is the rampent smuggling of guns across the
Mexican border. The vast amount of weapons easily available across the boarder, sourced from
unregulated American gun shows has turned Mexico into a killing field. We do not need to promote the
same death and destruction in other parts of the world by removing licensing requirements for brokers.

And removing the State Departments block on the 3D printing of firearms BY transferring the authority
to the Department of Commerce is simply ridiculous.

WASHSTATEC018616
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 651 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-j291
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1090

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Zwick

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018617
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 652 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-rux5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1091

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tom Secco

 

General Comment

Do not transfer export license responsibility for semiautomatic weapons etc. to the Commerce Dept. Sane
rational people who have foreign policy interests as the basis of their decision making must be in control
not the expedient mercenary interests like the NRA that dominate the Commmerce Dept. Their licensing
practices would help create violence on a massive global basis, all based on the love of money and their
appetite for violence. Stop this movement away from prudence and reason.

WASHSTATEC018618
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 653 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-60h4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1092

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maria Diaz

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Currently, firearms exports are classified as Military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far less hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

The following details on how the rule change would make the world a far more dangerous place concerns
me:

-It would eliminate the State Departments Blue Lantern program (in place since 1940), which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

-It would remove licensing requirements for brokers, increasing the risk of trafficking.

-lt would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC018619
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 654 of 854

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

Again, I oppose the rule change because of all the dangers posed; it would make it easier for U.S. gun
manufacturers to export firearms.

Please take action to help make our country and our world a safer place.
Thank you.

WASHSTATEC018620
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 655 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-4lle
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1093

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martha White

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC018621
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 656 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-5r4g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1094

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jim Yarbrough

 

General Comment
I oppose this rule change that would switch the regulation of firearms export from the U.S. State

Department to the U.S. Commerce Department. This rule change would dangerously reduce control and
oversight of firearms. Firearms export should continue to be regulated by U.S. State Department.

WASHSTATEC018622
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 657 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-ik0p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1095

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maureen Knutsen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC018623
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 658 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-n8up
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1096

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Beth Osnes

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018624
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 659 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-cs02
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1097

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dennis Alanen
Organization: none

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018625
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 660 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-ojpj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1098

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Samantha Turetsky

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC018626
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 661 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-cw5d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1099

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dennis Bricker

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018627
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 662 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-m9p}
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1100

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carolyn Lilly

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department!
Stop the carnage of our children and all people! You have the power and therefore the responsibility!

WASHSTATEC018628
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 663 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-9z01
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1101

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laurie Meisenheimer

 

General Comment

I can't even imagine that anyone who has followed the human carnage that arms dealers bring could even
think of moving the regulation of selling of firearms from the US State Department to the Dept of
Commerce. This is actually even worse than the other dozens of horrible things that have been proposed
lately. Its worse than helping the ice caps meit.Its worse than drilling in the artic or putting lobbyists in
charge of regulating pollution. Nothing is worse for individual suffering than more firepower. Dont even
think about itl!!!

WASHSTATEC018629
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 664 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-8e6p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1102

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Virgil Pauls

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business). This transfer of authority would open new floodgates for arms sales internationally,
with serious implications for our national security.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department

WASHSTATEC018630
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 665 of 854
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you for taking action to help make our country and our world a safer place.

WASHSTATEC018631
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 666 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-jjq6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1103

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandra Goettling

 

General Comment

I think giving the gun industry, the right to sell arms internationally, without the state department
overseeing the sales is a gobal disaster waiting to happen. Military weapons should only be sold to the
military, not citizens.

WASHSTATEC018632
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 667 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-z7va
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1104

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charles Kleymeyer

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018633
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 668 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-1jzk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1105

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: jef weisel

 

General Comment

keep state department in charge of export licenses for weapons, especially semi- and automatic weapons!

WASHSTATEC018634
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 669 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-14im
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1106

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Alice Lo Cicero

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Further the rule change would make the world a far more dangerous place:

L. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC018635
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 670 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-8b2k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1107

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gail Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018636
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 671 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-dewa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1108

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Krausz

 

General Comment

Currently, firearms exports are classified as military. Thus, they are regulated by the State Department.
The advantage of the current regulatory system is that Congress can block sales of large batches of
firearms to foreign countries, including countries with human rights abuses. With the proposed rule
change addressed here, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, again, even to countries where there are serious human
rights concerns, such as the Philippines and Turkey. This situation would be problematic because it
would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them. It would remove
licensing requirernents for brokers, increasing the risk of trafficking. Further, it would remove the State
Departments block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson
posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to
a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively
enabling 3D printing of firearms in the U.S. and around the globe, again, posing a serious threat to both
national security and potential human rights abuses around the glove. For these reasons, | am against the
proposed rule change.

WASHSTATEC018637
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 672 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-ubi3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1109

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Holcomb

 

General Comment

The US is already one of the largest exporters of weapons. Please do not make this world more violent by
enacting the proposed rule .

WASHSTATEC018638
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 673 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-xo6b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1110

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gena DiLabio

 

General Comment

I strongly oppose switching the regulation of firearms exports from the State Department to the
Commerce Department because it would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration. The
proposed rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Please keep the regulation of firearms under the control of the State Department.

WASHSTATEC018639
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 674 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-jw49
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1111

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margie Zalesak

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018640
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 675 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-88]1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1112

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Boreili

 

General Comment

Do not change the regulation of firearms exports from the State Department to the Commerce
Department. The Commerce Department is not equipped to provide oversight of firearms exports. There
would be an enormous risk of weapons getting into the hands of dangerous entities, and the world would
be a much more dangerous place. Keep the regulation of exported firearms under the watchful eye of the
State Department.

WASHSTATEC018641
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 676 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-hqvl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1113

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bruce Ente

 

General Comment

I strongly oppose the proposed rule that would shift responsibility for oversight of international arms
sales from the Department of State to the Department of Commerce. Widespread export of military grade
weapons outside the U.S. poses a serious and credible threat to national security, meaning control should
be vested in the State Department not in the Commerce Department whose primary interest is business
expansion and profitability. In addition, it is clear that the Commerce Department has nerther the staffing
levels nor the expertise required to monitor and manage arms sales abroad.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC018642
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 677 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-l4ou
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1114

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Beth Levin

 

General Comment

switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration

WASHSTATEC018643
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 678 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-ye5x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1115

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sue Whitlock

 

General Comment

ARE YOU CRAZY?!?! You want semi-automatic machine guns and other military guns in
ANYBODY'S hands?!?! We would have no more national security and a lot of people would get killed!!
Do not pass this!

WASHSTATEC018644
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 679 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-298)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1116

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose switching the regulation of firearms exports from the Sate Department to the Commerce
Department. Switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration. This is an all around bad idea that
would make everyone less safe.

WASHSTATEC018645
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 680 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-ostj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1117

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diana Walker

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC018646
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 681 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-plhp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1118

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018647
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 682 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-pszn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1119

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dan Anonymous

 

General Comment

America.

WASHSTATEC018648
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 683 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-9yhu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1120

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Edwards

 

General Comment

Dear committee:

Tam Anne Edwards a resident of California. The export of U.S. made firearms is not a wise or ethical
commercial business. Oversight belongs in the U.S State Department. It is already shameful and
frightening enough to have our American people and our new US immigrants shot down by weapons
poorly regulated here in the mainland United States. If we allow the export of guns to become a
commercial enterprise and not a State Department peace regulated issue, we push more violence on
others and ourselves.

"L oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Sincerely,

Anne 8. Edwards.

WASHSTATEC018649
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 684 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-7kpa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1121

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Meckler

 

General Comment

I oppose moving the regulation of overseas gun sales from the State Department to the Commerce
Department. Guns are for killing people. They are not commodities to be sold like soybeans. They are
ugly, killing machines. They should NOT be treated as if they were harmless merchandise. Why are we
as a nation promoting killing?

WASHSTATEC018650
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 685 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-m6ny
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1122

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Jackson

 

General Comment

WE HAVE FAR TOO MANY GUNS ALREADY .. DO NOT CHANGE THEIR REGULATIONS

WASHSTATEC018651
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 686 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-t058
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1123

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Dawson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With the rule

change,

Congress would no longer be automatically informed about sizable weapons sales that it could stop in the
name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and TurkeyMeanwhile, the Commerce Department just does not have the resources to
adequately enforce export controls. Its Bureau of Industry and Security does not have staff everywhere.
This means that firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition | It would eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe
Sincerely,

Nancy Dawson

WASHSTATEC018652
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 687 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-zyor
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1124

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Dickson

 

General Comment

Please do not open the flood gates of weapon sales to all outside the United States which is what would
happen if this became a ‘business/commerce’ decision rather than, as is the case now, your decision. We
should not become arms sellers to the world - including terrorists and oppressive regimes. There are
enough weapons in the world already to kill everyone many times over. Let's not make our country the
one to add to this.

WASHSTATEC018653
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 688 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-clag
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1125

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martin Watts

 

General Comment
Believe it or not, NOBODY else on Earth wants to be like the US | Especially regarding gun laws !

Time the government became a lot more like the rest of the human race , and BANNED GUNS from the
public {11

WASHSTATEC018654
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 689 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-rjxd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1126

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lois Zeidman

 

General Comment

Iam strongly opposed to the change of oversight of international gun sales. The Department of Sate,
NOT the Department of Commerce, is the Department that currently ts in charge of this and should
continue to be to overseeing Department.

WASHSTATEC018655
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 690 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-2jpp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1127

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Premo

 

General Comment
I oppose this new rule that will change the

export of firearms from the US State Department
to the US Commerce Department!!!!

WASHSTATEC018656
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 691 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-qms3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1128

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Wood

 

General Comment

Tam strongly opposed to the proposal to change the regulation of firearm sales from the state department
to the department of commerce. A move like this would likely destabilize many other countries and
places in the world by providing easier access to firearms with fewer regulations on who can purchase
them and for what purpose. Firearm sales outside of the US are military deals and should be regulated
and controlled tightly. I believe the state department is better equipped and prepared to provide this
regulation than the commerce department.

WASHSTATEC018657
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 692 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-rohj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1129

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing to strongly oppose this rule change that would switch the regulations of firearms export
from the U.S. State Department to the U.S. Commerce Department. This switch would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. Tt would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

This rule change would make the world a far more dangerous place, and I urge you to decide against it.
Thank you.

WASHSTATEC018658
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 693 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-d9f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1130

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Walter Bishop

 

General Comment

The arms that are sold are used to kill people. Charlie Chaplin made the movie, "The Great Dictator" in
1940 as a satire on dictators and war. President Eisenhower warned of the military/industrial complex.
This change is to make arms sales easier on the international market for the arms companies profits and
the worlds determent.

WASHSTATEC018659
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 694 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-o4b]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1131

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jorge De Cecco

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Thanks for rejecting this proposed rule.

WASHSTATEC018660
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 695 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-7ez7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1132

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ruth Sugerman

 

General Comment

My understanding is that most of the guns and ammunition in Mexico and other Central American
countries come from the US. Anything that increases this flow of arms to gangs and cartels will send
more asylum seekers this way. We must be more responsible about arming criminals abroad.

WASHSTATEC018661
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 696 of 854

 

As of: November 29, 2018

BSSTON Tracking No. 1k2-942s-dm54
Comments Due: July 09, 2018

 

UBLIC SUB

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic i Arms Regulations: Revision of U.S. Munitions List Categories I, IL, and
ul

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L, U1, and Ul

Document: DOS-2017-0046- 1133

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Georgeanne Matranga

 

General Comment

L oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to the
US. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop im the
name of national security, even to countries where there are scrious human nights concerns, such as the Philippines
and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

lt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, mereasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source postimg made it possible for anyone with access to a 3D
printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms im the U.S. and around the globe.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

Thank you for your attention to my profoundly grave concerns.

Sincerely,
Georgeanne Matranga

WASHSTATEC018662
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 697 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-pewh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1 134

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dr. Demian

 

General Comment

DO NOT change the U.S. State Department rules regarding firearms exported from America.
DO NOT allow the U.S. Commerce Department to have control of exports.

Thank you.

Dr. Demian

WASHSTATEC018663
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 698 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-14mi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1135

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC018664
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 699 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-lv3q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1136

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jenny Stanley

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018665
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 700 of 854

 

As of: November 29, 2018
Tracking No. 1k2-042s-m2qy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1137

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Anderson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

These weapons cause loss of life here at home in the US & we do not need to put them in the hands of
possible terrorists or others with an agenda against the US. So many groups around the world would
immediately use the weapons not for defense but for offense, to support causes the US does not support
& take innocent lives. Let's not make it easier for them to get their hands on our weapons!

WASHSTATEC018666
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 701 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-dunl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1138

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marilyn McClure

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. As a nation, we have already exported so many firearms
to Mexico and Central America, that we are nuning their societies, making them more violent each day. I
know with our present administration and their focus on money-making for the US, to move this to the
Commerce Department would do this in so many other countries, as well. We must stop this harmful
practice!

WASHSTATEC018667
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 702 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942s-wa8q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1139

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Lindsay

 

General Comment

I oppose the proposed rule change that would switch the regulation of arms sales from the State
Department to the Commerce Department. The US serves as a model by utilizing the special resources of
the State Department to assure that arms exports are legal and dont result in international arms sales that
may support rogue operators and illegal or terrorist activities abroad. State Department regulation of
international arms sales helps assure that this unique type of commerce aligns with American foreign
policy. The Commerce Department lacks the expertise and resources needed to provide this same type of
oversight.

WASHSTATEC018668
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 703 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-9pkq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1140

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jonathan Boyne

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC018669
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 704 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-qwwx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1141

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jean King

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

This change would

1. eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. remove licensing requirements for brokers, increasing the risk of trafficking.

3. remove the State Departments block on the 3D printing of firearms. The rule switch would effectively
enabling 3D printing of firearms in the U.S. and around the world.

Thank you.

WASHSTATEC018670
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 705 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-ea7v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1142

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: phillip pierce

 

General Comment

WASHSTATEC018671
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 706 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-ufc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1143

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Setterberg

 

General Comment

Please do not move firearms registration/sales from the US State Department to the Commerce
Department. The State Department is much better equipped to handle this task.

WASHSTATEC018672
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 707 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-d74r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1 144

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: RedLion York

 

General Comment
Howdy,

Switching the responsibility for overseeing weapons sales from the State Dept to the Commerce Dept is a
bad idea for these reasons:

a) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

b) It would remove licensing requirements for brokers, increasing the nsk of trafficking.

¢) It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

The world is dangerous enough. We don't need this change.

WASHSTATEC018673
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 708 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-6jv1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1145

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephanie Wellemeyer

 

General Comment

Moving handling of export licensing of weapons shipped overseas from the Department of State to the
Department of Commerce would flood the world with military type weapons. Organized crime and
terrorist would have almost unrestricted access to high firepower weaponry. Violence prone
dictatorships, and countries with few or no human rights protections could indiscriminately murder more
of their citizens. Congress would not be automatically informed of large firearms shipments that it may
have good reason to ban. Commerce doesn't have the staff or the training to carry out pre-license and
post-shipment inspections and submit the required reports. It would also remove licensing requirements
for brokers, increasing the possibility of trafficking, and it would remove the block on 3D printing of
firearms. In effect, this would allow anyone with a 3D printer to produce lethal weapons.

Firearms are deadly. They are used to kill people every day, around the world, in acts of political
violence, terrorism, organized crime and human rights violations. They must be subject to more controls,

not fewer.

I strenuously oppose the rule change that would switch regulation of firearms export from the
Department of State to the Department of Commerce.

WASHSTATEC018674
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 709 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-bg09
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1 146

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment
I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. In my opinion, this is a bad decision that could have

implications affecting our national security, and should be rejected outright.

Thank you for your time,

WASHSTATEC018675
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 710 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-wa7i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1147

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jo Coscia

 

General Comment

I oppose the switch of regulation of firearm sales from the state department to the commerce department.

WASHSTATEC018676
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 711 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-lfen
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1 148

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Phillip Crider Jr

 

General Comment

This particular change could potentially create a threat to United States national security.

WASHSTATEC018677
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 712 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-lw09
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1149

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gerri Battistessa

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business). This transfer of authority would open new floodgates for arms sales internationally,
with serious implications for our national security.

L. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC018678
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 713 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-h2wj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1 150

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Arlene Thomas

 

General Comment

Allowing arms sales outside of the US via the Commerce Dept. is much more of a threat to our national
security than small children at our borders. This change further endangers our country...as have so many
things proposed by this administration. Out of country arms sales should be regulated with legislative
oversight as is currently the case. Do NOT allow this rule change to go forward.

WASHSTATEC018679
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 714 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-2f43
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-L 151

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Please do not transfer regulation of intenational arms sales to the Commerce department. The last thing
we need is more international weapons trade. You know many of the guns will end up in the wrong
hands and come back to bite us.

WASHSTATEC018680
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 715 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-3zuu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1 152

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Peery

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. To do otherwise endangers all human beings and leaves
the U.S. open to huge liability issues.

WASHSTATEC018681
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 716 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-jhyj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1153

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Andrea Bonnett

 

General Comment

I oppose this rule that would switch regulations from the US State Department to the Commerce
Department.

WASHSTATEC018682
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 717 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-5u9h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1 154

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jean Schwinberg

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The U.S. Commerce Department is focused on
promoting American business, not on safeguarding the nation, which is the responsibility of the U.S.
State Department. This transfer of authority would open new floodgates for arms sales internationally,
with serious implications for our national security.

WASHSTATEC018683
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 718 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-taiw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1155

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Mach

 

General Comment

The handling of export licenses for gun sales needs to stay in the hands of the State Department. The
Commerce Department has no business dealing with this issue!

If we allow the NRAto manipulate these changes, the following issues arise:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Please DO NOT allow these dangerous changes to be bought by a group that is not looking out for the
welfare of this country, nor the world!

Thank you.

WASHSTATEC018684
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 719 of 854

 

As of: November 29, 2018
Tracking No. 1k2-9421-l9sp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1 156

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bruce Peery

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. To do otherwise endangers all human beings and leaves
the U.S. open to huge liability issues.

WASHSTATEC018685
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 720 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-1n64
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1 157

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Harrison

 

General Comment

I oppose this rule change. This transfer of authority from State to Commerce would open new floodgates
for arms sales internationally, with serious implications for our national security.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey.

Meanwhile, the Commerce Department does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC018686
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 721 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-hgig
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1158

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Wallis Anonymous

 

General Comment

We are responsible for so much terrorism around the world because of weapons. Turn off the spigots of
naurder, kidnapping, from Central America, and the world. Bad legislation, which will increase terrorism
for all good people of Earth.

WASHSTATEC018687
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 722 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-cilx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1 159

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gale Green

 

General Comment

Please do not put the sales of guns in the hands of the U.S. Dept. of Commerce. It is far too big of a
responsibility for the people there to be expected to make life and death decisions on the fate of
dangerous weapons.

In reality, the responsibility of a governing body is much more in line with reining in the rampant gun
industry that threatens the lives of men, women and children everywhere. There needs to be sober
thought and discussion before ever risking the lives of many who encounter the dangerous side of
weapon proliferation. God be with you.

WASHSTATEC018688
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 723 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-sns0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1160

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Magne

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. A move like this will make the world much more
dangerous. Switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

* It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

* It would remove licensing requirements for brokers, increasing the risk of trafficking.

* It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Firearms should be subject to more controls, not less!

WASHSTATEC018689
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 724 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-loug
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1161

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Arturo Urista

 

General Comment

IT OPPOSE the rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department.

Presently, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as Turkey and the Philippines.

Meanwhile, the Commerce Department does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far less hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place:

-It would eliminate the State Departments Blue Lantern program (in place since 1940), which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

-It would remove licensing requirements for brokers, increasing the risk of trafficking.

-It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

WASHSTATEC018690
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 725 of 854

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

Again, | oppose the rule change because of all the dangers posed; it would make it easier for US. gun
manufacturers to export firearms.

Keep America, our country and our world a safer place!

Thank you.

WASHSTATEC018691
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 726 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-bw8i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1162

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Stofsky

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The world does not need any more American guns!

WASHSTATEC018692
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 727 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-992w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1163

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018693
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 728 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-6709
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1164

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: anonymous anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018694
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 729 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-Iple
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1165

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marilyn Ichioka

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC018695
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 730 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-soza
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1166

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mo Kafka
Organization: 262-B Bradford St.

 

General Comment

Thank you for considering this important concern. Currently, firearms exports are classified as military.
This is why they are under the regulation of the State Department, and why Congress can block sales of
large batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

It is essential that this rule not be changed as it will not benefit national security or international relations
and it will make the world a more dangerous place.

WASHSTATEC018696
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 731 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-rlin
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1167

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Onishea Aguilera

 

General Comment

I myself love guns but I do not support these weak gun laws and I never will support the crooked NRA!!!

WASHSTATEC018697
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 732 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-g4vl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1168

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sean Kelly

 

General Comment

I strongly oppose shifting firearms oversight from the State Department to the Commerce Department.
Streamlining and encouraging the sale of firearms, and reducing inspections and enforcement, is solidly
AGAINST the interests of the U.S.:

Internationally, high firearm availability correlates strongly with high firearm violence and fatalities.
Making firearms more available WITHIN the US. by putting less scrutiny on shipments is the
OPPOSITE of what we need to doin a climate of increasing criminal shooting acts.

Many of the most pressing international crises, from conflict in the middle east to the migration crisis
from Central America, are fueled by violence utilizing American-made weapons. By making it easier to
get American firearms abroad, we are only jeopardizing our OWN national interests.

While it is ultimately impossible to outright prevent individuals from acquiring information to design
and/or manufacture firearms and components via 3D printing techniques, it is senseless to remove
existing barriers to doing so. More firearms of questionable quality in the hands of more people with
questionable training is an absolute recipe for disaster.

WASHSTATEC018698
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 733 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-yps2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1169

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Always

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC018699
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 734 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-83df
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1170

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Bernard

 

General Comment

T urge prevention of this rule change that would switch the regulations of firearms export from the US.
State Department to the U.S. Commerce Department. Guns are of killing people, and this is a national
security issue, and not just some trade issue.

WASHSTATEC018700
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 735 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-qxx5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1171

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Philip Shook

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC018701
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 736 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-erj4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1172

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Pasternack

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC018702
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 737 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-x60b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1173

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pete Wilson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It would eliminate the State Departments Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. It would remove licensing requirements for brokers, increasing the risk of
trafficking. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe. Firearms are dangerous. They are used to kill people every day around the world in acts of
organized crime, political violence, terrorism, and hurnan rights violations. They should be subject to
more controls, not less!

WASHSTATEC018703
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 738 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-9yri
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1174

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Gunderson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018704
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 739 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-t4on
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1175

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Max Nupen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018705
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 740 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-k0d3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1176

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Lemmon

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It seems IRRESPONSIBLE to hand over such a sensitive
matter to our national security to a body focused on commerce.

WASHSTATEC018706
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 741 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-jtzd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1177

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Cervene

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018707
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 742 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-qge3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1178

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the change of regulation of firearms exports from the State Department to the Commerce
Department. | feel this would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Firearms are not a mere commodity and need the oversight of the State Department as they are a national
security concern.

WASHSTATEC018708
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 743 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-o7nf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1179

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Bissell

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

1.) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries
out hundreds of pre-license and post-shipment inspections and publicly reports on them.

2.) It would remove licensing requirements for brokers, increasing the risk of trafficking.

3.) It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC018709
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 744 of 854

 

As of: November 29, 2018
Tracking No. 1k2-9421-/9og
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1180

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Maicolm

 

General Comment

Great idea. Let's sell our enemies the weapons they need to use against us. As long as someone is making
money, it should be OK (?) Are you out of your goddamned minds?

This is a legitimate question.

John L. Malcolm

WASHSTATEC018710
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 745 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-6usb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1181

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Thomas Diehl

 

General Comment

Firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress

can block sales of large batches of firearms to foreign countries. With the rule change, Congress would
no longer be automatically

informed about sizable weapons sales that it could stop in the name of national security, even to countries
where there are

serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of

Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist

organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns

and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department

would facilitate firearms exports to oppressive regimes, rernove safeguards that help keep extra-legal
agents like organized

crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes

countries and causes mass

migration.

WASHSTATEC018711
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 746 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-p4or
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1182

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ron Unger

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

This is a blatant attempt to hide weapons sales from public oversight and to bypass existing controls over
weapons exports which benefit no one on earth except the owners of the weapons manufacturing
companies.

This rule change is not in the best interest of the people inside or outside of America and should not be
approved.

We need less proliferation of weapons around the world, not more. This proposed rule change will result

in more death and destruction and physical and psychological damage with no benefit to anyone except a
few who will profit handily from the increased sales.

WASHSTATEC018712
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 747 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-ddqy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1183

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marjorie Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018713
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 748 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-ev8d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1184

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Colleen McGlone

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018714
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 749 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-o3u0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1185

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose changing the regulation of firearms exports from the State Department to the Commerce
Department. That change would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration, making the world a far
more dangerous place. The Commerce Department is not equipped to manage the global security issues
that the rule change would cause.

WASHSTATEC018715
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 750 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-lbpx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1186

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Mobley

 

General Comment

WASHSTATEC018716
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 751 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-Limt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-1187

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Wendy Walker

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

Please do not allow this to happen. BAD idea.
Wendy Walker

WASHSTATECO018717
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 752 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-kj83
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1188

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Montie Richards

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department

to the U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally,

with serious implications for national security. Weapons could be sold even to countries where there are
serious

human rights concerns, such as the Philippines and Turkey, and | understand Congress would no longer
be automatically

notified so it could stop such sales. Firearms traffickers, organized crime, terrorist organizations, and
other violent and

dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition.

WASHSTATEC018718
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 753 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-bddb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1189

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: ELLIOT PLINER

 

General Comment

T OPPOSE THIS RULE CHANGE THAT WOULD SWITCH THE REGULATIONS OF FIREARMS
EXPORT FROM THE U.S. STATE DEPARTMENT TO THE U.S. COMMERCE DEPARTMENT.

THE COMMERCE DEPARTMENT DOES NOT HAVE THE RESOURCES TO ADEQUATELY
ENFORCE EXPORT CONTROLS.

WASHSTATEC018719
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 754 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-zmw9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1190

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC018720
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 755 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-bs21
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1191

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Matthew Boguske

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC018721
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 756 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-hpba
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1192

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katy Paynich

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department because switching the regulation of firearms exports from
the State Department to the Commerce Department would facilitate firearms exports to oppressive
regimes, remove safeguards that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration.

WASHSTATEC018722
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 757 of 854

 

As of: November 29, 2018
Tracking No. 1k2-942t-awugq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-1193

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Justin Mebane

 

General Comment

This rule change will transfer regulation of foreign arms from the State Department to the Commerce
Department - which does not have the resources necessary to keep track of these sales. This would be a
major threat to our national security and fuel instability in other countries - increasing migration to the
US. This rule needs to be rejected immediately.

WASHSTATEC018723
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 758 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93f9-oql0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0002

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I fully support the US State Department's proposal to amend the International Traffic in Arms
Regulations (TAR) to revise Categories I (firearms, close assault weapons and combat shotguns), I
(guns and armament) and IT (ammunition and ordnance) of the U.S. Munitions List (USML) to describe
more precisely the articles warranting export and temporary import control on the USML. Items removed
from the USML would become subject to the Export Administration Regulations (EAR).

This improvement to US regulations will help legitimate commerce and to help the competitiveness of
American companies in international trade.

Thank you for the opportunity to support this important change to Federal regulations.

WASHSTATEC018724
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 759 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93d5-doam
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0003

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Merlin Larsen

 

General Comment

Tam responding as a life member of the NRA, at the behest of an NRA-ILA email alert to do so. lam in
complete agreement that these changes to the economic strictures on guns and components, that are of
civilian application and use, are necessary and should be done. Loosened or eased commercial
regulations on US gun manufacturers and the components thereof, will make the US economy improve
by being more competitive internationally. Meanwhile, the strictly military weapons and components
will remain highly regulated (scrutinized), as they should be.

WASHSTATEC018725
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 760 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93cr-lr9s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0004

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Jonathan Sawyer

 

General Comment

As an American citizen | urge you to carry through with this change. It will take a large burden off of the
small businesses and allow them to build the American dream they set out for years ago. Thank you for
your consideration

WASHSTATEC018726
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 761 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93h6-he5]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0005

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: James Morris

 

General Comment

I agree with the elimination of the annual $2,250 fee required by the Department of States Directorate of
Defense Trade Control (DDTC), which the Obama administration imposed on gunsmiths who
manufacture firearms and ammunition. That fee unfairly targeted and disadvantaged Small Businesses
manufacturing a few firearms per year. Small businesses that manufacture approximately 25 firearms a
year, such as custom gun builders, would have to recover the ITAR fee by increasing the cost of each
weapon by nearly $100. This makes it nearly impossible for small business that manufacture firearms to
compete against the prices of larger businesses that can recover the $2,250 fee over hundreds or
thousands of firearms.

WASHSTATEC018727
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 762 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93¢a-6213
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0006

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: joe plano

 

General Comment

Why is there not a section that REPEALS the terrible practice of engraving imported firearms into the
USA with the importers name on the side of the firearm?

This Damages the firearm immediately, immediately makes the firearm less valuable, and is completely
and utterly pointless for any other reason that " this is how we have always done it ".

Lets change some IMPORT LAWS as weil here so that valuable, collectible firearms are not defaced by
ridiculous government regulations.

WASHSTATEC018728
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 763 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93ds-xzss
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0007

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Karl Lippard

Organization: People of the United States
Government Agency Type: Local
Government Agency: none

 

General Comment

ITAR in its present form is TREASON against the American public and 2nd Amendment. ITAR
circumvents Federal Law pursuant to License of manufacture, distribution and exportation of any and all
components. Such Licenses hold that interpretation of the law rests with the license holder. State and
Federal Government only enforce the law. First National Gunbanque, Corp vs Bomar Corp., Federal
Court Gainsville, GA circa 2003 where this statement was upheld in the 12 page decision... Further ITAR
presumes to offer a assigned number only by which one can do business. It has no examiner known, can
issue or withhold at will without benefit of law or reason. Ht can without any supervision, or regulation
deny ALL public access to arms, armmunition, components or parts for firearms. This in violation of the
2nd amendment where among other things guarantees our right to take back a government where tyranny
has come to exist... Tyranny does exist today in America at the highest level of government. A
government created to insure disarmament of it citizens by control of its arms and ammunition. It allows
the open invasion of people through our boarders. It allows through ITAR foreign control of our ability
to defend ourselves and those of our allies. It is a fraud on the American people... Additionally it states to
charge an annual fee that covers ALL CITIZENS THAT MANUFACTURE ALL GOODS TO PAY
THIS ANNUAL FEE OF $2,500.00, PLUS $250.00 FEE PER CONTRACT, PART OR SHIPMENT.
THIS IS UNLAWFUL TAXATION WITHOUT REPRESENTATION .... Therefore let it be known that
this is TREASON against the American people. We call on our president to reject, dismantle or correct
this Obama inspired act. If not this single regulation; is an act of WAR on the American people. I call for
a Constitutional Convention. If not a state of war will exist among the People of the United States until
rectified.

WASHSTATEC018729
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 764 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93¢d-t930
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0008

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Judy Mouradian

 

General Comment

Iam appalled that this administration is proposing that responsibility for overseas gun sales move from
the State Department to the Commerce Department. There is only one purpose for this - to ease
restrictions on overseas gun sales - helping U.S. gun manufacturers to sell more guns. The outcome
would be catastrophic. These guns would be sold to the very countries that already breed violent drug
gangs, causing their citizens to flee to the U.S. Do we really want to spread the gun violence that is
happening in our country to other countries? Do we want to create more deaths and drug trafficking? Do
we want to create more homeless refugees? This is a lose-lose situation for everyone except gun
manufacturers and the NRA. Please stop this horrible proposal!

WASHSTATEC018730
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 765 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93cv-6cds
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0009

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Thomas Goodwin

 

General Comment

Currently, many small firearms companies have many regulations stacked against them. Even some
funsmithing is pushing gunsmiths into a munufacturer category. This is just one of the many problems
that could be changed with this proposed rule. It's time we reclassified many of these items and services
to remove them from the ITAR and USML and place them on the CCL. Free up the market for our smail
companies and let the industry thrive.

WASHSTATEC018731
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 766 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93fr-qrlf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0010

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Allan Haley

 

General Comment

President Trumps New Proposal for easing restrictions on overseas gun sales is counter the well-being of
American citizens. It would accelerate gun sales to Mexican and Central American violent gangs creating
more violence in these countries. This would spur more immigration to the US. In addition, along with
increased drug gang power would come more illegal drugs flowing into the US.

This proposal is a bad idea.

WASHSTATEC018732
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 767 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93d3-7n96
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0011

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Clem Macliravie

 

General Comment

Proceed.

WASHSTATEC018733
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 768 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93d1-6eqx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0012

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: M. Anonymous

 

General Comment

This looks like a good, common sense, fiscally advantageous move. | look forward to these changes
being implemented.

WASHSTATEC018734
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 769 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93eg-elqw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0013

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Ron Gablehouse

 

General Comment

Repeal the requirement that individuals traveling abroad with firearms strictly for hunting or competition
must document the export of their firearms through an official website designed for commercial exports.

Remove sound suppressors from the USML.

WASHSTATEC018735
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 770 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93en-34au
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0014

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: David Brach

 

General Comment

These new proposed rules are a good start, but please make it easier for people to travel abroad with
weapons for hunting or competition. Also, please make it easier on suppressor manufacturers by
changing them to non military.

WASHSTATEC018736
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 771 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93dp-2ye9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0015

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Andrew Bourdon

 

General Comment
In regards to Docket DOS-2017-0046 (TAR AmendmentCategories L, UL, and HD:
I support the proposed rule change. It will simplify the regulatory process by removing certain firearms
that are not inherently "military grade" from the list. That will enable ITAR enforcement to be more

streamlined- regulators can then focus on "real" military small arms and less on civilian friendly guns.
Industry will benefit, as manufacturers and consumers will have more options in the marketplace.

WASHSTATEC018737
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 772 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93fq-fyy2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0016

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I would like to comment on the license fees that are currently imposed on very small businesses such as
Gunsmiths and micro manufacturers of firearms components. | am not against a fee but the fee should be
adjusted based on company earnings in excess of $500,000.00 any business that falls below this figure
should be permitted to purchase a yearly export/import license for less then $500.00. Currently the BATF
has adjusted license fees for the various types of FFL's issued, ITAR fees could be based on the license
fees that are charged by the BATF for that businesses Type FFL. In addition perhaps a check box could
be added to the renewal application of an FFL that would allow the business owner the option to
purchase an Import/Export license for their business at the ime of application or renewal. The option to
include the Import/Export license could also be extended to the Special Occupation Tax or SOT/NFA
and be based on the same fee that the BATF charges for this special Tax.

Thank you for the opportunity.

WASHSTATEC018738
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 773 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93fr-itxu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0017

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Ted Ruetenik

 

General Comment

The proposal to move the responsibility for overseas gun sales from the State Department to the
Commerce Department is a bad idea. Stopping guns, especially assault weapons, from getting into the
wrong hands should be a top priority. Immigration to this country is already spurred on by violent drug
gangs in Central America. Easing the sale of more weapons will only further the immigration and drug
problems. The guns could also be used against American soldiers in future combat situations.

There is only one goal of this proposal. That is, to help the gun companies sell more guns. The potential

overall costs of expanded violence and illegal immigration have not been considered. The lack of a moral
compass should bother anyone involved with this issue.

WASHSTATEC018739
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 774 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93d4-cl9q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0018

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Doug Collins

 

General Comment

Anything we can do to strengthen American small business and make us more competitive on a global
market are rules we need to enact now.

WASHSTATEC018740
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 775 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93hm-6j6c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0019

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Jim Ruetentk

 

General Comment

Guns are a national security risk and should be managed by the State Department.

WASHSTATEC018741
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 776 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93eg-mik9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0020

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Ron Gablehouse

 

General Comment

Please also remove sound suppressors from the USML

WASHSTATEC018742
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 777 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93fa-nitu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0021

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: WILLIAM HANGEN

 

General Comment

I support the proposed rule as written, but with a few minor changes:

1) the referenced magazine capacity restriction of 50 rounds should be doubled, to 100 rounds. There are
several magazine manufacturers in the United States producing magazines of greater than 50 rounds that
would benefit from this change, and such manufacture and enabling technology for magazines greater
than 50 rounds is found worldwide. Limiting this magazine capacity to 50 rounds does not protect any
special US or allied military advantage, but magazines of greater than 50 rounds are commonly found
worldwide. Drum type magazines for the Kalashnikov family of weapons are a prime example.

2) the proposed rule does not address sound suppressors. Sound suppressors are readily available in the
US and overseas, and the technical know-how to produce them is found worldwide. There are a plethora
of US manufacturers fabricating sound suppressors that would benefit from this rule change, and the use
of sound suppressors does not confer any special US or allied military advantage. Inclusion of sound
suppressor deregulation would benefit US manufacturing interests without harming our military position.

Thank you for your time and attention regarding this matter. Have a great day!

WASHSTATEC018743
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 778 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93f0-nvod
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0022

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: stephen wisher

 

General Comment

I feel that regulation of international travel with firearms should be moved to the CCL for more ease of
hunting travel. Also we should reduce regulation of sound suppressors to preserve the hearing of hunters
and sport shooters, so move this contral to the CCL as well.

WASHSTATEC018744
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 779 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)9-93yk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0023

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us.

WASHSTATEC018745
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 780 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)9-1si8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0024

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Evans

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC018746
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 781 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)9-9isg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0025

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jodi Paulsen

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is insane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC018747
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 782 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)9-olnr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0026

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Do not remove important export controls on non-military firearms, including handguns, semiautomatic
assault rifles like the AR-15, and .50-caliber sniper rifles from your control. This change could (open) up
alot more risk and a lot more opportunity for illegal and illicit trafficking. A loosening of controls may
aiso make it harder to identify and prosecute arms smugglers and illegal exporters.

The U.S. Congress would also lose its ability to oversee commercial weapons sales of $1 million or
more. The rule would seek to legitimize semiautomatic assault rifles as civilian products when they are,

clearly, battlefield weapons.

This makes no sense at all. I object!

WASHSTATEC018748
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 783 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)9-ghzx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0027

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC018749
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 784 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)9-coge
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0028

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Enk Hanson

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for the U.S. gun industry. It comes after a multi-
year lobbying campaign by the NRA and National Shooting Sports Foundation (the NSSF has already
boasted the change would lead to a 20% increase in firearms exports). NO ONE other than the gun lobby
asked for this change. It would make U.S. exports of small arms far ore dangerous, by transferring
oversight responsibilities to an agency that prioritizes business over national security. The U.S. Congress
would also lose its ability to oversee commercial weapons sales of $1 million or more, which is insane. I
also cannot fathom why the rule attempts to legitimize sermiautomatic assault rifles as civilian products
when these battlefield weapons have been the weapon of choice in mass shootings on U.S. soil. If your
agency approves this blatant corporate giveaway, I will do everything in my power to hold your
leadership accountable for the resulting bloodshed that occurs globally. That will include advocating
against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC018750
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 785 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)9-lmfS
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0029

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC018751
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 786 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)9-r5ka
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0030

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC018752
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 787 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)9-bser
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0031

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeffrey Egerton

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC018753
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 788 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)9-u6kj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0032

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Suzanne Kelly

 

General Comment

Tam a US citizen living in the UK, submitting this comment in strong opposition to the proposed rule to
transfer oversight of non-military firearms exports from the State Department to the Commerce
Department. This proposed rule has one purpose and one purpose only: to garner profits for a U.S. gun
industry that is faring poorly domestically. It comes after a multi-year lobbying campaign by the NRA
and National Shooting Sports Foundation (the NSSF has already boasted the change would lead to a 20%
increase in firearms exports). NO ONE other than the gun lobby asked for this change. It would make
U.S. exports of small arms far more dangerous, by transferring oversight responsibilities to an agency
that prioritizes business over national security. The U.S. Congress would also lose its ability to oversee
commercial weapons sales of $1 million or more, which is inane. Im also disgusted by the rules attempts
to legitimize semiautomatic assault rifles as civilian products when these battlefield weapons have stolen
so many of our loved ones from us. If your agency approves this blatant corporate giveaway, I will do
everything in my power to hold your leadership accountable for the resulting bloodshed that occurs
globally. That will include advocating against your budget priorities across-the-board until a new
administration cleans house. A ridiculous suggestion.

WASHSTATEC018754
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 789 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93ja-wnuo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0033

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Faith Scimone

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC018755
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 790 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93ja-vsqu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0034

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I would like to offer my comment in absolute opposition to the proposed rule to transfer oversight of
non-military firearms exports from the State Department to the Commerce Department. To me, this rule
has profits for gun industry written all over it. Perhaps thats because the U.S. gun manufacturers are not
doing well domestically. NO ONE other than the gun lobby asked for this change. It would make U.S.
exports of small arms far more dangerous, by transferring oversight responsibilities to an agency that
prioritizes business over national security. The U.S. Congress would also lose its ability to oversee
commercial weapons sales of $1 million or more, which is inane. Im also disgusted by the rules attempts
to legitimize semiautomatic assault rifles as civilian products when these battlefield weapons have stolen
the lives of so many of our fellow Americans. If your agency approves this blatant corporate giveaway, I
will do everything in my power to hold your leadership accountable for the resulting bloodshed that
occurs globally. That will include advocating against your budget priorities across-the-board until a new
administration cleans house.

WASHSTATEC018756
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 791 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93ja-walm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0035

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Becky Balser

 

General Comment

am submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC018757
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 792 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93j]b-7xmo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0036

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Angel Marks

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC018758
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 793 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)b-9624
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0037

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ken Koupal

 

General Comment

Please don't export arms and ammunition. Don't supply terrorists, foreign or domestic.

WASHSTATEC018759
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 794 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)b-xsm8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0038

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC018760
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 795 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)d-zmhz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0039

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

This proposed rule has one purpose and one purpose only: to garner profits for a U.S. gun industry that is
faring poorly domestically. It comes after a multi-year lobbying campaign by the NRA and National
Shooting Sports Foundation (the NSSF has already boasted the change would lead to a 20% increase in
firearms exports). NO ONE other than the gun lobby asked for this change. It would make US. exports
of small arms far more dangerous, by transferring oversight responsibilities to an agency that prioritizes
business over national security. The U.S. Congress would also lose its ability to oversee commercial
weapons sales of $1 million or more, which is against the interests of U.S. diplomacy.

WASHSTATEC018761
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 796 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)9-u6yo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0040

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Cabell

 

General Comment

Tam writing to submit my comment in opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to gamer profits for a U.S. gun industry to offset reductions in
domestic sales It comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change; it has not been supported by an citizen groups.
It would make US. exports of small arms far more dangerous, Transferring oversight responsibilities to
an agency that prioritizes business over national security would make US. exports of small arms,
including semi-automatic weapons, very dangerous to other countries of the world. The U.S. Congress
would also lose its ability to oversee commercial weapons sales of $1 million or more, which represents
an unfortunate loss of oversight. [ also find the rules attempts to legitimize semiautomatic assault rifles as
civilian products when these battlefield weapons have stolen so many of our loved ones from us to be
appalling. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally.

WASHSTATEC018762
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 797 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)t-olpo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0041

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Lattimer

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is insane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC018763
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 798 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93ju-wspl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0042

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: TONI REH

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC018764
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 799 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)v-v68k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0043

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC018765
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 800 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)v-p100
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0044

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Do NOT do this. How do you all live with yourselves?

WASHSTATEC018766
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 801 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)x-cjnl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0045

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sherrie Anonymous

 

General Comment

Iam strongly opposed to the proposed rule to transfer oversight of non-military firearms exports from the
State Department to the Commerce Department. This proposed rule has one purpose and one purpose
only: to garner profits for a U.S. gun industry that is faring poorly domestically. It comes after a multi-
year lobbying campaign by the NRA and National Shooting Sports Foundation (the NSSF has already
boasted the change would lead to a 20% increase in firearms exports). NO ONE other than the gun lobby
asked for this change. It would make U.S. exports of small arms far ore dangerous, by transferring
oversight responsibilities to an agency that prioritizes business over national security. The U.S. Congress
would also lose its ability to oversee commercial weapons sales of $1 million or more, which 1s inane. Im
also disgusted by the rules atternpts to legitimize semiautomatic assault rifles as civilian products when
these battlefield weapons have stolen so many of our loved ones from us. If your agency approves this
blatant corporate giveaway, I will do everything in my power to hold your leadership accountable for the
resulting bloodshed that occurs globally. That will include advocating against your budget priorities
across-the-board until a new administration cleans house.

WASHSTATEC018767
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 802 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93)y-6071
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0046

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa McElroy

 

General Comment

I strongly oppose the proposed rule to transfer oversight of “non-military” firearms exports from the State
Department to the Commerce Department. This proposal benefits the gun lobby and has come about after
years of lobbying by the NRA and the NSSF. By transferring oversight responsibilities to an agency that
prioritizes business over national security, this proposal would make U.S. exports of small arms more
dangerous. Congress would lose its ability to oversee commercial weapons sales of $1 million or more,
This rule would also legitimize semiautomatic assault rifles, labeling them "civilian" products when these
battlefield weapons have taken so many loved ones--innocent people at school, at church, at the movies,
in a nightclub. This proposed rule is only in place to garner profits for the U.S. gun industry overseas--a
cynical money grab that would be deadly for innocent people. Do the right thing--say no to this proposal
and protect lives.

WASHSTATEC018768
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 803 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93k1-j4xq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0047

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Angel Marks

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC018769
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 804 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93kc-cnw]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0048

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Bischoff

 

General Comment

Adjust the requirement for private individuals to travel abroad with personally owned firearms for lawful
purposes such as hunting or competition. Eliminate, or provide for a citizen friendly option, to travel
abroad with a firearm. The documentation of the export through the official website designed for
commercial exporters is not citizen friendly. An individual traveling for a hunting trip or competition
should not be regulated as an exporter.

Sound suppressors or silencers are very common among hunters and recreational shooters both in the

U.S. and abroad. They do not provide the U.S. or its allies with any special military advantage. Sound
suppressors and silencers should be removed from the USML.

WASHSTATEC018770
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 805 of 854

 

As of: November 29, 2018
Tracking No. 1k2-9316-fdil
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0049

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patrick Hiller

 

General Comment

Dear Ladies and Gentlemen,

I oppose the proposed rule for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
Regarding wide retail availability of firearms, about which comment has been requested, many countries,
including Mexico, prohibit civilian possession of semi-automatic rifles and handguns, as well as of any
larger caliber firearm. Six U.S. states, the District of Columbia, and several large retail chains also
prohibit retail sale of serni-automatic assault rifles.

2. The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey.

3. National brokering laws are a weak link in the chain of efforts to curtail trafficking of small arms and
light weapons. The switch from State to Commerce will mean that the brokers and financiers who
arrange shipments of serniautomatic firearms will no longer have a statutory requirement to register and
obtain a license, increasing risk of trafficking. That will make it easier for unscrupulous dealers to escape
attention.

4. The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue
Lantern program for gun and ammunition exports, which carries out hundreds of pre-license and post-
shipment inspections and publicly reports on them. It also would move license approval out of the
department that compiles the U.S. Governments information on human rights violations, reducing the
ability to effectively deny weapons licenses to international human nghts violators.

5. End-use controls are weakened by eliminating registration of firearms exporters, a requirement since
the 1940s.

6. The rule enables unchecked gun preduction in the U.S. and exports abroad by removing the block on
3D printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for
3D-printing weapons, the State Department successfully charged him with violating arms export laws,
since his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to
produce a lethal weapon. The Commerce Department is unlikely to make the same argument once those

WASHSTATEC018771
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 806 of 854

weapons are transferred to their control. Unless corrected, the new regulations run the risk of effectively
condoning and enabling 3D printing of firearms in the U.S. and around the globe. By effectively
eliminating many means to detect firearms, background checks on domestic sales and end-use controls
on international exports for such weapons, this change could generate many preventable tragedies.

7. The Commerce Department does not have resources to enforce export controls, even before the
addition of 30,000 firearms export licenses as a result of this rule predicted by Commerce. The BISs
enforcement office, with no staff in Latin America, Africa, or many other parts of the world, is not
equipped to take the same level of preventive measures for end-use controls. Moreover, the State
Department has developed extensive data, expertise and institutional relations to implement the Leahy
Law for security assistance, which can serve as a critical foundation in both pre-license and post-
shipment checks to control and verify end uses and end users. Commerce does not have these resources.
8. The proposed change will reduce transparency and reporting on gun exports.

9. This rule would transfer gun export licensing to an agency the Commerce Department - whose
principle mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons,
are uniquely and pervasively used in criminal violence around the world. Controlling their export should
be handled by the State Department, which is mandated and structured to address the potential impacts in
importing nations on stability, human security, conflict, and human nights.

10. Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in
those countries. The export of these weapons should be subject to more controls, not less.

WASHSTATEC018772
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 807 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93lc-ez3v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0050

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cynthia Tuthill

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose only: to garner profits for a U.S. gun industry that is faring poorly domestically. It comes
after a multi-year lobbying campaign by the NRA and National Shooting Sports Foundation (the NSSF
has already boasted the change would lead to a 20% increase in firearms exports). NO ONE other than
the gun lobby asked for this change. It would make U.S. exports of small arms far more dangerous, by
transferring oversight responsibilities to an agency that prioritizes business over national security. The
U.S. Congress would also lose its ability to oversee commercial weapons sales of $1 million or more,
which is truly horrifying. Im also opposed to the rules attempts to legitimize semiautomatic assault rifles
as civilian products, when these battlefield weapons have stolen so many of our loved ones from us. Your
agency must not approve this blatant corporate giveaway.

WASHSTATEC018773
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 808 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93ls-9mwm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0051

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Virginia Kenyon

 

General Comment

My name is Virginia Kenyon and I am a member of the Palo Alto Friends (Quaker) Meeting here in
California. Within each of us there is an inner light and guide for how to live in the world. As Americans
I believe we still have the ability to brighten the Light within for people everywhere, but these changes
will do the opposite. Stop. Listen to your heart. Let everyone's Light shine.

Reasons for opposition:

The proposed rule would eliminate Congressional oversight for important gun export deals. That will
limit its ability to comment on related human rights concerns, as it recently did on the Philippines and
Turkey. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy
explicitly noted that this move would violate Congressional intent and effectively eliminate Congress
proper role.

The switch from State to Commerce will mean that the brokers and financiers who arrange shipments of
semiautomatic firearms will no longer have a statutory requirement to register and obtain a license,
increasing risk of trafficking. That will make it easier for unscrupulous dealers to escape attention.

It would eliminate the State Departments Blue Lantern program for gun and ammunition exports, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It also
would move license approval out of the department that compiles the U.S. Governments information on
human rights violations,

End-use controls are weakened by eliminating registration of firearms exporters, a requirement since the
1940s. Registration of exporters allows the State Department to check an exporters history whenever a
manufacturer or broker requests a license for a particular gun export sale.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-
printing weapons, the State Department successfully charged him with violating arms export laws, since
his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon. The Commerce Department is unlikely to make the same argument once those weapons
are transferred to their control. By effectively eliminating many means to detect firearms, background
checks on domestic sales and end-use controls on international exports for such weapons, this change
could generate many preventable tragedies.

WASHSTATEC018774
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 809 of 854

The Commerce Department does not have resources to enforce export controls. The BISs enforcement
office, with no staffin Latin America, Africa, or many other parts of the world, is not equipped to take
the same level of preventive measures for end-use controls. Moreover, the State Department has
developed extensive data, expertise and institutional relations to implement the Leahy Law for security
assistance. Commerce does not have these resources.

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries.

This rule would transfer gun export licensing to an agency the Commerce Department - whose principle
mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are
uniquely and pervasively used in criminal violence around the world. Controlling their export should be
handled by the State Department, which is mandated and structured to address the potential impacts in
importing nations on stability, human security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in
those countries.[i} The export of these weapons should be subject to more controls, not less.

WASHSTATEC018775
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 810 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93md-xlkq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0052

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hugh Fike

 

General Comment

I support the elimination of the annual $2,250 fee required by the Department of States Directorate of
Defense Trade Control (DDTC). When the Obama Administration imposed this requirement on
gunsmiths who manufacture firearms and ammunition, it was done so in an attempt to drive out of
business those smaller manufacturers. Additionally, this decision could capture those who are simply
threading a barrel or blueprinting a gun. As a supposed pro-gun administration, I'm asking that you stand
up for firearms manufacturers.

WASHSTATEC018776
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 811 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93me-nman
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0053

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Walter Bunyea

 

General Comment

An annual registration fee, of $2,250, that manufacturers of defense items must pay, whether or not they
export their products is simply unjustifiable. Please end this bad practice as soon as you can.

Applying the regime to private travelers/hunters is, well, bizarre. So please end this practice as well.
Finally, and most importantly, please put an end to any harassing or censorship of firearm instructors
within the US, bloggers, writers, and those posting online guides or tutorials discussing "technical data”
about defense items. This seems to be a clear violation of our First Amendment right to free speech. So, I
urge you to cease these activities immediately.

Our Government should be protecting our rights at home and abroad, not impinging upon them.

Thank you for your consideration of our basic liberties.

WASHSTATEC018777
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 812 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93me-uxvg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0054

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Hawley
Organization: Precision Decisions

 

General Comment

This is a common sense solution. Removing gunsmiths from ITAR regulation is the only sensible
answer. Gunsmiths should be allowed to perform any legal action/modification requested by a customer
without having to pay fees that can exceed their profit margins in a cottage industry.

WASHSTATEC018778
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 813 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93mi-1356
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0055

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: lynn barrow

 

General Comment

Iam in full agreemant with the proposed changes to ITAR. It has negatively impacted my business and
forced me to withdraw my application for a Class 7 license within the last 6 months. I also would like to
see suppressors moved from under current class 3 regulation.

WASHSTATEC018779
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 814 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93my-nfr2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0056

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Guiette

 

General Comment

Tam a small business owner, and have been a licensed firearms manufacturer for 30 years, with a special
tax stamp to add Title 2 firearms (fully-automatic-"MG's"-). For 25 of those vears I was licensed to
manufacturer "Destructive Devices" (DD's-firearms/guns over .50 caliber including fully automatic types
as well as artillery). My MG and DD manufacturing activities have always been directed at motion
picture use. In order to accomplish this, L usually purchased MG or DD Parts Kits, and then
manufactured the "Receiver" (the serial numbered part which is considered, by itself, to be the
"Firearm"). In this way, I put together guns representing almost every country that made MG's from the
1880's to the 1980"s. Many of these guns are belt-fed, and almost all of them utilize 250-rd. belts. All
were used in major motion pictures over the years.

The ITAR treaty has always created a hardship for me when I had to send in $2,250 every year just to
renew my registration as a manufacturer of the above. This is supposedly a pre-condition for obtaining an
export license, which is something | have never done. Any exporting of my guns for motion pictures was
done by brokers (who had their own license) hired by the production companies. If the proposed ITAR
revisions are going to remove my registration requirement, then I applaud that Big-time!

However, I also want to see the proposed magazine capacity limit of 50 rds. to go away, or be raised to
250 rds. This will alleviate a BIG issue which will arise over the 250-rd. belts | mentioned earlier.
Motion pictures are a form of escapism, where the audience can “be there"; and producers and directors
should be allowed to have available the correct props for the occasion.

William E. Guiette

WASHSTATEC018780
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 815 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93mk-oge8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0057

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Theodore Greene

 

General Comment

I fully support lessening the regulatory burden on firearms manufacturers, wholesalers, retailers and other
firearms support businesses (e.g., parts manufacturers, parts suppliers, parts sellers, gunsmiths, etc.) who
are not involved in the international firearms business. National, State, and local businesses should not be
burdened with the financial costs of unnecessary licenses, or the aditional regulatory and legal
restrictions that apply to those who do business internationally rather than domestically. Furthermore,
even international bsuinesses should have their legal and regulatory burdened lightened if doing so will
facilitate American enterprise.

WASHSTATEC018781
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 816 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93n3-jrww
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0058

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Henry Blake

 

General Comment

The United States does not suffer from the risk of small arms attack by an outside entity at this time. The
release of this technology to the world will not threaten this country. Our business's need to be able to
compete with the existing trade in arms without government restriction. Doing so will keep us on the
advance edge of arms development. Please reduce this regulation to the greatest extent possible.

Thank you,

WASHSTATEC018782
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 817 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93n9-udir
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0059

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The current rules have had a negative impact on my business for the last five years.

As a independent gunsmith I was required to be licensed as a manufacturer in order to perform certain
repairs for customers.

As a licensed manufacturer I came under the U.S. State Department. Since I do not export or do work for
foreign governments and simply cannot afford the $2200.00 annual licensing fee I have not engaged in
the repairs that are considered manufacturing.

The US State Department's proposal to amend the International Traffic in Arms Regulations is a step in

the right direction.
I would like to see a better clarification and distinction between "manufacturer" and "gunsmith."

WASHSTATEC018783
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 818 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93nd-25ak
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0060

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ed Weber

 

General Comment
Eliminating the annual $2,250 fee required by the Department of States Directorate of Defense Trade

Control (DDTC) should be approved. It makes no sense to impose this fee on U.S. gunsmiths who
manufacture firearms and ammunition as small businesses.

WASHSTATEC018784
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 819 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93nd-lf3]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0061

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Raymond Crawford

 

General Comment

These regulations as currently applied cast a broad net that results in many small companies that do not
export anything being forced to pay a significant sum of money to an agency that should have no
oversight over domestic production of commercial firearms and firearms-related items. From the
perspective of people in the firearms and gunsmithing business, this is an unabashed power and money
grab by a huge agency with unlimited resources to crush any small company that does not comply with
these regulations as State Department has decided to interpret them. Large corporations could not care
less about more regulations and "fees" being imposed on them, they have deep pockets and armies of
compliance professionals. Small businesses do care greatly. Profit margins for many of these small shops
are meager to begin with. Once it was announced that very burdensome fees were going to be imposed,
many businesses closed. It was not worth the hassle and expense anymore. If the aim of these regulations
is to drive small companies out of business leaving only the big fish, this is being brilliantly executed.
Please apply some justice and logic to these regulations. Do not demand fees from companies that do not
export as they should be outside State Department's purview.

Thanks,

Raymond Crawford

WASHSTATEC018785
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 820 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93ns-11r8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0062

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Daniel Youkilis

 

General Comment

As a close relative of someone murdered by an AR-15, | know that semi-automatic assault rifles have no
civilian purpose. This proposed rule treats semi-automatic assault rifles as non-military. But many state
and non-state groups in importing countries use semi-automatic rifles in armed conflicts, causing
enormous damage. U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time.
Regarding wide retail availability of firearms, about which comment has been requested, many countries
prohibit civilian possession of semi-automatic rifles and handguns, as well as of any larger caliber
firearm. Six US. states, the District of Columbia, and several large retail chains also prohibit retail sale
of semi-automatic assault rifles. Many semt-automatic rifles are also easily converted to fully automatic
firearms. Because military-style assault rifles clearly have substantial military utility, transfer of these
firearms to Commerce Department control is inconsistent with the statutory framework enacted by the
Congress to regulate the export of arms. These are weapons of war and their only civilian purpose is
carnage. They must not be transferred to the Commerce Department control where they would not be
given proper oversight.

WASHSTATEC018786
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 821 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93nu-ytb9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0063

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Logan Ward

 

General Comment

When I look at the ITAR regulations, I feel most of these regulations are unnecessary.

WASHSTATEC018787
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 822 of 854

 

As of: November 29, 2018
Tracking No. 1k2-930s-2se8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0064

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Im 60 years old and semi-retired. I operated a gunsmith shop in my early twenties but gave it up to better
support my family. However, I always intended to go back to gunsmithing later in life. Finally that
happened, I spent quite a bit of money that would have funded my retirernent starting my business. I had
a new building built, [ bought and learned to use 3 manual lathes and a mill with the intention of getting a
manufacturers FFL and making a few custom firearms a year, restoring and selling a few older firearms a
year and doing general repairs. I figured I would make $5000 to $10,000 a year to supplement my
retirement while doing ajob my community needed. I probably spent $85,000 or so on my building,
equipment and tools.

However, the Obama administration changed the interpretation of the ITAR rules and started requiring
holders of FFL-07 licenses (manufacturing FFL) to send nearly $3000 per year to the state department in
ITAR fees. This could well have been half or more of my yearly profits and meant I had to settle for a
type 01 FFL and be a gunsmith only. At that time, as a gunsmith I could do nearly any repair,
customization or improvement for a customer on his/her firearm but could not improve, customize or
refinish a firearm and then sell it as that would make me a manufacturer. Although this wasnt the future
Id worked towards for nearly 40 years, it was better than nothing.

Then, in July of 2016 the Obama administration again reinterpreted the existing rules and decided to
bring virtually all the jobs gunsmiths do under the ITAR umbrella. This was obviously intended to
bankrupt the nations gunsmiths, and, I suspect to chill pre-election free speech. It did not suppress my
free speech but it did cause me to start turning away 90% of my potential customers. Under these rules
refinishing firearms and replacing parts is about the only thing a gunsmith is now allowed to do.
According to the 2nd Obama reinterpretation of the ITAR rules even making a screw or stock for a 150
year-old firearm could be interpreted as a violation.

Since these rules took effect in July of 2016 I dont believe I have made a monthly profit, even once.

Threading barrels, customizing, making stocks, dovetailing sight groves, re-chambering, making obsolete
parts and the like are all still banned to my knowledge. And, with the exception of the occasional

WASHSTATEC018788
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 823 of 854
machine shop work, my three lathes and my mill are still idle.
Tam again considering closing my shop because of this. My insurance alone is nearly a grand a year and
Im not sure how long I can survive while waiting on this to be fixed. Please, lets get the State Department

out of the gunsmith business and again allow a gunsmith to make and sell a few custom firearms a year
without being bankrupted by ITAR.

WASHSTATEC018789
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 824 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93p7-gxey
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0065

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brad Krug

 

General Comment

Please reverse Obama's Executive order that makes small home based gunsmithing activities subject to
the registration and tax payment of at least $1250 per year for activities as minimal as making a small
spring. It was a last minute decision by Obama to put an un-affordable burden, defined as a tax on small
business.

This order was unfair and unnecessary, and another overstep of authority by an anti-2nd amendment
President.

Thank You

WASHSTATEC018790
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 825 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93pn-lpfq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0066

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul Washart

 

General Comment

I oppose the proposed rule on gun exports because. Proposed rule treats semi-automatic assault rifles as
non-military But US troops use rifles in semi-automatic mode an overwhelming amount of the time.
Regarding wide retail availability of firearms, about which comment has been requested, many countries
prohibit civilian possession of semi-automatic rifles & handguns, as well as of any larger caliber firearm.
Many semi-automatic mfles are also easily converted to fully automatic. Because military-style assault
rifles clearly have substantial military utility, transfer of these firearms to Commerce Department control
is inconsistent with the statutory framework enacted by the Congress to regulate export of arms & would
eliminate Congressional oversight for gun export deals. Congress will no longer be automatically
informed about sizable sales of these weapons which limits its ability to comment on related human
rights concerns, as it recently did on the Philippines & Turkey. Congressional action in 2002 required
sales of firearms regulated by the US Munitions List valued at $1 million or more be notified to
Congress. In a September 15, 2017, letter, Senators Ben Cardin, Dianne Feinstein, & Pat Leahy explicitly
noted that this move would violate Congressional intent & effectively eliminate Congress proper role.
New rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the taxpayers will absorb the cost of reviewing
applications and processing licenses not the gun exporters that benefit from these sales.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. firearms brokers will no longer be subject
to US brokering law. Although Commerce states it will retain rules on brokering for a State Department
list that includes assault rifles, there is no statutory basis for brokers of these weapons to register and
obtain a license, increasing the risk of trafficking. That will make it easier for unscrupulous dealers to
escape attention.

Rule would eliminate the State Departrnents Blue Lantern program for gun and ammunition exports,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them.
Registration of exporters allows the State Department to check an exporters history whenever a
manufacturer or broker requests a license for a particular gun export sale. Transfer of licensing to
Commerce will remove new exporters and brokers of these firearms from the State Department database,

WASHSTATEC018791
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 826 of 854

weakening enforcement against arms trafficking.

Rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. Unless corrected, the new regulations run the risk of effectively enabling 3D
printing of firearms in US & globally. By eliminating many means to detect firearms, background checks
on domestic sales and end-use controls on international exports for such weapons, this change could he
State Department has developed extensive data, expertise and institutional relations to implement the
Leahy Law for security assistance, which can serve as a critical foundation in both pre-license and post-
shipment checks to control and verify end uses and end users. Commerce does not have these resources.
Proposed change will reduce transparency and reporting on gun exports by eiminating Congressional and
public awareness of the total amount (dollar value and items) of firearms sales authorizations and
deliveries around the world, since the Commerce Department annual reports currently only cover about
20 countries.

This rule would transfer gun export licensing to an agency Commerce Department - whose principle
mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are
uniquely and pervasively used in criminal violence around the worid. Controlling their export shouid be
handled by State Department, which is mandated and structured to address the potential impacts in
importing nations on stability, human security, conflict, and human nights.

Firearms are used to kill a thousand people every day in acts of organized crime, political violence,
terrorism, and human rights violations. Research indicates that the types of weapons being transferred to
Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition,
are weapons of choice for criminal organizations in Mexico and other Latin American countries that are
responsible for most of the increasing and record levels of homicides in those countries. Export of these
weapons should be subject to more controls, not less.

WASHSTATEC018792
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 827 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93pp-8net
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0067

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: nan logan

 

General Comment

Iam concerned that international gun sales might be proscessed through commerc rather than State.
Please do what youcan to keep these sales under the State Department's perview.

WASHSTATEC018793
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 828 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93pq-g)42
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0068

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Heidi Fox

 

General Comment

Iam in strong opposition to the proposed changes in the rules for international trafficking of arms. I was
alerted to this proposed rule change by organizations who advocate for sensible gun control legislation
domestically. Until we can agree on the definition and categorization of weapons designed for mass
destruction and control their production and use domestically, we should not be modifying rules for the
oversight of arms manufactured and distributed internationally. These rule changes are one of many ways
that ordinary citizens who advocate for broader and stricter gun control are undermined by special
interests who know where to target their efforts to relax the definition of weapons designed for war. In
light of the recent efforts by the Justice Department to limit those seeking asylum from dangers in their
homeland, the change in the rules is as much an immigration issue as it is an arms control issue.

WASHSTATEC018794
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 829 of 854

 

As of: November 29, 2018
Tracking No. 1k2-930p-zrew
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0069

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Im 60 years old and semi-retired. I operated a gunsmith shop in my early twenties but gave it up to better
support my family. However, I always intended to go back to gunsmithing later in life. Finally that
happened, I spent quite a bit of money that would have funded my retirernent starting my business. I had
a new building built, [ bought and learned to use 3 manual lathes and a mill with the intention of getting a
manufacturers FFL and making a few custom firearms a year, restoring and selling a few older firearms a
year and doing general repairs. I figured I would make $5000 to $10,000 a year to supplement my
retirement while doing ajob my community needed. I probably spent $85,000 or so on my building,
equipment and tools.

However, the Obama administration changed the interpretation of the ITAR rules and started requiring
holders of FFL-07 licenses (manufacturing FFL) to send nearly $3000 per year to the state department in
ITAR fees. This could well have been half or more of my yearly profits and meant I had to settle for a
type 01 FFL and be a gunsmith only. At that time, as a gunsmith I could do nearly any repair,
customization or improvement for a customer on his/her firearm but could not improve, customize or
refinish a firearm and then sell it as that would make me a manufacturer. Although this wasnt the future
Id worked towards for nearly 40 years, it was better than nothing.

Then, in July of 2016 the Obama administration again reinterpreted the existing rules and decided to
bring virtually all the jobs gunsmiths do under the ITAR umbrella. This was obviously intended to
bankrupt the nations gunsmiths, and, I suspect to chill pre-election free speech. It did not suppress my
free speech but it did cause me to start turning away 90% of my potential customers. Under these rules
refinishing firearms and replacing parts is about the only thing a gunsmith is now allowed to do.
According to the 2nd Obama reinterpretation of the ITAR rules even making a screw or stock for a 150
year-old firearm could be interpreted as a violation.

Since these rules took effect in July of 2016 I dont believe I have made a monthly profit, even once.

Threading barrels, customizing, making stocks, dovetailing sight groves, re-chambering, making obsolete
parts and the like are all still banned to my knowledge. And, with the exception of the occasional

WASHSTATEC018795
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 830 of 854
machine shop work, my three lathes and my mill are still idle.
Tam again considering closing my shop because of this. My insurance alone is nearly a grand a year and
Im not sure how long I can survive while waiting on this to be fixed. Please, lets get the State Department

out of the gunsmith business and again allow a gunsmith to make and sell a few custom firearms a year
without being bankrupted by ITAR.

WASHSTATEC018796
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 831 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93qd-m69y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0070

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maria Carla Condori Bazan

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.
Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault nfles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in
those countries. The export of these weapons should be subject to more controls, not less.

WASHSTATEC018797
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 832 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93qr-gnfz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0071

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane Pasta

 

General Comment

Tam Diane Pasta, a Quaker (Religious Society of Friends). As a person of faith and a citizen of the US, 1
am concerned about gun violence and militarization, which makes everyone less safe.

I oppose the proposed rule for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as "non-military." But many state and non-state
groups use semi-automatic rifles in armed conflicts. We should prohibit civilian possession of semi-
automatic rifles and handguns, and larger caliber firearm. Semi-automatic rifles are easily converted to
fully automatic firearms. These weapons have substantial military utility,so transfer of these firearms to
Commerce Dept.control is inconsistent with Congressional attempts to regulate the export of arms.

2. The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons, limiting its ability to
comment on related human rights concerns. Congressional action in 2002 required sales of firearms
regulated by the US Munitions List valued at $1 million or more be notified to Congress. Items moved to
Commerce control would no longer be subject to such notification. In a September 15, 2017, letter,
Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this move would
violate Congressional intent and effectively eliminate Congress’ proper role.

3. The switch from State to Commerce will mean that the brokers and financiers who arrange shipments
of semiautomatic firearms will no longer have a statutory requirement to register and obtain a license,
increasing risk of trafficking.

4. The rule reduces end-use controls for gun exports. It would eliminate the State Department's Blue
Lantern program for gun and ammunition exports, which carries out hundreds of pre-license and post-
shipment inspections and publicly reports on them. It also would move license approval out of the
department that compiles the U.S. Government's information on human rights violations, reducing the
ability to effectively deny weapons licenses to international human rights violators.

5. End-use controls are weakened by eliminating registration of firearms exporters, a requirement since
the 1940s. Registration of exporters allows the State Department to check an exporter's history. But the
transfer of licensing to Commerce will remove new exporters and brokers from the State Department
database, weakening enforcement against arms trafficking.

6. The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on
3D printing of weapons. We can't have everyone with access to a 3D printer, anywhere, entitled to

WASHSTATEC018798
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 833 of 854

produce a lethal weapon. Unless corrected, the new regulations run the risk of eftectively condoning and
enabling 3D printing of firearms. It is effectively eliminating many means to do background checks on
domestic sales and end-use controls on international exports.

7. The Commerce Department does not have resources to enforce export controls, even before the
addition of 30,000 firearms export licenses as a result of this rule predicted by Commerce. The BIS's
enforcement office, with no staff in many parts of the world, is not equipped to take the same level of
preventive measures for end-use controls. Moreover, the State Department has developed extensive data,
expertise and institutional relations for security assistance, which can serve as a critical foundation in
both pre-license and post-shipment checks to control and verify end uses and end users. Commerce does
not have these resources.

8. The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries.

9. This rule would transfer gun export licensing to an agency - the Commerce Department - whose
principle mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons,
are uniquely and pervasively used in criminal violence around the world. Controlling their export should
be handled by the State Department, which is mandated and structured to address the potential impacts in
importing nations on stability, human security, conflict, and human rights.

10. Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control are weapons of choice for criminal organizations in countries that
have increased violence. The export of these weapons should be subject to more controls, not less.
Thank you for the opportunity to comment on this important matter.

WASHSTATEC018799
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 834 of 854

 

As of: November 29, 2018
Tracking No. 1k2-9310-sye5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0072

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michele Hunn

 

General Comment

As a parent and member of the Radnor Network to Prevent Gun Violence, | am against this proposed
rule. This group was formed by a group of parents after the Parkland terrorist attack who want to help
reduce gun violence. Exporting these dangerous weapons is not something we should do. There is too
much gun violence in America and it is much safer in other democratic countries in Europe and Asia.
And we don't need these weapons to be used against our soldiers and other

citizens overseas.

I oppose the proposed rule for the following reasons:

Treats semi-automatic assault rifles as "non-military", despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Dept's Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
less.

Please see attached for more detail.

Thank you for your consideration.

WASHSTATEC018800
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 835 of 854

 

Attachments

Oppositon to Gun Exports

WASHSTATEC018801
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 836 of 854

Also | oppose the proposed rule for the following reasons:

-The proposed rule treats semi-automatic assault rifles as “non-military.” But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which cornment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states,
the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic assault
rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because military-
style assault rifles clearly have substantial military utility, transfer of these firearms to Commerce
Department control is inconsistent with the statutory framework enacted by the Congress to regulate
the export of arms.

-The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey.[2]
Congressional action in 2002 required sales of firearrns regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. Ina September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively eliminate
Congress’ proper role.

-The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons,
and Commerce does not charge any fee for licensing. So the government — L.e., taxpayers — will absorb
the cost of reviewing applications and processing licenses. Gun exporters that benefit from these sales
should shoulder this cost.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of srnall arrns and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain
rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make it easier for unscrupulous dealers to escape attention.[3]

-The rule reduces end-use controls for gun exports. it would eliminate the State Department’s Blue
Lantern program for gun and arnmunition exports, which carries out hundreds of pre-license and post-
shipment inspections and publicly reports on them. it also would move license approval out of the
department that compiles the U.S. Government’s information on hurnan rights violations, reducing the
ability te effectively deny weapons licenses to international human rights violators. End-use controls
also are weakened by eliminating registration of firearms exporters, a requirement since the 1940s.
Registration of exporters allows the State Department to check an exporter’s history whenever a

WASHSTATEC018802
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 837 of 854

manufacturer or broker requests a license for a particular gun export sale. But the transfer of licensing
to Commerce will remove new exporters and brokers of these flrearrns from the State Department
database, weakening enforcement against arms trafficking.

-The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-
printing weapons, the State Department successfully charged him with violating arms export laws, since
his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon. The Commerce Department is unlikely to make the same argument once those weapons
are transferred to their control. Unless corrected, the new regulations run the risk of effectively
condoning and enabling 3D printing of firearrns in the U.S. and around the globe. By effectively
eliminating many means to detect firearms, background checks on domestic sales and end-use controls
on international exports for such weapons, this change could generate many preventable tragedies.

-The Commerce Department does not have resources to enforce export controls, even before the
addition of 10,000 firearrns export license applicants as a result of this rule predicted by Commerce.[4]
The BIS’s enforcement office, with no staff in Latin America, Africa, or many other parts of the world, is
not equipped to take the same level of preventive measures for end-use controls. Moreover, the State
Department has developed extensive data, expertise and institutional relations to implement the Leahy
Law for security assistance, which can serve as a critical foundation in both pre-license and post-
shiprnent checks to control and verify end uses and end users. Commerce does not have these

FESOUrCces.

-The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the worid, since the Commerce Department annual reports
currently only cover about 20 countries.

-This rule would transfer gun export licensing to an agency — the Commerce Department — whose
principle mission is to promote trade. Firearms, both assault weapons and non-serni-automatic
weapons, are uniquely and pervasively used in criminal violence around the worid. Controlling their
export should be handled by the State Department, which is mandated and structured to address the
potential impacts in importing nations on stability, human security, conflict, and human rights.

Firearms are used to killa thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in
those countries.[5] The export of these weapons should be subject to more controls, not less.

Michele Hunn

WASHSTATEC018803
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 838 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93rl-7vsh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0073

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Samuel

 

General Comment

I enter this comment in strong support of the rule changes as it would help small manufacturers and
individuals innovate and develop technologies and products to make firearms safer, less expensive, more
tailored to individual uses/needs, and of better overall quality. The current rules are stagnating
individuals that wish to develop ideas in relation to firearms through intentionally burdensome fees and
application structures in an attempt to weaken the firearms industry's best source of ideas. Americans
sitting at their workbench at home that see a need and fill a need. I would also ask that the rules on
suppressors be relaxed in this process as well if possible as they offer no military or tactical advantage
and are merely hearing protection devices, the equivalent to the muffler on a car, that protect Americans
from injury, not improvements to the function or performance of any firearm as opponents have falsely
stated for too many years. Thank you for considering this comment and pushing forward the rule
changes.

WASHSTATEC018804
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 839 of 854

 

As of: November 29, 2018
Tracking No. 1k2-9318-f2ef
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0074

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Phil Steinschneider

 

General Comment

Amendments to the International Traffic in Arms Regulations are very welcome. As a Type 01 Federally
Licensed Firearms dealer, our company has been waiting for this change to happen for several years. It
will allow us to expand our operations into manufacturing and export, which will potentially make it
possible for us to create new jobs and new opportunities for workers within our company, as well as the
various vendors that supply us.

On the other hand, several proposed changes fall short of what we were expecting.

Why are suppressors not being placed on the CCL? These are in common use throughout the United
States and in Europe. In some European countries, silencers are not regulated at all, or much less
regulated than in the US. Put suppressors on the CCL in order to stimulate innovation among US-based
manufacturers. This makes even more sense if suppressors are eventually removed from the National
Firearms Act, which is quite possible in the future.

Although automatic weapons are no longer in common use by civilians, this is only due to the Hughes
Amendment of the Firearm Owners Protection Act of 1986. This amendment has never been challenged,
but is certainly unconstitutional,

It makes no sense to continue leaving firearm technologies that have been around for over 100 years
under ITAR. This appears to be a political decision rather than a logical one. Move common automatic
weapons to the CCL.

Due to their heavily-regulated nature, automatic firearms will be still difficult to export. Leaving them
under ITAR will only hurt the US, as it will continue to constrain less well-heeled small arms
manufacturers, who might develop the next Thompson SMG, M1 Garand, or M16. Does no one wonder
why automatic firearm technology has been at a standstill essentially for over 60 years?

All of Category I should be moved to the CCL. Items of likely greater concern fall under Category H and
Category TI. The revisions to those sections will of course depend on the items enumerated in the

WASHSTATEC018805
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 840 of 854
changes.

Asa Type 01 FFL, we are looking forward to these reforms in order to acquire a Type 07 license.
Because we are a small concern, the ITAR fee has have been a barrier to entry for us. We will still feel
constrained by the omission of suppressors and commonly-available automatic weapons from these
changes, however. If these had been placed on the CCL, we would have become a Type 07/SOT. Under
the current proposal, an 07/SOT will be required still to pay the ITAR fee.

These rules have always been complex, so simplification and clarification are appreciated. Those who
would violate them will do it despite these regulations, however. The only companies that benefit from
any remaining complex technologies not moved to the CCL are those with the capital and resources to
hire entire compliance departments at the expense of productive activity. The time and money wasted
complying with ITAR could be so much more effectively used for the development of new technologies
and new jobs for Americans.

Nonetheless, these changes are certainly welcome, and will go a long way to help make the American
defense industry more competitive in the worldwide defense article marketplace.

WASHSTATEC018806
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 841 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93rk-qnru
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0075

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: peter dobrzanski

 

General Comment

Small arms and the term ‘manufacturing’ should be removed from ITAR control. As a gunsmith it has
adversely effected my business as to what I can and can not do. For some unknown reason, in the eyes of
ITAR regulations, I was considered to be a ‘manufacturer’ on the world stage allegedly exporting war
items to other countries. When in fact, I was just threading muzzles for hunting rifles.

WASHSTATEC018807
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 842 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93rm-vbr3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0076

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Massa

 

General Comment

Please do not give up your responsibility for overseas gun sales to the commerce department. This makes
absolutely no sense at all unless we want to become known as the United States of weapons profiteers.

WASHSTATEC018808
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 843 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93se-4nyj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0077

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alexa Tomasst

 

General Comment

To: Secretary of State Mike Pompeo
Secretary of Commerce Wilbur Ross

We urge you to reverse the proposed regulations that will make it easier to export semi-automatic
weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use controls,
and enable production of 3D weapons anywhere. We have seen the effects of these weapons in US.
shootings, and know they are used around the world to kill and attack hundreds of people every day in
violent crime, wars, and political violence. U.S. export controls for weapons used in violence should be
made stronger, not weaker.

Sources:

[1] The Washington Post, "The Trump administration wants to make it easier to sell U.S. guns abroad.
Here's what you need to know" June 4, 2018. httos:/Avww.washingtonpost.com/news/monkey-
cage/wp/2018/06/04/the-trump-administration-wants-to-make-it-easier-to-sell-u-s-guns-abroad-heres-

[2] Salon, "U.S. gun industry wants a bigger piece of the world's arms trade," June 1, 2018.
https://www.salon.com/2018/06/0 1/u-s-gun-industry-wants-a-bigger-piece-of-the-worlds-arms-trade/

WASHSTATEC018809
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 844 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93sg-lbtv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0078

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Henry Fairman

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018810
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 845 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93sg-etzf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0079

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Welsh

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

As gun violence continues to tear lives apart at an alarming rate, we need tougher gun controls now more

than ever. The U.S. needs to be proactive in their approach, especially when global security is such an
issue. At this point, we're not even being reactive.

WASHSTATEC018811
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 846 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93sg-mdrh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0080

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katherine Dru

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018812
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 847 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93sg-ah2t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0081

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lauren Bopp

 

General Comment

Export license oversight for firearms should remain with the State Department. The proposed rule to
move it to Commerce is short-sighted and will only aggravate the crisis we have in this country
surrounding firearm deaths. We also must not take away valuable tools that law enforcement have to
fight organized crime and terrorism across borders.

I also strongly oppose transferring the cost of processing licenses from gun manufacturers to taxpayers
and removing blocks on the 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls. This rule only makes sense if you put the profits of gun
manufacturers ahead of public safety and the safety of our police and border agents--in other words, no
sense at all.

WASHSTATEC018813
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 848 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93sg-mq0o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0082

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: melissa mellen

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018814
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 849 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93sh-bcpo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0083

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gerald MacKay

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018815
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 850 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93sh-duam
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0084

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018816
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 851 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93sh-x95
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0085

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018817
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 852 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93sh-zbl9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0086

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Abigail B Sivan

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018818
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 853 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93sh-hsjd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0087

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Ann O'Connor

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer. More people are being killed and/or terrorized by these weapons. We need to seek a more peaceful
world, and this proposal will work against that effort.

Thank you for considering this.

Mary Ann O'Connor

WASHSTATEC018819
Case 2:20-cv-00111-RAJ Document 106-23 Filed 09/23/20 Page 854 of 854

 

As of: November 29, 2018
Tracking No. 1k2-93sh-6gbp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0088

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Chris Jones

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018820
